EXHIBIT 10.12

SUBORDINATED CREDIT AGREEMENT

by and among

E.A. VINER INTERNATIONAL CO.,
as Borrower,

and

the other parties hereto from time to time,

and

the LENDERS party hereto from time to time,

and

CANADIAN IMPERIAL BANK OF COMMERCE,
as Administrative Agent

and

CIBC WORLD MARKETS CORP.,
as Lead Arranger




Dated as of January 14, 2008

















TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS; CERTAIN TERMS

1

SECTION 1.01.

Definitions

1

SECTION 1.02.

Terms Generally

30

SECTION 1.03.

Accounting and Other Terms

30

SECTION 1.04.

Time References

30

ARTICLE II

THE FACILITY

31

SECTION 2.01.

Loans

31

SECTION 2.02.

Use of Proceeds

32

SECTION 2.03.

Promise to Pay

32

SECTION 2.04.

Notes

32

SECTION 2.05.

Allocation of Proceeds of Collateral

33

ARTICLE III

PAYMENTS AND OTHER COMPENSATION

34

SECTION 3.01.

Voluntary Prepayments

34

SECTION 3.02.

Mandatory Prepayments

34

SECTION 3.03.

Payments

35

SECTION 3.04.

Taxes.

36

ARTICLE IV

INTEREST

39

SECTION 4.01.

Interest on the Loans and Other Obligations

39

SECTION 4.02.

Intentionally Omitted

40

SECTION 4.03.

Break Funding Payments

40

SECTION 4.04.

Change in Law; Illegality

40

ARTICLE V

CONDITIONS TO LOANS

42

SECTION 5.01.

Conditions Precedent to the Loans

42

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

45

SECTION 6.01.

Representations and Warranties

45

ARTICLE VII

REPORTING COVENANTS

51

SECTION 7.01.

Financial Statements

51

SECTION 7.02.

Other Financial Information

53

SECTION 7.03.

Defaults, Events of Default

53

SECTION 7.04.

Lawsuits

53

SECTION 7.05.

Insurance

53

SECTION 7.06.

Environmental Notices

54

SECTION 7.07.

Labor Matters

54

SECTION 7.08.

Other Information

54

ARTICLE VIII

AFFIRMATIVE COVENANTS

55

SECTION 8.01.

Compliance with Laws and Contractual Obligations

55

SECTION 8.02.

Payment of Taxes and Claims

55

SECTION 8.03.

Maintenance of Insurance

55

SECTION 8.04.

Conduct of Business and Preservation of Corporate Existence

55

SECTION 8.05.

Inspection of Property; Books and Records; Discussions

56

SECTION 8.06.

Intentionally Omitted

56

SECTION 8.07.

Maintenance of Properties

56

SECTION 8.08.

Transactions with Related Parties

57

SECTION 8.09.

Further Assurances

57

SECTION 8.10.

Additional Security; Additional Guaranties; Further Assurances

57

SECTION 8.11.

Powers; Conduct of Business

59

SECTION 8.12.

Use of Proceeds

59

SECTION 8.13.

Obtaining of Permits, Etc

59

SECTION 8.14.

Environmental

59

SECTION 8.15.

Fiscal Year

60

SECTION 8.16.

Payment of Contractual Obligations

60

SECTION 8.17.

[Intentionally Omitted]

60

SECTION 8.18.

Formation of Subsidiaries

60

SECTION 8.19.

Cash Management

61

ARTICLE IX

NEGATIVE COVENANTS

61

SECTION 9.01.

Liens

61

SECTION 9.02.

Indebtedness

61

SECTION 9.03.

Consolidation, Merger, Subsidiaries, Etc

61

SECTION 9.04.

Asset Dispositions, Etc

62

SECTION 9.05.

Limitations on Dividends and Distributions and Other Payment Restrictions
Affecting Subsidiaries  63

SECTION 9.06.

Limitation on Issuance of Capital Stock

63

SECTION 9.07.

Investments

64

SECTION 9.08.

Sale and Leaseback

65

SECTION 9.09.

Negative Pledges

65

SECTION 9.10.

Change in Nature of Business

66

SECTION 9.11.

Capital Expenditures

66

SECTION 9.12.

Modifications of Organizational Documents and Certain Other Agreements

66

SECTION 9.13.

Federal Reserve Regulations

66

SECTION 9.14.

Investment Company Act of 1940

66

SECTION 9.15.

Securities Accounts

67

SECTION 9.16.

Impairment of Security Interests

67

SECTION 9.17.

Restricted Payments

67

ARTICLE X

FINANCIAL COVENANTS

68

SECTION 10.01.

Total Leverage Ratio

68

SECTION 10.02.

Regulatory Net Capital

69

SECTION 10.03.

Fixed Charge Coverage Ratio

69

ARTICLE XI

EVENTS OF DEFAULT, RIGHTS AND REMEDIES

70

SECTION 11.01.

Events of Default

70

SECTION 11.02.

Remedies

72

SECTION 11.03.

Waivers by the Credit Parties

73

ARTICLE XII

GUARANTY OF OBLIGATIONS OF BORROWER

73

SECTION 12.01.

Guaranty

73

SECTION 12.02.

Nature of Liability

73

SECTION 12.03.

Independent Obligation

75

SECTION 12.04.

Demand by the Administrative Agent or the Lenders

75

SECTION 12.05.

Enforcement of Guaranty

75

SECTION 12.06.

Waiver

75

SECTION 12.07.

Benefit of Guaranty

76

SECTION 12.08.

Modification of Guaranteed Obligations, Etc

76

SECTION 12.09.

Reinstatement

77

SECTION 12.10.

Waiver of Subrogation, Etc

77

SECTION 12.11.

Election of Remedies

78

SECTION 12.12.

Funds Transfers

78

SECTION 12.13.

Further Assurances

79

SECTION 12.14.

Payments Free and Clear of Taxes

79

SECTION 12.15.

Limitation on Amount Guarantied; Contribution by Guarantors

79

ARTICLE XIII

THE ADMINISTRATIVE AGENT

80

SECTION 13.01.

Appointment Powers and Immunities; Delegation of Duties, Liability of
Administrative Agent  80

SECTION 13.02.

Reliance by Administrative Agent

82

SECTION 13.03.

Defaults

82

SECTION 13.04.

Rights as a Lender

82

SECTION 13.05.

Costs and Expenses; Indemnification

83

SECTION 13.06.

Non-Reliance on Administrative Agent and Other Lenders

83

SECTION 13.07.

Failure to Act

84

SECTION 13.08.

Resignation of Administrative Agent

84

SECTION 13.09.

Sub-Agents

84

SECTION 13.10.

Communications by Borrower

84

SECTION 13.11.

Collateral Matters

85

SECTION 13.12.

Restrictions on Actions by the Administrative Agent and the Lenders; Sharing
Payments  86

SECTION 13.13.

Several Obligations; No Liability

86

ARTICLE XIV

MISCELLANEOUS

87

SECTION 14.01.

Notices, Etc

87

SECTION 14.02.

Amendments, Etc

88

SECTION 14.03.

Non-Consenting Lenders

89

SECTION 14.04.

No Waiver; Remedies, Etc

89

SECTION 14.05.

Expenses; Taxes; Attorneys’ Fees

90

SECTION 14.06.

Right of Set-Off, Sharing of Payments, Etc

91

SECTION 14.07.

Severability

92

SECTION 14.08.

Replacement of Lenders

92

SECTION 14.09.

Complete Agreement; Sale of Interest

92

SECTION 14.10.

Assignment; Register

92

SECTION 14.11.

Counterparts

94

SECTION 14.12.

GOVERNING LAW

95

SECTION 14.13.

CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE

95

SECTION 14.14.

WAIVER OF JURY TRIAL, ETC

95

SECTION 14.15.

Consent

96

SECTION 14.16.

Interpretation

96

SECTION 14.17.

Reinstatement; Certain Payments

96

SECTION 14.18.

Indemnification

96

SECTION 14.19.

Interest

97

SECTION 14.20.

Records

99

SECTION 14.21.

Binding Effect

99

SECTION 14.22.

Confidentiality

99

SECTION 14.23.

Lender Advertising

100

SECTION 14.24.

Common Enterprise

100

SECTION 14.25.

USA PATRIOT ACT

100

SECTION 14.26.

Amendments to the Existing Credit Agreement

100

SECTION 14.27.

Schedules

101

ARTICLE XV

SUBORDINATION

101

SECTION 15.01.

Agreement to Subordinate

101

SECTION 15.02.

Liquidation; Dissolution; Bankruptcy

101

SECTION 15.03.

Payment Default on Senior Debt

101

SECTION 15.04.

Acceleration of Notes

102

SECTION 15.05.

When Distribution Must Be Paid Over

102

SECTION 15.06.

Notice by Borrower

103

SECTION 15.07.

Subrogation

103

SECTION 15.08.

Relative Rights

103

SECTION 15.09.

Subordination May Not Be Impaired by Borrower

103

SECTION 15.10.

Distribution or Notice

104

SECTION 15.11.

Rights of Administrative Agent

104

SECTION 15.12.

Authorization to Effect Subordination

104

SECTION 15.13.

No Modification

104

SECTION 15.14.

Reinstatement

104

SECTION 15.15.

Proofs of Claim

104

SECTION 15.16.

Enforcement of Rights

105

SECTION 15.17.

Subordination of Guarantees

105





i










SCHEDULES




Schedule A

—

Liens

Schedule B

—

Indebtedness

Schedule 2.01(a)

—

Loans

Schedule 6.01(e)

—

Subsidiaries

Schedule 6.01(f)

—

Litigation

Schedule 6.01(m)

—

Owned Real Property

Schedule 6.01(n)

—

Real Estate Assets

Schedule 6.01(p)

—

Environmental Matters

Schedule 6.01(q)

—

Insurance

Schedule 6.01(s)

—

Deposit Accounts and Securities Accounts of the Credit Parties

Schedule 6.01(t)

—

Registered Intellectual Property

Schedule 6.01(u)

—

Material Contracts

Schedule 8.14

—

Remedial Action

Schedule 9.07

—

Investments

EXHIBITS

Exhibit B-1

—

Form of Notice of Borrowing

Exhibit B-2

—

Form of Notice of Conversion/Continuation

Exhibit C

—

Form of Note

Exhibit E-1

—

Form of Opinion of Counsel to the Borrower and the Guarantors

Exhibit E-2

—

Form of Opinion of Counsel to the Parent

Exhibit E-3

—

Form of Opinion of General Counsel of Borrower

Exhibit F

—

Form of Officer’s Certificate

Exhibit G

—

Form of Compliance Certificate

Exhibit H

—

Form of Assignment and Acceptance

Exhibit I

—

Form of Counterpart Agreement

Exhibit J

__

Form of Prepayment Notice








ii










SUBORDINATED CREDIT AGREEMENT

This Subordinated Credit Agreement, dated as of January 14, 2008 (the
“Agreement”), by and among E.A. VINER INTERNATIONAL CO., a corporation formed
under the laws of the State of Delaware (the “Borrower”), the other parties
hereto from time to time, the lenders party hereto from time to time (the
“Lenders”), CANADIAN IMPERIAL BANK OF COMMERCE, as administrative agent for
itself and the Lenders (in such capacity, together with its successors and
assigns, if any, the “Administrative Agent”), and CIBC WORLD MARKETS CORP., as
lead arranger.

RECITALS

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make available to it the Commitments, on the terms and conditions set
forth herein; and

WHEREAS, the Administrative Agent and the Lenders are willing to make the Loans
to the Borrower upon the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I
DEFINITIONS; CERTAIN TERMS

SECTION 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:

“2003 CIBC Acquisition” means the acquisition by Parent (known at the time as
Fahnestock Viner Holdings Inc.) of the U.S. Oppenheimer Private Client Division
and the U.S. Oppenheimer Asset Management Division of CIBC World Markets Corp,
consummated in January, 2003.

“2006 Financial Statements” means the audited consolidated balance sheet of
Parent for the Fiscal Year ended December 31, 2006 and the related consolidated
statement of operations, shareholders’ equity and cash flows for the Fiscal Year
then ended.

“Account” means an “account” as that term is defined in the UCC.

“Account Debtor” has the meaning ascribed to such term in the Security
Agreement.

“Action” has the meaning ascribed to such term in Section 14.15.

“Additional Security Documents” means any Security Documents entered into
pursuant to Section 8.10 hereof.

“Administrative Agent” has the meaning ascribed to such term in the introductory
paragraph hereto.

“Administrative Agent’s Office” means the office of the Administrative Agent
located at 300 Madison Avenue, 6th floor, New York, New York 10017, or such
other office as may be designated pursuant to the provisions of Section 14.01.

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such specified Person, whether through the ownership of voting
Securities or by contract or otherwise.

“Agent-Related Persons” means Administrative Agent and its Affiliates, and the
officers, directors, employees, counsel, agents, and attorneys-in-fact of
Administrative Agent and its Affiliates.

“Agreement” means this Subordinated Credit Agreement, together with all Exhibits
and Schedules hereto, as such agreement may be amended, supplemented or
otherwise modified from time to time.

“Agreement Value” means, for each Hedging Agreement, on any date of
determination, the amount, if any, that would be payable by any Credit Party or
any of its Subsidiaries to its counterparty to such Hedging Agreement in
accordance with its terms as if (a) such Hedging Agreement was being terminated
early on such date of determination, (b) such Credit Party or Subsidiary was the
sole “Affected Party” and (c) the Credit Party was the sole party determining
such payment amount pursuant to the provisions of the ISDA Master Agreement.

“Alternate Base Rate” at any time means the higher of (a) the rate which is
0.50% in excess of the Federal Funds Rate and (b) the Base Rate.  Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Rate shall be effective on the opening of business on the date of such change.

“Alternate Base Rate Loans” means Loans that bear interest at an interest rate
based on the Alternate Base Rate.

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, laws, statutes, rules, regulations, treaties, directives,
guidelines and orders of Governmental Authorities applicable to such Person,
including zoning ordinances, all Environmental Laws, and all orders, decisions,
judgments and decrees of all courts and arbitrators in proceedings or actions to
which the Person in question is a party or by which it is bound.

“Applicable Margin” means, in the case of Alternate Base Rate Loans, 2.75% per
annum, and in the case of LIBOR Rate Loans, 3.75% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Purchase Agreement” means that certain Asset Purchase Agreement dated as
of November 2, 2007 among the Parent, Oppenheimer & Co. Inc., Canadian Imperial
Bank of Commerce, CIBC World Markets Corp. and certain other Affiliates of
Canadian Imperial Bank of Commerce and Oppenheimer Holdings Co. identified
therein, as the same may be amended, amended and restated or otherwise modified
from time to time.

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit H attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement in accordance
with Section 14.10(b).

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§ 101 et
seq.), as amended from time to time, and any successor statute.

“Base Rate” means, on any date and relative to all Alternate Base Rate Loans, a
fluctuating rate of interest per annum equal to the rate of interest most
recently announced by the Administrative Agent in New York, New York as its
reference rate.  The Base Rate is not necessarily intended to be the lowest rate
of interest determined by the Administrative Agent or any other Lender.  Changes
in the rate of interest on that portion of any Loans maintained as Alternate
Base Rate Loans will take effect simultaneously with each change in the Base
Rate.  The Administrative Agent will give notice promptly to the Borrower and
the Lenders of changes in the Base Rate.

“Benefit Plan” means an employee pension benefit plan, excluding any
Multiemployer Plan, which is subject to Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code.

“Borrower” has the meaning ascribed to such term in the introductory paragraph
hereto.

“Broker-Dealer Subsidiary” means a U.S. Broker-Dealer Subsidiary or a Foreign
Broker-Dealer Subsidiary.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
commercial banks are required or permitted to be closed in the State of New
York; provided that when used in connection with a rate determination, borrowing
or payment in respect of a LIBOR Rate Loan, the term “Business Day” shall also
exclude any day on which banks in London, England are not open for dealings in
U.S. Dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to any Person for any period, the sum
of the aggregate of all expenditures by such Person and its Subsidiaries arising
during such period that, in accordance with GAAP, are or should be included in
the “property, plant and equipment” account on its consolidated balance sheet,
including all applicable Capitalized Lease Obligations with respect to
“property, plant and equipment”, paid or payable during such period, excluding
in each case, (a) any such expenditures made for the repair, replacement or
restoration of assets to the extent paid or reimbursed by any insurance policy
or condemnation award to the extent such expenditures are permitted under the
Loan Documents, (b) any leasehold improvement expenditures to the extent paid or
reimbursed by the applicable lessor, sublessor or sublessee and (c) any
acquisition of all or substantially all of the assets of, all of the Capital
Stock of, or a business line, unit, office or division of, any Person.  

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is required under GAAP to be
capitalized on the balance sheet of such Person.  

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries as lessee under Capitalized Leases as
determined in accordance with GAAP.

“Capital Stock” means (a) with respect to any Person that is a corporation, any
and all shares, options, warrants, interests, participations or other
equivalents (however designated and whether or not voting) of or in a Person,
including common stock, preferred stock or any other “equity security” and
(b) with respect to any Person that is not a corporation, any and all
partnership, limited liability company interests or other equity interests of
such Person excluding, in the case of clauses (a) and (b) above, any debt
security that is exchangeable for or convertible into such capital stock.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, then from such other
nationally recognized rating services reasonably acceptable to the
Administrative Agent) and not listed in Credit Watch published by S&P;
(c) commercial paper, other than commercial paper issued by the Borrower or any
of its Subsidiaries, maturing no more than two hundred seventy (270) days after
the date of acquisition thereof and, at the time of acquisition, having a rating
of at least A-1 or P-1, respectively, from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, then the
comparable rating from such other nationally recognized rating services
reasonably acceptable to the Administrative Agent); (d) domestic and Eurodollar
certificates of deposit or time deposits or bankers’ acceptances maturing within
one (1) year after the date of acquisition thereof issued by any commercial bank
organized under the laws of the United States of America or any state thereof or
the District of Columbia or Canada having combined capital and surplus of not
less than $500,000,000 or by any Lender; (e) shares of money market or mutual
funds that are required to have a net asset value of $1.00 per share with assets
in excess of $250,000,000 and that invest exclusively in assets satisfying the
requirements of clauses (a) through (e) of this definition; and (f) marketable
direct debt issued or guaranteed by any corporation (other than debt issued by
the Borrower or any of its Subsidiaries), which at the time of acquisition, has
one of the three highest ratings obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
such other nationally recognized rating services acceptable to the
Administrative Agent) maturing within one (1) year after the date of acquisition
thereof.  

“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements.

A “Change of Control” shall be deemed to occur if, collectively, the Permitted
Holders fail to retain beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act), directly or indirectly, of a
majority of the Voting Stock (as defined below) of the Borrower.  As used in
this definition, “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right to
so vote has been suspended by the happening of such a contingency.

“Closing Date” means the Business Day, on or before January 14, 2008, on which
all of the conditions precedent set forth in Section 5.01 have been satisfied
(or waived in accordance with the terms of this Agreement).

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder, in each case as in effect from time to time.  References
to sections of the Code shall be construed also to refer to any successor
sections.

“Collateral” has the meaning ascribed to such term in the Security Agreement.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance and condemnation proceeds, cash proceeds of sales
and other voluntary or involuntary dispositions of property, rental proceeds,
and tax refunds).

“Commercial Code” means the New York Uniform Commercial Code, as in effect from
time to time.

“Committed Loan Notice” means a Notice of Borrowing, or a Notice of
Conversion/Continuation, as the context may require.

“Committed Prepayment Notice” has the meaning ascribed to such term in
Section 3.01.

“Commitments” means, with respect to any Lender, the obligation of such Lender
to make a Loan pursuant to the terms and conditions of this Agreement, and which
shall not exceed the principal amount set forth opposite such Lender’s name on
Schedule 2.01(a) under the heading “Commitment”, and “Commitments” means the
aggregate principal amount of the Commitments of all the Lenders (it being
understood and agreed that the maximum aggregate principal amount of the
Commitments shall be $100,000,000).

“Compliance Certificate” has the meaning ascribed to such term in
Section 7.01(d).

“Condemnation” means any taking by a Governmental Authority of property or
assets, or any part thereof or interest therein, for public or quasi-public use
under the power of eminent domain, by reason of any public improvement or
condemnation or in any other manner.

“Consolidated EBITDA” means, with respect to any Person for any period, the
consolidated Net Income of such Person for such period plus, without
duplication, the sum of the following amounts of such Person for such period to
the extent deducted in determining consolidated Net Income of such Person for
such period:  (a) Net Interest Expense, (b) provisions for federal, state,
local, and foreign income, value added and similar Taxes, (c) depreciation
expense, (d) amortization expense (including amortization of goodwill and other
intangible assets and the amortization expense related to broker notes acquired
and retention notes issued in the 2003 CIBC Acquisition), (e) impairment of
goodwill and other non-cash charges or expenses, (f) non-cash extraordinary (on
an after tax basis), unusual or non-recurring losses and losses from
discontinued operations, (g) net losses attributable to Dispositions, (h) the
amount of (x) any expense to the extent that a corresponding amount is received
in cash by such Person from a Person under any agreement providing for
reimbursement of expense, provided that such reimbursement is received not later
than the last day of the first Fiscal Quarter commencing after the incurrence of
the related expense, or (y) any expense with respect to liability or casualty
events, business interruptions or product recalls, to the extent covered by
insurance, and (i) all other non-cash items (including the cumulative effect
from changes in accounting principles (on an after tax basis)), minus, without
duplication, the sum of the following amounts of such Person for such period and
to the extent included in determining Net Income of such Person for such period:
 (i) extraordinary (on an after tax basis) unusual or non-recurring gains,
(ii) the amount of any cash received by such Person as reimbursement for any
expense included as an adjustment to Consolidated EBITDA pursuant to clause (h)
above for any prior period, (iii) net gains attributable to Dispositions and
(iv) all other non-cash items (including the cumulative effect from changes in
accounting principals (on an after-tax basis)).  

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of the amounts for such period, as determined on a consolidated
basis for Parent and its Subsidiaries in conformity with GAAP, of
(a) Consolidated Interest Expense and (b) scheduled principal payments in
respect of Consolidated Total Debt.

“Consolidated Interest Expense” means, for any period, the interest expense of
Parent and its consolidated Subsidiaries payable on Consolidated Total Debt and
allocable to such period in accordance with GAAP.

“Consolidated Total Debt” means, as of any particular time and after eliminating
inter-company items, all Debt for Borrowed Money of the Parent and its
Subsidiaries, as the same would be set forth in a consolidated balance sheet of
the Parent and its Subsidiaries for such period.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness (“Primary
Obligations”) of any other Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, including, without limitation, (a) the direct or
indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of a primary obligor, (b) the
obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement, or (c) any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect Security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, Securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof, provided, however, that the term
“Contingent Obligation” shall not include any products warranties extended in
the ordinary course of business.  The amount of any Contingent Obligation shall
be deemed to be an amount equal to the stated or determinable amount of the
primary obligation with respect to which such Contingent Obligation is made (or,
if less, the maximum amount of such primary obligation for which such Person may
be liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

“Control Agreement” means, with respect to a Securities Account or a Deposit
Account, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, which effectively gives “control” (as defined in the UCC)
to the Administrative Agent in such Securities Account and all investment
property contained therein or Deposit Account and all funds contained therein,
as the case may be.

“Counterpart Agreement” means a counterpart agreement substantially in the form
of Exhibit I, with such changes thereon as the Administrative Agent may agree.

“Credit Parties” means, collectively, Parent, the Borrower and the Guarantors.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Parent’s and its Subsidiaries’
operations and not for speculative purposes.

“Debt for Borrowed Money” of any Person means, at any date of determination,
without duplication, the sum of (a) all items that, in accordance with GAAP,
would be classified as debt on a consolidated balance sheet of such Person at
such date and (b) all Obligations of such Person under acceptance, letter of
credit or similar facilities at such date; provided that, with respect to the
Borrower and its Subsidiaries, Debt for Borrowed Money shall exclude, to the
extent otherwise included in the items in clause (a) or (b) above,
(i) liabilities payable to brokers, dealers, clearing organizations, clients and
correspondents, liabilities with respect to broker call loans and liabilities in
respect of securities sold but not yet purchased, in each case incurred in the
ordinary course of the “broker-dealer” business of the Broker-Dealer
Subsidiaries, (ii) accounts payable and accrued liabilities in the ordinary
course of business of the Borrower and its Subsidiaries, and (iii) notes, bills
and checks presented in the ordinary course of business by such Person to banks
for collection or deposit; provided further that, with respect to Hedging
Agreements, Debt for Borrowed Money shall include only net payment Obligations
of such Person in respect of Hedging Agreements valued at the Agreement Value.

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Deposit Account” means a “deposit account” as that term is defined in the UCC.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Credit Party conveys, sells, leases or subleases, assigns,
transfers or otherwise disposes of any part of its business, property or assets
(whether now owned or hereafter acquired) to any other Person, in each case
whether or not the consideration therefor consists of cash, Securities or other
assets, excluding any sales of Inventory in the ordinary course of business.

“Dollar”, “Dollars” and the symbol “$” each means lawful money of the United
States of America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia, other
than any such Subsidiary that has no material assets other than Capital Stock of
or other Investments in one or more Foreign Subsidiaries.

“Eligible Assignee” means (a) a Lender; (b) Affiliate of a Lender; (c) an
Approved Fund; or (d) any other Person approved by the Administrative Agent and,
if no Event of Default has occurred and is continuing, the Borrower (such
approval not to be unreasonably withheld or delayed).

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Governmental
Authority or other Person alleging violations of, or liability under, any
Environmental Law or Releases of Hazardous Materials on, in, at, to, from or
under (i) any assets, properties or businesses of the Borrower or any of its
Subsidiaries or any of their respective predecessors in interest and (ii) any
facilities which received Hazardous Materials generated by the Borrower or any
of its Subsidiaries or any of their respective predecessors in interest.

“Environmental Laws” means any federal, state, local or foreign law or
regulation relating to the protection of the environment or health and safety
including the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. § 9601, et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801, et seq.), the Resource Conservation and Recovery Act
(42 U.S.C. § 6901, et seq.), the Federal Clean Water Act (33 U.S.C. § 1251 et
seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.) and the Occupational Safety and Health
Act (29 U.S.C. § 651 et seq.) and any other law, including common law, relating
to the environment or health and safety (including, without limitation, laws
relating to the storage, generation, use, handling, manufacture, processing,
labeling, advertising, sale, display, transportation, treatment, reuse,
recycling, release and disposal of Hazardous Materials), as such laws may be
amended or otherwise modified from time to time, and any other present or future
federal, state, provincial, local or foreign statute, ordinance, rule,
regulation, order, judgment, decree, permit, license or other binding
determination (including the common law) of any Governmental Authority imposing
liability or establishing standards of conduct for protection of the
environment.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by the Borrower or any of its Subsidiaries or (b) any facility
which received Hazardous Materials or wastes generated by the Borrower or any of
its Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs or otherwise relating to any Environmental
Law.

“Equipment” means, with respect to any Person, all of such Person’s now owned or
hereafter acquired right, title, and interest with respect to equipment
(including, without limitation, “equipment” as such term is defined in Article 9
of the UCC), machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles (including motor vehicles), tools, parts, goods (other than consumer
goods, farm products, or Inventory), wherever located, including all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder, in each case as in effect from time
to time.  References to sections of ERISA shall be construed also to refer to
any successor sections.  

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan,
(b) the filing of a notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (c) the institution by
the Pension Benefit Guaranty Corporation of proceedings to terminate a Benefit
Plan or Multiemployer Plan, (d) the appointment of a trustee to administer any
Benefit Plan under Section 4042 of ERISA, or (e) any event requiring the
Borrower or any ERISA Affiliate to provide security to a Benefit Plan under
Section 401(a)(29) of the Code.  

“Eurodollar Reserve Percentage” means, for any day, the percentage, expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%,
that is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including any
basic, supplemental or emergency reserves) in respect of Eurocurrency
liabilities, as defined in Regulation D of such Board as in effect from time to
time, or any similar category of liabilities for a member bank of the Federal
Reserve System in The City of New York.

“Event of Default” has the meaning ascribed to such term in Section 11.01.

“Existing Debt” means Indebtedness of the Borrower and its Subsidiaries existing
on the Closing Date.

“Existing Credit Agreement” means that certain Senior Secured Credit Agreement,
dated as of July 31, 2006 among E.A. Viner International Co. as Borrower,
certain other parties defined therein as Credit Parties, Morgan Stanley Senior
Funding, Inc. as Administrative Agent and Syndication Agent, Morgan Stanley & Co
Incorporated, as Collateral Agent, and a syndicate of lenders.

“Existing Facility Loans” means loans made and outstanding under the Existing
Credit Agreement.

“Extraordinary Receipts” means any cash received by any of the Credit Parties
from proceeds of key man life insurance in excess of $5,000,000 (to the extent
not required to be paid by any Credit Party to any third party).

“Federal Funds Rate” means, for any period, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent in the exercise of its
reasonable discretion.

“Federal Reserve Board” means the Board of the Federal Reserve System or any
Governmental Authority succeeding to its functions.

“FINRA” means the Financial Industry Regulatory Authority.

“Fiscal Month” means each fiscal month of the Parent consisting of a four (4) or
five (5) week period.

“Fiscal Quarter” means the fiscal quarter of the Parent ending on each March 31,
June 30, September 30 and December 31 of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Parent ending on the last day of the
last Fiscal Month of the Parent.

“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) the Parent’s Consolidated EBITDA for the four consecutive Fiscal Quarters
most recently ended minus Capital Expenditures of the Parent and its
Subsidiaries for such period minus provision for Federal, state, local and
foreign taxes for such period to (b) the Parent’s Consolidated Fixed Charges for
such period.

“FOCUS Report” has the meaning ascribed to such term in Section 7.01(a).

“Foreign Broker-Dealer Subsidiary” means any Foreign Subsidiary of any Credit
Party that is registered as a broker and/or dealer in securities under any
foreign law or regulatory regime established for the registration of brokers
and/or dealers of securities.

“Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary.  

“Forfeiture Proceeding” means any action, proceeding or investigation affecting
the Borrower or any of the Guarantors before any court, governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
the receipt of notice by any such party that any of them is a suspect in or a
target of any governmental inquiry or investigation which may result in an
indictment of any of them or the seizure or forfeiture of any of their
respective properties.

“Fraudulent Transfer Laws” has the meaning ascribed to such term in Section
12.15.

“Fund” means any Person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit.

“Funding Date” means, with respect to any Loan, the date of the funding of a
Loan.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, provided that, for the purpose of the financial
amounts and the definitions used herein, “GAAP” shall mean generally accepted
accounting principles in effect on the date hereof and consistent with those
used in the preparation of the financial statements, and provided further that,
if there occurs after the date of this Agreement any change in GAAP that affects
in any material respect the calculation of any financial covenant contained in
Article X, the Administrative Agent and the Borrower shall negotiate in good
faith an amendment to such financial covenant and any other provision of this
Agreement that relates to the calculation of such financial covenant with the
intent of having the respective positions of the Lenders and the Borrower after
such change in GAAP conform as nearly as possible to their respective positions
as of the date of this Agreement and, after the execution of any such amendment
or consent by the Required Lenders in connection with any such change in GAAP,
“GAAP” shall mean generally accepted accounting principles in effect on the
effective date of such amendment or consent.  Until any such amendments have
been agreed upon, the covenants in Article X shall be calculated as if no such
change in GAAP has occurred.

“Governing Documents” means, (a) with respect to any corporation, (i) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such corporation, (ii) the by-laws (or the equivalent governing
documents) of the corporation and (iii) any document setting forth the
designation, amount and/or relative rights, limitations and preferences of any
class or series of such corporation’s capital stock; and (b) with respect to any
general partnership, (i) the partnership agreement (or the equivalent
organizational documents) of such partnership and (ii) any document setting
forth the designation, amount and/or relative rights, limitations and
preferences of any of the partnership interests; (c) with respect to any limited
partnership, (i) the partnership agreement (or the equivalent organizational
documents) of such partnership, (ii) a certificate of limited partnership (or
the equivalent organizational documents) and (iii) any document setting forth
the designation, amount and/or relative rights, limitations and preferences of
any of the partnership interests; (d) with respect to any limited liability
company, (i) the certificate of limited liability (or equivalent filings) of
such limited liability company, (ii) the operating agreement (or the equivalent
organizational documents) of such limited liability company, and (iii) any
document setting forth the designation, amount and/or relative rights,
limitations and preferences of any of such company’s membership interests; and
(e) with respect to any unlimited liability company, (i) the certificate of
incorporation (or the equivalent organizational documents) of such unlimited
liability company, (ii) the memorandum and articles of association (or the
equivalent governing documents) of such unlimited liability company and
(iii) any document setting forth the designation, amount and/or relative rights,
limitations and preferences of any class or series of such unlimited liability
company’s Capital Stock.

“Governmental Authority” means any nation or government, any federal, state,
provincial, city, town, municipal, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“Guaranteed Obligations” has the meaning ascribed to such term in Section 12.01.

“Guarantors” means Viner Finance Inc., a Delaware corporation, and each of the
other Persons that are required to become a Guarantor under Section 8.18(b) from
time to time.  Notwithstanding anything herein to the contrary, however, no U.S.
Broker-Dealer Subsidiary shall be a Guarantor hereunder.

“Guaranty” means the guaranty of each of the Guarantors pursuant to Article XII.

“Hazardous Materials” means (a) any element, compound or chemical that is
regulated under any Environmental Law including any substance that is defined,
listed or otherwise classified as a contaminant, pollutant, toxic pollutant,
toxic or hazardous substance, extremely hazardous substance or chemical,
hazardous waste, special waste, or solid waste under Environmental Laws;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
waste exhibiting a hazardous characteristic, including, but not limited to,
corrosivity, ignitability, toxicity or reactivity as well as any radioactive or
explosive materials; and (e) friable asbestos-containing materials.

“Hedging Agreement” means an Interest Rate Agreement or a Currency Agreement
entered into by a Credit Party or any of its Subsidiaries in order to satisfy
the requirements of the Existing Credit Agreement or otherwise in the ordinary
course of such Credit Party’s or any of its Subsidiaries’ businesses.

“Highest Lawful Rate” has the meaning ascribed to such term in Section 4.01(c).

“Indebtedness” means, without duplication, with respect to any Person, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of business irrespective of when paid);
(c) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments; (d) all obligations and liabilities of such Person
created or arising under any conditional sales or other title retention
agreement with respect to property used and/or acquired by such Person, even
though the rights and remedies of the lessor, seller and/or lender thereunder
are limited to repossession or sale of such property; (e) all Capitalized Lease
Obligations of such Person; (f) all obligations and liabilities of such Person
as an account party, in respect of letters of credit, bankers’ acceptances and
similar facilities; (g) all the aggregate mark-to-market exposure of such Person
under Hedging Agreements; (h) all Contingent Obligations; and (i) all
obligations referred to in clauses (a) through (h) of this definition of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person (other than property held by a Broker-Dealer Subsidiary for the
account of customers or others), even though such Person has not assumed or
become liable for the payment of such Indebtedness, provided that the amount of
Indebtedness of others that constitutes Indebtedness solely by reason of this
clause (i) shall not for purposes of this Agreement exceed the fair market value
of the properties or assets subject to such Lien.  The Indebtedness of any
Person shall include the Indebtedness of any partnership of or joint venture in
which such Person is a general partner or a joint venturer that is required to
be consolidated under GAAP to the extent such Person would be liable therefor
under applicable law or any agreement or instrument by virtue of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person shall not be
liable therefor.  

“Indemnified Matters” has the meaning ascribed to such term in Section 14.18.

“Indemnitees” has the meaning ascribed to such term in Section 14.18.

“Intellectual Property” means all (a) Trademarks; (b) inventions and
discoveries, whether patentable or not, and all patents, registrations,
invention disclosures and applications therefor, including divisions,
continuations, continuations-in-part and renewal applications, and including
renewals, extensions and reissues; (c) Trade Secrets; (d) published and
unpublished works of authorship, whether copyrightable or not (including without
limitation databases and other compilations of information), copyrights therein
and thereto, and registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof; and (e) all other intellectual
property or proprietary rights.

“Intercreditor Agreement” means an intercreditor agreement between the
Administrative Agent and the agent under the Existing Credit Agreement, which
shall be on terms satisfactory to such parties and the Borrower.

“Interest Accrual Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of an Alternate Base Rate
Loan to a LIBOR Rate Loan) and ending one, two, three, six, or, if consented to
by all applicable Lenders, nine months thereafter; and provided that the
foregoing provisions are subject to the following:

(a)

if any Interest Accrual Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Accrual Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Accrual Period into another calendar month, in
which event such Interest Accrual Period shall end on the immediately preceding
Business Day;

(b)

any Interest Accrual Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Accrual Period) shall end on the last Business Day of the relevant calendar
month;

(c)

any Interest Accrual Period in respect of any Loan that would otherwise extend
beyond the Maturity Date shall end on the Maturity Date;

(d)

no more than twelve (12) LIBOR Rate Loans may be in effect at any time.  For
purposes hereof, LIBOR Rate Loans with different LIBOR Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing LIBOR Periods to constitute a new LIBOR Rate Loan with a single LIBOR
period; and

(e)

the Borrower may exercise the LIBOR option for LIBOR Rate Loans of at least
$1,000,000 and integral multiples of $500,000 in excess thereof.

“Interest Payment Date” means (a) with respect to (i) any Alternate Base Rate
Loan, the last Business Day of each calendar quarter, commencing on the first
such date to occur after the Closing Date; and (ii) any LIBOR Rate Loan, the
last day of each Interest Accrual Period applicable to such Loan; provided, in
the case of each Interest Accrual Period of longer than three months, “Interest
Payment Date” shall also include each date that is three months, or an integral
multiple thereof, after the commencement of such Interest Accrual Period, and
(b) with respect to all Loans, the Maturity Date.

“Interest Rate” means interest at a rate equal to either, at the Borrower’s
option, (a) LIBOR plus the Applicable Margin or (b) the Alternate Base Rate,
plus the Applicable Margin.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement each of which is for the purpose of
hedging the interest rate exposure associated with the Parent’s and its
Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, for each Interest Accrual Period, the
second Business Day immediately preceding the first day of such Interest Accrual
Period.

“Inventory” means all Credit Parties’ now owned or hereafter acquired right,
title, and interest with respect to (a) all “inventory” as defined in Article 9
of the UCC and (b) all goods held for sale or lease or to be furnished under
contracts of service or so leased or furnished, all raw materials, work in
process, finished goods, and materials used or consumed in the manufacture,
packing, shipping, advertising, selling, leasing, furnishing or production of
such inventory or otherwise used or consumed in any Credit Party’s business; all
goods which are returned to or repossessed by any Credit Party; and all computer
programs embedded in any of the foregoing and all accessions thereto and
products thereof (in each case, regardless of whether characterized as inventory
under the UCC).

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (b) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person,
(c) any joint venture (other than short-term trading accounts with other
broker-dealers in the ordinary course of business) and (d) any direct or
indirect loan, advance (other than prepaid expenses, accounts receivable,
advances and other loans to employees including, without limitation, employee
forgivable loans and similar items made or incurred in the ordinary course of
business) or capital contribution by that Person to any other Person, including
all Indebtedness owing to such Person arising from a sale of any property or
assets by such Person other than in the ordinary course of its business;
provided that, for the avoidance of doubt, transactions in funds, securities or
other property held or carried by any Broker-Dealer Subsidiary in the ordinary
course of business for the account of any client or others shall not constitute
“Investments.”

“IRS” means the Internal Revenue Service or any successor federal tax
Governmental Authority.

“Leasehold Property” means any leasehold interest of the Borrower or any
Guarantor as lessee under any lease of real property, other than any such
leasehold interest designated from time to time by Administrative Agent in its
sole discretion as not being required to be included in the Collateral.

“Lender Group” means, individually and collectively, Administrative Agent and
the Lenders.

“Lenders” means, collectively, the lenders identified on the signature pages
hereof, together with their respective successors and permitted assigns, each a
“Lender”.

“Lender-Related Persons” means, with respect to any Lender, such Lender,
together with such Lender’s Affiliates, and the officers, directors, employees,
counsel, agents, and attorneys-in-fact of such Lender and such Lender’s
Affiliates.

“LIBOR” means, with respect to each Interest Accrual Period in respect of any
LIBOR Rate Loan, the rate per annum as calculated by the British Bankers’
Association and obtained by the Administrative Agent through a nationally
recognized service such as the Dow Jones Market Service (Telerate) or Reuters
(the “Service”) (or on any successor or substitute page of such Service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such page of Service, as determined by
CIBC from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars, determined as of approximately 11:00 a.m. (London, England time) on
such Interest Rate Determination Date, or (b) in the event the rates referenced
in the preceding clause (a) is not available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the offered quotation rate to first class banks in
the London interbank market) by CIBC for deposits (for delivery on the first day
of the relevant period) in Dollars of amounts in same day funds comparable to
the principal amount of the applicable Loan of Lender, for which the LIBOR Rate
is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date.

“LIBOR Period” means with respect to each Loan, the period of one, two, three,
six or, if available, nine months, as specified by the Borrower in the
applicable Notice of Borrowing or in a Notice of Conversion/Continuation.

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:  LIBOR/(1.00 – Eurodollar Reserve Percentage).

“LIBOR Rate Loans” means Loans which bear interest at a rate determined by
reference to the LIBOR Rate.

“Lien” means any lien, security interest or other charge of any kind, or any
other type of preferential arrangement intended to have the effect of a lien or
security interest, including, without limitation, the lien or retained security
title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“LoanCo” means an indirectly wholly-owned subsidiary of the Parent, newly formed
to engage in the business of originating, arranging, syndicating and trading
commercial loans, and related activities.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Intercreditor Agreement, and all other agreements, instruments, and other
documents executed and delivered by any Credit Party pursuant hereto or thereto
or otherwise evidencing or securing any Loan.

“Loan Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the funding of the Loans, such Lender’s Commitment,
and (b) after the funding of the Loans, the outstanding principal amount of all
Loans made by such Lender as of such date.

“Loans” has the meaning ascribed to such term in Section 2.01(a).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or prospects
of the Credit Parties taken as a whole, (b) the ability of the Credit Parties to
perform their obligations hereunder or under any of the other Loan Documents or
(c) the rights and remedies of the Administrative Agent or any Lender hereunder
or under any other Loan Document.

“Material Contract” means (a) each “material definitive agreement” (as such term
is defined in Item 1.01 of Form 8-K under the Securities Exchange Act) not made
in the ordinary course of business to which the Borrower or any of its
Subsidiaries is a party, (b) any employment, stock option, defined compensation
or similar agreement with Jeffrey Alfano, A.G. Lowenthal, Dennis McNamara, E.K.
Roberts, Robert Neuhoff, Robert Okin, Thomas Robinson and Lawrence Spaulding, or
(c) any agreement pursuant to which any Credit Party is or may be obligated to
pay or entitled to receive more than $12,000,000 per annum.

“Maturity Date” means with respect to the Loans, January 31, 2014.

“Moody’s” means Moody’s Investors Service and any successor thereto.

“Mortgages” means the mortgages and deeds of trust executed and delivered by
certain of the Credit Parties (other than Parent) in favor of the Administrative
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, as the same may be amended, modified and otherwise supplemented from time
to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or its Subsidiaries or any of
their ERISA Affiliates has contributed, or has been obligated to contribute, at
any time during the preceding six years, or has liability.

“Net Cash Proceeds” means cash or cash equivalents received by a Credit Party or
any Subsidiary from time to time in connection with a Disposition (whether as
initial consideration or through the payment of deferred consideration) other
than any Disposition pursuant to clauses (a) through (j) of Section 9.04 after
deducting therefrom only (a) the principal amount of any Indebtedness of such
Credit Party secured by any Permitted Encumbrance on any asset that is the
subject of the Disposition (other than Indebtedness assumed by the purchaser of
such asset) which is required to be, and is, repaid in connection with such
Disposition (other than Indebtedness under this Agreement), (b) reasonable fees
and expenses related thereto reasonably incurred by such Credit Party in
connection therewith and (c) a provision for any Taxes to be paid or reasonably
estimated to be payable, in connection with such Disposition (after taking into
account any tax credits or deductions and any tax sharing arrangements);
provided, however, in the event that a Credit Party or any Subsidiary is
required to take a reserve in accordance with GAAP against any contingent
liabilities associated with such Disposition, such Credit Party or Subsidiary
may deduct from the Net Cash Proceeds received from such Disposition an amount
equal to such reserve.

“Net Casualty/Condemnation Proceeds” means, with respect to any Casualty or
Condemnation, the amount of any insurance proceeds or condemnation awards
received by a Credit Party from time to time in connection with such Casualty or
Condemnation (net of all reasonable fees and expenses related thereto reasonably
incurred by such Credit Party in connection therewith), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
which holds a Lien permitted pursuant to this Agreement on the property which is
subject of such Casualty or Condemnation after deducting therefrom only (a) a
reserve for any Taxes to be paid or estimated by the Borrower to be paid as a
result of such Casualty or Condemnation and (b) to the extent not excluded
above, payments to retire Indebtedness where payment of such Indebtedness is
required in connection with such Casualty or Condemnation; provided, however, in
the event that a Credit Party or any Subsidiary is required to take a reserve in
accordance with GAAP against any contingent liabilities associated with such
Casualty or Condemnation, such Credit Party or Subsidiary may deduct from the
Net Cash Proceeds received from such Casualty or Condemnation an amount equal to
such reserve.

“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Net Interest Expense” means, with respect to any Person for any period,
(a) interest expense of such Person and its consolidated Subsidiaries for such
period (other than Broker-Dealer Subsidiaries and after the elimination of
intercompany items) determined on a consolidated basis in conformity with GAAP
less (b) the sum of (i) interest income for such period and (ii) realized gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of such interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in such gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in interest expense), each determined on a consolidated basis in
accordance with GAAP for such Person and its consolidated Subsidiaries.

“Non-Consenting Lender” has the meaning ascribed to such term in Section 14.03.

“Non-U.S. Lender” has the meaning ascribed to such term in Section 3.04(e)(i).

“Note” has the meaning ascribed to such term in Section 2.04(a).

“Notice of Borrowing” means a notice substantially in the form of Exhibit B-1
attached hereto and made a part hereof.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit B-2 attached hereto and made a part hereof.

“NYSE” means the NYSE Regulation, Inc.

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties, owing by any Credit Party to the Administrative Agent, any
Lender, any Affiliate of any Lender or any Person entitled to indemnification
pursuant to Section 14.18 of this Agreement, of any kind or nature, present or
future, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, interest rate contract,
foreign exchange contract or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, but in all such circumstances only to the extent now existing or
hereafter arising or however acquired, arising under or in connection with this
Agreement, the Notes or any other Loan Document.  The term includes all interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), charges, expenses, fees, attorneys’ fees and disbursements
and any other sum chargeable to the Borrower or any Guarantor under this
Agreement, the Notes or any other Loan Document.

“Officer’s Certificate” has the meaning ascribed to such term in Section
7.01(d).

“Operating Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) that is not a Capitalized Lease other than any such lease
under which that Person is the lessor.

“Other Taxes” has the meaning ascribed to such term in Section 3.04(b).

“Parent” means Oppenheimer Holdings Inc., a corporation formed under the laws of
Canada.

“Participant” has the meaning ascribed to such term in Section 14.10(e).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub. L. No. 107-56 (signed into law October 26, 2001).

“Permits” has the meaning ascribed to such term in Section 6.01(l).

“Permitted Acquisition” means: (i) an acquisition expressly contemplated by the
Asset Purchase Agreement; and (ii) an acquisition by a Credit Party or any of
its Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all of the Capital Stock of, or a business
line, unit, office or a division of, any Person, provided that no acquisition
shall constitute a Permitted Acquisition under clause (ii) above unless it
satisfies each of the following conditions:

(a)

immediately prior to such acquisition, and after giving effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom, (ii) no events or circumstances shall have occurred that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;

(b)

with respect to any acquisition in which the Permitted Acquisition Costs exceed
$6,000,000, the Borrower shall have submitted to the Administrative Agent at
least 15 days prior to the consummation of such acquisition, a business
description of the business or assets being acquired and an executive overview
outlining the rationale for such acquisition and a summary of the terms of the
acquisition and all undertakings and commitments of the Credit Parties and their
Affiliates in connection therewith;

(c)

the representations and warranties set forth in Article VI shall be true and
correct in all material respects, immediately before and after such acquisition,
with the same effect as if then made (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

(d)

(i) the aggregate amount of Permitted Acquisition Costs in connection with such
acquisition, together with all other Permitted Acquisition Costs incurred since
the date hereof, shall not exceed $42,000,000; and (ii) solely in the case of an
acquisition after giving effect to which the Borrower or any of its Subsidiaries
(including any Subsidiary being acquired) will assume or retain any liability
with respect to any non-compliance with laws or regulations by the acquired
business or its directors, officers or employees prior to the date of
consummation of such acquisition (a “Legacy Liability Acquisition”), the
aggregate amount of Permitted Acquisition Costs in connection with such Legacy
Liability Acquisition, together with all other Permitted Acquisition Costs
incurred since the date hereof with respect to Legacy Liability Acquisitions,
shall not exceed $18,000,000;

(e)

all acquired assets shall, after giving effect to such acquisition, be owned by
a Credit Party or a Subsidiary of a Credit Party, and Borrower shall have taken,
or caused to be taken, as of the date of such acquisition, each of the actions
set forth in Section 8.10, as applicable;

(f)

the Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Article X on a pro forma basis (after giving effect to
such acquisition and the financing thereof) as of the last day of the Fiscal
Quarter most recently ended;

(g)

with respect to any acquisition in which the Permitted Acquisition Costs exceed
$6,000,000, a Senior Officer of the Parent shall have delivered to the
Administrative Agent a written certificate, in form and substance reasonably
satisfactory to the Administrative Agent, as to the satisfaction of the
applicable conditions set forth in clauses (a) through (f) above; and

(h)

all Collateral being acquired is, or will become promptly after the acquisition,
subject to perfected liens and security interests in favor of the Secured
Creditors, subject only to Permitted Encumbrances and otherwise on substantially
the same terms as all other Collateral to the extent required by Section 8.10
and in accordance with the applicable provisions of the Loan Documents.

“Permitted Acquisition Costs” means all payments made, transaction costs and
expenses incurred, liabilities accrued and Indebtedness paid or assumed by any
Credit Party in connection with a Permitted Acquisition (including without
limitation any Indebtedness of a Person that becomes a Subsidiary of Parent as a
result of a Permitted Acquisition (other than ordinary course working capital
Indebtedness) to the extent such Indebtedness is not being repaid or defeased on
the date such Permitted Acquisition is consummated).

“Permitted Encumbrances” means:

(f)

Liens imposed by law for unpaid utilities and taxes, assessments or governmental
charges or levies that are not yet due or are being contested in a Permitted
Protest;

(g)

landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in a Permitted Protest;

(h)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security or
employment laws or regulations or similar legislation or to secure public,
statutory or regulatory obligations;

(i)

deposits to secure the performance of bids, trade contracts, government
contracts, leases, statutory or regulatory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(j)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and which individually or in the aggregate
do not have a Material Adverse Effect;

(k)

Liens existing on the Closing Date and listed on Schedule A hereto and, if the
Indebtedness secured by such Lien is refinanced pursuant to a Permitted
Refinancing, any Lien securing the Permitted Refinancing of such Indebtedness,
provided that such Lien securing Indebtedness under a Permitted Refinancing does
not extend to or cover any property or asset of any Credit Party not subject to
the Lien on the Closing Date and listed on Schedule A;

(l)

Liens securing the Obligations and/or created by the Security Documents;

(m)

Liens securing judgments for the payment of money not constituting a Default
under Section 11.01(k) or securing appeal or other surety bonds relating to such
judgments;

(n)

any interest or title of a lessor, sublessor, licensee or licensor under any
operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower and its Subsidiaries, take as a whole;

(o)

Liens on assets of Broker-Dealer Subsidiaries securing “broker-dealer” financing
of any Broker-Dealer Subsidiary entered into in the ordinary course of business
including, without limitation, borrowings collateralized by client assets in the
ordinary course of business (it being acknowledged by the Lenders and the
Administrative Agent that the margin loans to Capital & Credit Merchant Bank
Ltd. and its related entities is in the ordinary course of business);

(p)

Liens securing Indebtedness described in clauses (b), (d), (i), (s), and (t) of
the definition of “Permitted Indebtedness”; provided that no Lien securing
refinanced Indebtedness described in clause (b) of such definition shall
constitute a Permitted Encumbrance under this clause (k) to the extent it
encumbers any asset or property not similarly encumbered by a Lien securing the
Obligations; and

(q)

Liens not otherwise permitted hereunder to the extent attaching to properties
and assets with an aggregate fair market value not in excess of, and securing
liabilities not in excess of, $6,000,000, in the aggregate at any one time
outstanding.

“Permitted Holder” means any member of the Lowenthal family or any entity
directly or indirectly owned by any member of the Lowenthal family.



“Permitted Indebtedness” means:



(a)

Intentionally Omitted;

(b)

the Existing Facility Loans, any Hedging Agreements, and any Permitted
Refinancing of such Indebtedness;

(c)

Indebtedness of the Credit Parties under this Agreement and the other Loan
Documents;

(d)

purchase money indebtedness and Capitalized Lease Obligations incurred after the
Closing Date to acquire equipment or real property in the ordinary course of
business; provided that (A) the aggregate amount of all such Indebtedness does
not exceed $30,000,000 at any time outstanding, (B) the Indebtedness when
incurred shall not be more than 100% of the lesser of the cost or fair market
value as of the time of acquisition of the asset financed, (C) such Indebtedness
is issued and any Liens securing such Indebtedness are created within 270 days
after the acquisition of the asset financed and (D) no Lien securing such
Indebtedness shall extend to or cover any property or asset other than the asset
so financed;

(e)

contingent liabilities in respect of any indemnification, adjustment of purchase
price, non-compete, consulting, deferred compensation and similar obligations
incurred in connection with any Disposition permitted hereunder;

(f)

Indebtedness owed to the Borrower or a Wholly-Owned Subsidiary of the Borrower,
which Indebtedness shall (i) in the case of Indebtedness owed to a Guarantor,
constitute Pledged Debt and (ii) be otherwise permitted under the provisions of
Section 9.07;

(g)

Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument of any Credit Party or any Subsidiary of
a Credit Party drawn against insufficient funds in the ordinary course of
business, provided that the aggregate amount of all such Indebtedness does not
exceed $120,000,000 at any time outstanding;

(h)

(i) Indebtedness of a Subsidiary of the Parent acquired in a Permitted
Acquisition, provided that (A) such Indebtedness is existing upon consummation
of the Permitted Acquisition and was not entered into in contemplation or
furtherance thereof, (B) any Liens securing such Indebtedness relate only to
assets and property of such Subsidiary and (C) the aggregate amount of all such
Indebtedness (and commitments to advance Indebtedness in the case of any
revolving loan or similar facility) does not exceed $36,000,000 at any time
outstanding and (ii) any Permitted Refinancing thereof; and

(i)

Indebtedness incurred by Broker-Dealer Subsidiaries for operational liquidity
needs pursuant to uncommitted lines of credit (including, without limitation,
the facilities described on Schedule B and similar replacement facilities from
time to time) in an aggregate outstanding principal amount not to exceed
$1,500,000,000 at the close of business on any day;

(j)

Indebtedness in respect of any security lending contracts entered into by
Broker-Dealer Subsidiaries in the ordinary course of the “broker-dealer”
business;

(k)

Indebtedness with respect to leases in respect of real property entered into by
any Broker-Dealer Subsidiary in the ordinary course of business;

(l)

Indebtedness under performance bonds, surety bonds and letter of credit
obligations to provide security for worker’s compensation claims, in each case,
incurred in the ordinary course of business;

(m)

to the extent the same constitutes Indebtedness, obligations in respect of net
capital adjustments and/or earn-out arrangements permitted pursuant to a
Permitted Acquisition;

(n)

Contingent Obligations of Broker-Dealer Subsidiaries arising in the ordinary
course of the broker-dealer business pursuant to normal business practice,
contract or applicable law, rule or regulation;

(o)

Contingent Obligations with respect to endorsements of checks and other
negotiable instruments for deposit or collection;

(p)

Guarantees by a Credit Party of Indebtedness of another Credit Party or any
Wholly-Owned Subsidiary;

(q)

to the extent constituting Contingent Obligations, indemnification obligations
and other similar obligations of the Borrower and its Subsidiaries in favor of
directors, officers, employees, consultants or agents of the Borrower or any of
its Subsidiaries extended in the ordinary course of business;

(r)

Contingent Obligations with respect to payment obligations of the Borrower or
any Subsidiary; provided, that the underlying obligation related to such
Contingent Obligations is not otherwise prohibited under this Agreement;

(s)

Indebtedness of LoanCo under the Permitted Warehouse Facility;

(t)

Indebtedness of LoanCo under the Permitted Loan Trading Platform Facility;

(u)

Indebtedness of the Borrower under the Viner Debentures (as defined in the Asset
Purchase Agreement); and

(v)

other Indebtedness in an aggregate amount for all such Credit Parties and their
Subsidiaries taken as a whole not to exceed an amount equal to $36,000,000;
provided that such Indebtedness is either unsecured or secured only by Liens
permitted by clause (l) of the definition of “Permitted Encumbrances”.

“Permitted Loan Trading Platform Facility” means such credit facilities as
LoanCo may enter into, refinance, amend and replace from time to time, and which
credit facilities may be secured by such assets and property of LoanCo as LoanCo
may determine, for the purpose of funding the acquisition and trading of
syndicated loans so long as such facilities satisfy each of the following
requirements:  (i) the use of proceeds of such facilities are limited to funding
the acquisition and trading of syndicated loans, (ii) the aggregate amount of
the available commitments and outstanding principal amount of advances under all
such facilities does not exceed $75,000,000 at any time, and (iii) any creditor,
agent or other party to the facilities has recourse only to LoanCo, its assets
and property for the repayment of advances or other amounts due, and (except to
the extent otherwise permitted hereunder) not to any asset or property of any
Affiliate of LoanCo.

“Permitted Protest” means the right of a Person to protest any Lien (other than
any such Lien that secures all or any portion of the Obligations) or taxes,
provided that (a) a reserve with respect to such obligation is established, if
required, by such Person in such amount as is required under GAAP and (b) any
such protest is instituted promptly and prosecuted diligently and in good faith
by such Person.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended at
the time of such Permitted Refinancing except by an amount equal to any premium
or other similar amount paid, and fees and expenses incurred, in connection with
such modification, refinancing, refunding, renewal or extension, (b) such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of the Indebtedness being
modified, refinanced, refunded, renewed or extended (except that this clause (b)
shall not apply to any modification, refinancing, refunding, renewal or
extension of the Existing Credit Agreement, the Permitted Loan Trading Platform
Facility and the Permitted Warehouse Facility), (c) none of the Borrower and its
Subsidiaries not previously directly or contingently obligated on the applicable
Indebtedness becomes directly or contingently obligated thereunder as a result
of such Permitted Refinancing (except that this clause (c) shall not apply to
any modification, refinancing, refunding, renewal or extension of the Existing
Credit Agreement, the Permitted Loan Trading Platform Facility and the Permitted
Warehouse Facility), and (d) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on subordination terms at
least as favorable to the Lenders, taken as a whole, as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended, as determined by the board of directors of such Person.

“Permitted Warehouse Facility” means such facilities as LoanCo may enter into,
amend and replace from time to time, and the obligations of LoanCo which may be
secured by such assets and property of LoanCo as LoanCo may determine, for the
purpose of obtaining underwriting commitments extended to third party borrowers
and related credit support and loan administration services with respect to the
revolving loans, term loans, bridge loans and letters of credit to be originated
or arranged by LoanCo, so long as such facilities entered into by LoanCo satisfy
each of the following requirements: (i) such facilities are limited to obtaining
underwriting commitments extended to third party borrowers and related credit
support and loan administration services with respect to the revolving loans,
term loans, bridge loans and letters of credit originated or arranged in the
ordinary course of LoanCo’s business (or, if applicable, any pending loan
transaction agreed by LoanCo to be subject to such a facility in connection with
a closing under the Asset Purchase Agreement), (ii) the maximum aggregate amount
(in each case taking into account available amounts and outstanding commitments
from time to time, and the reinstatement of available amounts in accordance with
the terms of the respective facilities) of such facilities entered into by
LoanCo does not exceed $2,000,000,000 at any time, and (iii) any party to such
facilities has recourse only to LoanCo, its assets and property for the
obligations of LoanCo thereunder and (except to the extent otherwise permitted
hereunder) not to any asset or property of any Affiliate of LoanCo.

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or Governmental Authority.

“Plan” means any “employee benefit plan”, as defined in Section 3(3) of ERISA.

“Pledged Debt” shall have the meaning ascribed to such term in the Security
Agreement.

“Pledged Equity Interests” shall have the meaning ascribed to such term in the
Security Agreement.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing such a Lender’s Loan Exposure by the aggregate Loan Exposure of all
Lenders.

“Rating Agencies” means Moody’s and S&P, or if either of such Persons cease to
perform credit ratings or other applicable services, such nationally recognized
statistical rating organization the Administrative Agent may select.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Record Document” means, with respect to any Leasehold Property, (a) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (b) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Administrative Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrancers of the affected
real property.

“Register” has the meaning ascribed to such term in Section 14.10(d).

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Authority or Internet domain name
registrar.

“Registered Intellectual Property” means all Intellectual Property that has been
registered with, filed in or issued by, as the case may be, the United States
Patent and Trademark Office or such other similar filing offices, domestic or
foreign, as applicable.

“Regulation T”, “Regulation U”, and “Regulation X” mean, respectively,
Regulations T, U, and X of the Federal Reserve Board or any successor, as the
same may be amended or supplemented from time to time.

“Regulatory Net Capital” means for any Person the amount of net capital held by
such Person as a broker-dealer under Section 15(c)(3) of the Securities Exchange
Act, Rule 15c3-1 and the other applicable regulations promulgated thereunder.

“Related Party”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the Securities
having voting power for the election of directors of such specified Person or
otherwise to direct or cause the direction of the management and policies of
such specified Person, whether through the ownership of voting Securities or by
contract or otherwise.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including ambient air, soil,
surface or ground water.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) any other actions
authorized by 42 U.S.C. § 9601.

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days’ notice to the PBGC is waived under applicable regulations.

“Required Lenders” means Unaffiliated Lenders holding more than 50% of the
aggregate Loan Exposure of all Lenders who are Unaffiliated Lenders.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or Governing Documents of such Person, and any law, ordinance,
rule, regulation, requirement, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject, including, without limitation, the Patriot Act, the Securities Act, the
Securities Exchange Act, Regulations T, U and X, ERISA, the Internal Revenue
Code, the Fair Labor Standards Act and any certificate of occupancy, zoning
ordinance, building, environmental or land use requirement or Permit or
environmental, labor, employment, occupational safety or health law, rule or
regulation.

“Responsible Officer” means the chief financial officer or treasurer of the
Parent or the Borrower.

“Restricted Payments” means, with respect to any Person, (a) any dividend or
other distribution, direct or indirect, on account of any shares of any class of
capital stock of, partnership interest of or other equity interest of, such
Person, now or hereafter outstanding, except a dividend or distribution payable
solely in shares of that class of stock or in any junior class of stock to the
holders of that class, (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of capital stock of, partnership interest of or other equity
interest of, such Person now or hereafter outstanding, (c) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to any
Indebtedness which is subordinated to the Obligations and (d) any payment made
to redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of, partnership interest of or other equity interest of, such
Person now or hereafter outstanding.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

“Secured Creditors” has the meaning ascribed to such term in the Security
Agreement.

“Securities” means any Capital Stock, shares, voting trust certificates, bonds,
debentures, notes, loans or other evidences of indebtedness, secured or
unsecured, convertible, subordinated or otherwise, or any certificates of
interest, shares or participations in temporary or interim certificates for the
purchase or acquisition of, or any right to subscribe to, purchase or acquire
any of the foregoing, but shall not include the Obligations.

“Securities Account” shall have the meaning provided in Section 8-501(a) of the
UCC.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect at the time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
or any successor Federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.

“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns of Securities which
represent an interest in, or which are collateralized in whole or in part by,
the Loans.

“Security Agreement” means the Pledge and Security Agreement, dated as of the
date hereof, among the Borrower, the other Assignors identified therein and the
Administrative Agent, as such agreement may be amended, supplemented or
otherwise modified from time to time in accordance therewith and herewith.

“Security Documents” means the Security Agreement, the UCC financing statements,
the Mortgages, the Control Agreements, and any other documents granting a Lien
upon the Collateral as security for all or any part of the Obligations.

“Senior Debt” means principal, interest, fees, premium, expense reimbursement,
indemnities and all other amounts payable under or with respect to the Existing
Credit Agreement, or any renewal, extension, amendment, reinstatement,
refinancing or refunding thereof.

“Senior Officer” means, with respect to any Credit Party, such Credit Party’s
president, chief executive officer, chief administrative officer, chief
financial officer or chief accounting officer.

“Solvent” or “Solvency” any person means (i) the fair value of the property of
such person exceeds its total liabilities (including, without limitation,
contingent liabilities), (ii) the present fair saleable value of the assets of
such person is not less than the amount that will be required to pay its
probable liability on its existing debts as they become absolute and matured,
(iii) such person does not intend to incur debts or liabilities beyond its
ability to pay, as such debts and liabilities mature, and (iv) such person is
not engaged, and is not about to engage, in business or a transaction for which
its property would constitute an unreasonably small capital.  The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“SRO” means a self-regulatory organization registered under the Securities
Exchange Act, including the NYSE.

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, association or
other entity (a) the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP or (b) of which more than 50%
of (i) the outstanding Capital Stock having (in the absence of contingencies)
ordinary voting power to elect a majority of the board of directors of such
corporation, (ii) the interest in the capital or profits of such partnership or
limited liability company or (iii) the beneficial interest in such trust or
estate is, at the time of determination, owned or controlled directly or
indirectly through one or more intermediaries, by such Person.

“Taxes” has the meaning ascribed to such term in Section 3.04(a).

“Total Leverage Ratio” means on any date the ratio of (a) Consolidated Total
Debt on such date to (b) the Parent’s Consolidated EBITDA for the four (4)
Fiscal Quarters most recently ended on such date.

“Trademarks” means all United States, state and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, trade dress, service marks, certification marks,
collective marks, logos, all indicators of the source of goods or services,
designs and general intangibles of a like nature, all registrations and
applications for any of the foregoing including, but not limited to the
registrations and applications referred to in Schedule 6.01(t) (as such schedule
may be amended or supplemented from time to time), but excluding in all cases
all intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office, all extensions or renewals of any
of the foregoing, all of the goodwill of the business connected with the use of
and symbolized by the foregoing, the right to sue for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and all proceeds of the foregoing, including licenses, royalties, income,
payments, claims, damages, and proceeds of suit, which are owned or licensed by
a Credit Party.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how including drawings, formulae, schematics,
designs, plans, processes, supplier lists, business plans, business methods and
prototypes now or hereafter owned or used in the business of such Credit Party
throughout the world (all of the foregoing being collectively called a “Trade
Secret”), whether or not such Trade Secret has been reduced to a writing or
other tangible form, including all documents and things embodying,
incorporating, or referring in any way to such Trade Secret, the right to sue
for past, present and future infringement of any Trade Secret, and all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

“Type” means, with respect to a Loan, its character as an Alternate Base Rate
Loan or a LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code enacted in the State of New York, as
amended from time to time; provided that if by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

“Unaffiliated Lenders” means any Lender who is not an Affiliate of Parent.

“U.S. Broker-Dealer Subsidiary” means any Domestic Subsidiary of any Credit
Party that is a “registered broker and/or dealer” under the Securities Exchange
Act.

“Wholly-Owned” means, when used to describe any Subsidiary of a Credit Party,
that all of the Capital Stock (other than directors’ qualifying shares) of such
Subsidiary is owned by one or more Credit Parties or Wholly-Owned Subsidiaries
of the Credit Parties.

SECTION 0.1.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

SECTION 0.2.  Accounting and Other Terms.  Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given to it
under GAAP.  All terms used in this Agreement which are defined in Article 8 or
Article 9 of the UCC and which are not otherwise defined herein shall have the
same meanings herein as set forth therein.

SECTION 0.3.  Time References.  Unless otherwise indicated herein, all
references to time of day refer to Eastern standard time or Eastern daylight
saving time, as in effect in New York, New York on such day.  For purposes of
the computation of a period of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each means “to but excluding”; provided, however, that with respect to a
computation of fees or interest payable to the Administrative Agent or the
Lenders, such period shall in any event consist of at least one full day.

ARTICLE I
THE FACILITY

SECTION 1.1.  Loans.  

(a)

Loan Commitment.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make a term loan (each, a “Loan”) to the Borrower on
the Closing Date in the principal amount set forth opposite each such Lender’s
name on Schedule 2.01(a) hereto, in accordance with this Section 2.01.  The
aggregate principal amount of the Loans to be advanced shall not exceed
$100,000,000.  Amounts repaid or prepaid may not be reborrowed.  Loans may be
Alternate Base Rate Loans or LIBOR Rate Loans, as further provided herein.  It
is understood and agreed that the only Lender as of the Closing Date shall be
Canadian Imperial Bank of Commerce and/or one or more of its Affiliates.

(b)

Notice of Borrowing.  The Loans to be made on the Closing Date, each conversion
of Loans from one Type to the other, and each continuation of LIBOR Rate Loans
shall be made upon the Borrower’s delivery to the Administrative Agent of an
irrevocable written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each such Committed Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of the making of the Loans to the
extent such Loans will be LIBOR Rate Loans, conversion to or continuation of
LIBOR Rate Loans or of any conversion of LIBOR Rate Loans to Alternate Base Rate
Loans, and (ii) on the requested date of the making of the Loans to the extent
such Loans will be Alternate Base Rate Loans.  Not later than 11:00 a.m., three
Business Days before the requested date of the making of such Loans, conversion
or continuation, the Administrative Agent shall notify the Borrower (which
notice may be by telephone) whether or not the requested Interest Accrual Period
has been consented to by all the Lenders.  Each making of Libor Rate Loans,
conversion to or continuation of LIBOR Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof.  Each making of
Alternate Base Rate Loans or conversion to Alternate Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting the making of Loans, a conversion of Loans from one Type to the
other, or a continuation of LIBOR Rate Loans, (ii) the requested date of the
making of Loans, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, and (v) if applicable, the duration of the Interest Accrual
Period with respect thereto.  So long as no Default or Event of Default exists,
if the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to at the
end of each Interest Accrual Period applicable thereto, a LIBOR Rate Loan (with
an Interest Accrual Period of one month), until the Borrower selects an
alternate Interest Accrual Period or converts such Loans to Alternate Base Loans
in accordance with the  terms of this Agreement.  In the event that any LIBOR
Rate Loans are not permitted to be converted into another LIBOR Rate Loan
hereunder, such LIBOR Rate Loans shall be automatically be converted to
Alternative Base Rate Loans at the end of the applicable Interest Accrual Period
with respect thereto.  Any such automatic conversion to Alternate Base Rate
Loans shall be effective as of the last day of the Interest Accrual Period then
in effect with respect to the applicable LIBOR Rate Loans.  If the Borrower
requests Libor Rate Loans, conversion to, or continuation of LIBOR Rate Loans in
any such Committed Loan Notice, but fails to specify an Interest Accrual Period,
it will be deemed to have specified a LIBOR Rate Loan with an Interest Accrual
Period of one month.

(c)

Making the Loans.  Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share under the Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to a LIBOR Rate Loan with
an Interest Accrual Period of one month or an Alternate Base Rate Loan, as
applicable, described in Section 2.02(b).  With respect to the Loans to be made
on the Closing Date, each Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 5.01, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower on the Committed Loan Notice.

(d)

Continuations/Conversions Generally.  Except as otherwise provided herein, a
LIBOR Rate Loan may be continued or converted only on the last day of an
Interest Accrual Period for such LIBOR Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as LIBOR Rate
Loans without the consent of the Required Lenders.

(e)

Notification of Interest Rates.  The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Accrual Period for LIBOR Rate Loans upon determination of such interest rate.
 At any time that Alternate Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the Federal
Funds Rate or the Base Rate used in determining the Alternate Base Rate promptly
following the public announcement of such change.

(f)

Repayment of Loans.  The aggregate outstanding principal amount of the Loans
shall be due and payable in Dollars on the Maturity Date.

SECTION 1.2.  Use of Proceeds.  Proceeds of the Loans shall be utilized solely
to fund capital and liquidity requirements and general corporate purposes of the
Borrower’s Broker-Dealer Subsidiary.  

SECTION 1.3.  Promise to Pay.  The Borrower agrees to pay the principal amount
of the Loans as set forth in Section 2.01(f) and further agrees to pay all
unpaid interest accrued thereon, in accordance with the terms of this Agreement
and any applicable Note.

SECTION 1.4.  Notes.

(a)

The Borrower’s obligation to pay the principal of, and interest on, the Loans
made to the Borrower by each Lender shall be set forth on the Register
maintained by the Administrative Agent pursuant to Section 14.10(d) and, subject
to the provisions of Section 2.04(c), shall be evidenced by a promissory note
substantially in the form of Exhibit C with blanks appropriately completed in
conformity herewith (each, as the same may be amended, supplemented or otherwise
modified from time to time, a “Note”).

(b)

The Note issued to each Lender shall (i) be executed by the Borrower, (ii) be
payable to such Lender or its registered assigns and be dated the Closing Date
(or, in the case of any Note issued after the Closing Date, the date of issuance
thereof), (iii) be in a stated principal amount equal to the principal amount of
the Loan of such Lender on the date of the issuance thereof and be payable in
the principal amount of the Loans evidenced thereby from time to time,
(iv) mature on the Maturity Date, (v) bear interest as provided for herein and
(vi) be entitled to the benefits of this Agreement and the other Loan Documents.

(c)

Notwithstanding anything to the contrary contained above or elsewhere in this
Agreement, Notes shall only be delivered to Lenders which at any time
specifically request the delivery of such Notes.  No failure of any Lender to
request or obtain a Note evidencing its Loans to the Borrower shall affect or in
any manner impair the obligations of the Borrower to pay the Loans (and all
related Obligations) which would otherwise be evidenced thereby in accordance
with the requirements of this Agreement, and shall not in any way affect the
security or Guaranties therefor provided pursuant to the Loan Documents.  At any
time when any Lender requests the delivery of a Note to evidence any of its
Loans, the Borrower shall promptly execute and deliver to that Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

SECTION 1.5.  Allocation of Proceeds of Collateral.  Subject to Article XV,
after the exercise of remedies by the Administrative Agent or the Lenders
pursuant to Article XI (or after the Commitments shall automatically terminate
and the Loans (with accrued interest thereon) and all other amounts under the
Loan Documents shall automatically become due and payable in accordance with the
terms hereof), all proceeds of Collateral shall be paid over or delivered to the
Administrative Agent for distribution as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Administrative Agent under the Loan Documents,
and to the payment of any fees owed to the Administrative Agent, each in its
capacity as such;

SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders in connection with
enforcing its rights under the Loan Documents with respect to the Borrower’s
Obligations owing to such Lender;

THIRD, to the payment of all of the Borrower’s Obligations to the Lenders
consisting of accrued fees and interest;

FOURTH, to the payment of the outstanding principal amount of the Borrower’s
Obligations under this Agreement and the other Loan Documents;

FIFTH, to all other of the Borrower’s Obligations under this Agreement and the
other Loan Documents and other obligations to Lenders which shall have become
due and payable under the Loan; and

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied equally and
ratably in the numerical order provided until exhausted prior to the application
to the next succeeding category; (ii) each of the Lenders shall receive an
amount equal to its Pro Rata Share (based on the proportion that the then
outstanding Loans held by such Lender bears to the aggregate then outstanding
Loans) of amounts available to be applied pursuant to clauses “THIRD” and
“FOURTH” above.

ARTICLE II
PAYMENTS AND OTHER COMPENSATION

SECTION 2.1.  Voluntary Prepayments.  Subject to the terms and conditions of
Article XV, the Borrower shall have the right, upon sending written notice to
the Administrative Agent in the form of Exhibit J hereto (a “Committed
Prepayment Notice”), to voluntarily prepay all or any portion (in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof in the
case of LIBOR Rate Loans, in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof in the case of Alternate Base Rate Loans or, in
either case, such lesser amount as may then be outstanding) of the Loans on any
Business Day.  Each such Committed Prepayment Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the date of prepayment of the Loans to the extent such Loans are LIBOR Rate
Loans, and (ii) on the date of prepayment of the Loans to the extent such Loans
are Alternate Base Rate Loans.  Any prepayment of any Loans shall be applied to
the remaining installments of the Loans on a pro rata basis until all Loans are
repaid in full.

SECTION 2.2.  Mandatory Prepayments.

(a)

Prepayments from Asset Dispositions.  Subject to paragraph (e) of this Section
3.02, within thirty (30) Business Days after the receipt by a Credit Party or
any Subsidiary of a Credit Party of any Net Cash Proceeds or Net
Casualty/Condemnation Proceeds in excess of $2,000,000 in the aggregate during
any Fiscal Year, the Borrower shall cause 100% of the Net Cash Proceeds or Net
Casualty/Condemnation Proceeds received during such Fiscal Year to be applied to
prepay the Loans; provided, however, that if the Borrower notifies the
Administrative Agent in writing within such thirty (30) Business Day period that
it or the applicable Subsidiary has applied or intends to apply such Net Cash
Proceeds to acquire, maintain, develop, construct, improve, upgrade, repair or
invest in assets used or useful in the business of the Borrower and its
Subsidiaries, then the Borrower or the applicable Subsidiary, as applicable,
shall, so long as no Event of Default shall have occurred and be continuing, be
permitted to use such proceeds as notified to the Administration Agent within
two hundred seventy (270) days of the receipt thereof; provided further that, to
the extent such proceeds have not been so invested or contracted to be so
invested as of the end of such period or if any Event of Default shall occur at
any time during such period, all such Net Cash Proceeds or Net
Casualty/Condemnation Proceeds shall be applied within three (3) Business Days
to prepay the Loans.

(b)

Prepayments from Incurrence of Indebtedness.  Subject to paragraph (e) of this
Section 3.02, immediately upon the receipt by any Credit Party or any Subsidiary
of a Credit Party of cash proceeds from the issuance or incurrence of any
Indebtedness (other than Permitted Indebtedness), the Borrower shall prepay the
Loans in an amount equal to 100% of the proceeds from such issuance or
incurrence upon the receipt by any Credit Party or any Subsidiary of a Credit
Party of the proceeds, net of taxes, underwriting discounts and commissions and
other reasonable, out-of-pocket costs and expenses associated therewith.

(c)

Cash Proceeds of Extraordinary Receipts.  Subject to paragraph (e) of this
Section 3.02, promptly but in any event within three (3) Business Days following
the receipt by any Credit Party or any Subsidiary of a Credit Party of any
Extraordinary Receipts, the Borrower shall prepay the Loans in an amount equal
to 100% of such Extraordinary Receipts, net of any reasonable costs, fees and
expenses incurred in collecting such Extraordinary Receipts and a reserve for
any Taxes expected to be paid in connection therewith.

(d)

Conflicts with Senior Debt.  Notwithstanding anything in this Section 3.02 to
the contrary, until all obligations under the Senior Debt shall have been paid
in full and all commitments thereunder shall have been terminated, no mandatory
prepayments of outstanding Loans, that would otherwise be required under this
Section 3.02 shall be required to be made.

SECTION 2.3.  Payments.

(a)

General Provisions.  All payments to be made by Borrower or any Guarantor shall
be made without set-off, counterclaim or other defense.  Except as otherwise
expressly provided herein, all payments by Borrower or any Guarantor shall be
made to the Administrative Agent for the ratable account of Administrative Agent
or the relevant Lender, as the case may be, at the Administrative Agent’s
Office, and shall be made in and in immediately available funds, no later than
2:00 p.m. (New York City time), on the dates specified herein, as the case may
be, to be reimbursed.  The Administrative Agent will promptly distribute to the
relevant Lender (or itself, if applicable) its Pro Rata Share or other
applicable share as expressly provided herein, of each such payment in like
funds as received.  Any payment received by the Administrative Agent later than
2:00 p.m. (New York City time) on any Business Day shall be deemed to have been
received on the following Business Day and any applicable interest or fee shall
continue to accrue until such following Business Day.

(b)

Sharing of Payments.  Except as otherwise provided herein, if any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of any Obligation in excess of its
ratable share of payments on account of similar obligations obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in such similar obligations held by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such other Lender’s ratable share (according to the proportion of
(i) the amount of such Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender of any interest or other amount paid by the
purchasing Lender in respect of the total amount so recovered).  Each Credit
Party agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 3.03(b) may, to the fullest extent permitted by law,
exercise all of its rights (including the Lender’s right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Credit Party in the amount of such participation.

(c)

Apportionment of Payments.  Subject to the provisions of Section 3.01 and this
Section 3.03(c), all payments of principal and interest in respect of
outstanding Loans, and all payments of fees and all other payments in respect of
any other Obligation, shall be allocated among the Lenders in proportion to
their respective Pro Rata Shares of such Obligations owing to them or otherwise
as provided herein or, in respect of payments not made on account of Loans, as
designated by the Person making payment at the time when such payment is made.

(d)

Payments on Non-Business Days.  Whenever any payment to be made by the Borrower
hereunder or under the Notes is stated to be due on a day which is not a
Business Day, the payment shall instead be due on the next succeeding Business
Day (unless such succeeding Business Day would be in the subsequent calendar
month, in which case such payment shall be made on the immediately preceding
Business Day).

SECTION 2.4.  Taxes.

(a)

Payment of Taxes.  Except as set forth below, any and all payments by the
Borrower or any Guarantor hereunder, under the Notes or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings
imposed by any Governmental Authority, excluding, in the case of Administrative
Agent, each Participant and each Lender, respectively, any taxes imposed by
(i) the United States except United States federal gross income withholding
taxes imposed as a result of a change in applicable law occurring after the date
that such Administrative Agent, Participant and each Lender became a party to
this Agreement or (ii) a Governmental Authority as a result of a connection or
former connection (other than merely being a party to any Loan Documents,
participating in the transactions contemplated therein, or enforcing rights
thereunder) between Administrative Agent, such Participant, or such Lender and
the jurisdiction imposing such tax, including any connection arising from
Administrative Agent, such Participant, or such Lender being a citizen,
domiciliary, or resident of such jurisdiction, being organized in such
jurisdiction, or having a permanent establishment or fixed place of business
therein (all such non-excluded taxes, levies, imposts, deductions, charges and
withholdings being hereinafter referred to as “Taxes”).  If the Borrower or any
Guarantor shall be required by law to withhold or deduct any Taxes from or in
respect of any sum payable hereunder, under the Notes or under any other Loan
Document to any Lender or Administrative Agent, (x) such sum payable shall be
increased by an additional amount so that after making all required withholdings
or deductions (including withholdings or deductions applicable to additional
amounts payable under this Section 3.04(a)) such Lender or Administrative Agent
receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (y) such Borrower or any Guarantor shall
make such withholdings or deductions, and (z) such Borrower or any Guarantor
shall pay the full amount withheld or deducted to the relevant taxation
authority or other authority in accordance with applicable law.  Notwithstanding
the foregoing, the Borrower or any Guarantor shall not be required to pay any
such additional amounts to Administrative Agent or any Lender with respect to
any Taxes or Other Taxes to the extent such Taxes or Other Taxes (i) are
attributable to Administrative Agent’s or such Lender’s failure to comply with
the requirements of Section 3.04(e) or Section 3.04(f) or (ii) in the case of an
assignment (including under Section 14.08 and Section 14.10), participation,
acquisition or designation of a new applicable lending office by a Lender or an
Administrative Agent, are United States federal withholding taxes imposed on
amounts payable to such Lender or Administrative Agent at the time such Lender
or Administrative Agent becomes a party to this Agreement, except to the extent
that such Lender’s or Administrative Agent’s assignor was entitled, at the time
of assignment, to receive additional amounts from the Borrower or any Guarantor
with respect to such Tax pursuant to this paragraph or (iii) result from a
change affecting the Administrative Agent or Lender at a time after the
Administrative Agent or Lender has become the Administrative Agent or a Lender,
respectively, other than a change in applicable law or regulation or the
introduction of any law or regulation or a change in interpretation or
administration of any law.

(b)

Other Taxes.  In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from and which relate directly to the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Notes or any other Loan Document and all interest and penalties related thereto
other than excluded from Taxes pursuant to Section 3.04(a)(i) and (ii)
(hereinafter referred to as “Other Taxes”).

(c)

Indemnification.  The Borrower will indemnify Administrative Agent and each
Lender that has complied with the requirements of Section 3.04(e) or
Section 3.04(f), as the case may be, against, and reimburse each, within twenty
(20) days of a receipt of written demand therefor, for the full amount of all
Taxes and Other Taxes (including any Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable to Administrative Agent or such Lender
under this Section 3.04(c)) incurred or paid by such Lender or Administrative
Agent (as the case may be), or any Affiliate of such Lender or Administrative
Agent on or with respect to any payment by or on account of any obligation of
the Borrower hereunder, and any penalties, interest, and reasonable
out-of-pocket expenses paid to third parties arising therefrom or with respect
thereto.  For the avoidance of doubt, the Borrower shall not be required to
indemnify a Lender or Administrative Agent pursuant to this Section 3.04(c) with
respect to any Taxes in respect of which the Borrower would not be required to
pay any additional amount pursuant to Section 3.04(a) if such Taxes were
withheld or deducted by the Borrower.  A certificate as to any amount payable to
any Person under this Section 3.04 submitted by such Person to the Borrower
shall, absent manifest error, be final, conclusive and binding upon all parties
hereto.

(d)

Receipts.  Within thirty (30) days after a request from the Administrative
Agent, each Borrower or any Guarantor will furnish to the Administrative Agent
the original or a certified copy of a receipt, if available, or other reasonably
available documentation reasonably satisfactory to the Administrative Agent
evidencing payment of such Taxes or Other Taxes (including in respect of
payments of additional amounts) required to be paid by such Borrower or any
Guarantor, as applicable, pursuant to this Section 3.04.  The Borrower will
furnish to the Administrative Agent upon the Administrative Agent’s request an
Officer’s Certificate stating that all Taxes and Other Taxes of which it is
aware that are due have been paid and that no additional Taxes or Other Taxes of
which it is aware are due.

(e)

Nonresident Certifications.  (1) Each Lender or Administrative Agent that is not
a United States Person (as defined in Section 7701(a)(30) of the Code) (a
“Non-U.S. Lender”) shall deliver to the applicable Borrower or any Guarantor and
the Administrative Agent on or prior to the Closing Date, or, in the case of a
Person that becomes a Lender (including pursuant to Section 14.08 and
Section 14.10 hereof), on or prior to the date on which such Person becomes a
Lender (including pursuant to Section 14.08 and Section 14.10 hereof), a true
and accurate IRS Form W-8BEN, W-8IMY (with the necessary attachments), W-8EXP,
W-8ECI or any subsequent version thereof or successors thereto and such other
documentation prescribed by applicable law executed in duplicate by a duly
authorized officer of such Lender to the effect that such Lender is eligible as
of such date to receive payments hereunder and under the Notes free and clear or
at a reduced rate of United States federal withholding tax or, in the case of a
Person that becomes a Lender (including pursuant to Section 14.08 and
Section 14.10 hereof), that such Lender is subject to United States federal
withholding tax at a rate not in excess of the rate to which the assignor was
subject as a result of a change in law, as described in Section 3.04(e)(ii)(B).
 A Non-U.S. Lender shall not be required to deliver any form pursuant to this
Section 3.04(e) that it is not legally able to deliver.

(ii)

Each Non-U.S. Lender further agrees to deliver to the Borrower or any Guarantor
and the Administrative Agent from time to time a true and accurate certificate
executed in duplicate by a duly authorized officer of such Lender before or
promptly upon the occurrence of any event requiring a change in the most recent
certificate previously delivered by it to the Borrower or any Guarantor and the
Administrative Agent pursuant to this Section 3.04(e) (including upon the
expiration, obsolescence or invalidity of such form, upon the designation of a
new lending office and at such other times as may be necessary in the
determination of the Borrower or any Guarantor and the Administrative Agent
(each in the reasonable exercise of its discretion)).  Each certificate required
to be delivered pursuant to this Section 3.04(e)(ii) shall certify as to one of
the following:

(A)

that such Lender can receive payments hereunder and under the Notes free and
clear or at a reduced rate of United States federal withholding tax (in which
case the certificate shall be accompanied by two duly completed copies of IRS
Form W-8BEN, W-8IMY (with the necessary attachments), W-8EXP or W-8ECI, as
applicable (or any successor form));

(B)

that such Lender is no longer capable of receiving payments hereunder or under
the Notes free and clear or at a reduced rate of United States federal
withholding tax by reason of a change in law (including the Code or any
applicable tax treaty) after the later of the Closing Date, or in the case of a
Lender that becomes a Lender (including pursuant to Section 14.08 and
Section 14.10 hereof) after the date on which the Lender became a Lender
(including pursuant to Section 14.08 and Section 14.10 hereof); or

(C)

that such Lender is not capable of receiving payments hereunder free and clear
or at a reduced rate of United States federal withholding tax other than by
reason of a change in law (including the Code or applicable tax treaty) after
the later of the Closing Date, or in the case of a Lender that becomes a Lender
(including pursuant to Section 14.08 and Section 14.10 hereof) after the date on
which the Lender became a Lender (including pursuant to Section 14.08 and
Section 14.10 hereof).

(b)

Resident Certifications.  Each Lender or Administrative Agent that is a United
States Person (as defined in Section 7701(a)(30) of the Code) and is not an
“exempt recipient” (as such term is defined in Section 1.6049-4(c)(1)(ii) of the
United States Treasury Regulations) shall deliver to the Borrower or any
Guarantor and the Administrative Agent on or prior to the Closing Date, or, in
the case of a Lender that becomes a Lender (including pursuant to Section 14.08
and Section 14.10 hereof), on or prior to the date on which such Lender becomes
a Lender (including pursuant to Section 14.08 and Section 14.10 hereof), two
original copies of IRS Form W-8 or W-9 (or any successor forms), properly
completed and duly executed by such Lender, and such other documentation
reasonably requested by the Borrower, any Guarantor or the Administrative Agent.

(c)

Refunds and Tax Benefits.  If a Lender or Administrative Agent becomes aware
that it is entitled to claim a refund from a Governmental Authority in respect
of Taxes or Other Taxes as to which it has been indemnified by the Borrower or
any Guarantor or with respect to which the Borrower or any Guarantor has paid
additional amounts pursuant to Section 3.04(a), it shall make reasonable efforts
to timely claim to such Governmental Authority for such refund at the Borrower’s
or any Guarantor’s expense.  If a Lender or Administrative Agent actually
receives a payment of a refund (including pursuant to a claim for refund made
pursuant to the preceding sentence) in respect of any Tax or Other Tax as to
which it has been indemnified by the Borrower or any Guarantor or with respect
to the Borrower or any Guarantor has paid additional amounts pursuant to
Section 3.04(a), it shall within 30 days from the date of such receipt pay over
the amount of such refund to the Borrower or any Guarantor, net of all
reasonable out-of-pocket expenses of such Lender or Administrative Agent and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower or any
Guarantor, upon the request of such Lender or Administrative Agent, agrees to
repay the amount paid over to the Borrower or any Guarantor (plus penalties,
interest or other reasonable charges) to such Lender or Administrative Agent in
the event such Lender or Administrative Agent is required to repay such refund
to such Governmental Authority.

ARTICLE I
INTEREST

SECTION 1.1.  Interest on the Loans and Other Obligations.

(a)

Interest on Loans.  The Borrower agrees to pay interest on the unpaid principal
amount of each Loan on each Interest Payment Date from the date of such Loan
until such Loan is repaid in full at a rate equal to the Interest Rate for such
Loan.  The Borrower shall pay accrued interest on the Loans in cash on each
Interest Payment Date.  All computations of interest hereunder shall be made on
the actual number of days elapsed over a year of, with respect to LIBOR Rate
Loans, 360 days or, with respect to Alternate Base Rate Loans only, 365/366
days.

(b)

Default Interest.  So long as any Event of Default under Section 11.01(a) shall
be continuing, the rate of interest applicable to the Loans then outstanding or
due and owing and any other amount bearing interest hereunder shall each be
increased by 2% per annum above the Interest Rate otherwise applicable to the
applicable Loans.

(c)

Maximum Interest.  Notwithstanding anything to the contrary set forth in this
Section 4.01(c), if at any time until payment in full of the Loans, the interest
rate payable on any Loans exceeds the highest rate of interest permissible under
any law which a court of competent jurisdiction shall deem applicable hereto
(the “Highest Lawful Rate”), then in such event and so long as the Highest
Lawful Rate would be so exceeded, the rate of interest payable on such Loans
shall be equal to the Highest Lawful Rate.  Thereafter, the interest rate
payable on such Loans shall be the applicable interest rate pursuant to
paragraphs (a) and (b) above unless and until such rate again exceeds the
Highest Lawful Rate, in which event this paragraph shall again apply.  In no
event shall the total interest received by any Lender for any Loans pursuant to
the terms hereof exceed the amount which it could lawfully have received for
such Loans had the interest due hereunder for such Loans been calculated for the
full term thereof at the Highest Lawful Rate.  Interest on the Highest Lawful
Rate shall be calculated at a daily rate equal to the Highest Lawful Rate
divided by the number of days in the year in which such calculation is made.  In
the event that a court of competent jurisdiction, notwithstanding the provisions
of this Section 4.01(c), shall make a determination that a Lender has received
interest hereunder or under any of the Loan Documents in excess of the Highest
Lawful Rate, such Lender shall, to the extent permitted by Applicable Law,
promptly apply such excess first to any interest due or accrued and not yet paid
under the Loans, then to the outstanding principal of the Loans, then to other
unpaid Obligations and thereafter shall refund any excess to the Borrower or as
a court of competent jurisdiction may otherwise order.

SECTION 1.2.  Intentionally Omitted.  

SECTION 1.3.  Break Funding Payments.  In the event of the payment of any
principal of any LIBOR Rate Loan other than on the last day of the Interest
Accrual Period applicable thereto (including as a result of an Event of
Default), or the failure to borrow or prepay any Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each applicable Lender for the loss, cost and expense
(excluding in any event any Applicable Margin or other lost profit) attributable
to such event.  A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

SECTION 1.4.  Change in Law; Illegality.

(a)

If the adoption or implementation of, or any change in (or the interpretation,
administration or application of) any Applicable Law shall, in each case after
the date hereof, (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the LIBOR Rate) or (ii) impose on any Lender or the
London interbank market any other condition affecting this Agreement or LIBOR
Rate Loans made by such Lender; the result of any of the foregoing shall be to
increase the cost to such Lender of maintaining any LIBOR Rate Loan or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred to the extent that such Lender reasonably determines
that such increase in cost be allocable to the existence of such Lender’s LIBOR
Rate Loans.

(b)

If any Lender reasonably determines that the introduction of or any change in
any Applicable Law regarding capital requirements, in each case after the date
hereof, has or would have the effect of reducing the rate of return on such
Lender’s capital as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender could have achieved but for such
change in the Applicable Law (taking into consideration such Lender’s policies
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for any such reduction suffered to the extent that such Lender reasonably
determines that such additional amounts are allocable to the existence of such
Lender’s Loans.

(c)

A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender as specified in paragraph (a) or (b)
of this Section 4.04 shall be delivered to the Borrower and shall be binding and
conclusive for all purposes, so long as it reflects the basis for the
calculation of the amounts set forth therein and does not contain any manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.  Notwithstanding the
foregoing, (i) the applicable Lender shall take such actions (including changing
the office of location of the funding of the Loans) that the Borrower may
reasonably request in order to reduce the amounts payable under Sections 4.04(a)
or (b), provided that the Borrower shall reimburse such Lender for any costs
incurred by such Lender in doing so to the extent that such Lender reasonably
determines that such costs are allocable to the Borrower with respect to the
existent of such Lender’s Loans or commitment to lend hereunder and provided
further that such Lender shall only be required to take such actions if it
determines in good faith that such actions would not be disadvantageous to it,
and (ii) the Borrower shall not be required to compensate a Lender under
Sections 4.04(a) and (b) for any costs or additional amounts arising more than
180 days prior to the date that such Lender notifies the Borrower of the event
giving rise to such costs and amounts of such Lender’s intention to claim
compensation therefor and, if the event giving rise to such increased costs and
amounts is retroactive, then the 180-day period referred to in this clause (ii)
shall be extended to include the period of retroactive effect therefor.

(d)

Notwithstanding anything to the contrary contained herein, if the adoption or
implementation of, or any change in, any Applicable Law shall make it unlawful,
or any central bank or other Governmental Authority shall assert that it is
unlawful, for any Lender to agree to make or to continue to fund or maintain any
LIBOR Rate Loan, then, unless that Lender is able to make or to continue to fund
or to maintain such  LIBOR Rate Loan at another branch or office of that Lender
without, in that Lender’s opinion, adversely affecting it or its LIBOR Rate
Loans or the income obtained therefrom, on notice thereof and demand therefor by
such Lender to the Borrower through the Administrative Agent, (i) the obligation
of such Lender to make, to continue to fund or maintain LIBOR Rate Loans shall
terminate and (ii) the Borrower shall forthwith prepay in full, without any
premium or penalty, all outstanding LIBOR Rate Loans owing by the Borrower to
such Lender, together with interest accrued thereon and any amounts due pursuant
to Section 4.03.

ARTICLE II
CONDITIONS TO LOANS

SECTION 2.1.  Conditions Precedent to the Loans.  The obligation of each Lender
to make the Loans requested to be made by it on the Closing Date, shall be
subject to the satisfaction, or waiver by the Administrative Agent, of all of
the following conditions precedent:

(a)

Authority.  The Administrative Agent shall have received certified copies of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the authorization for the execution, delivery
and performance of each Loan Document by a Credit Party and for the consummation
of the transactions contemplated thereby.  All certificates shall state that the
resolutions or other information referred to in such certificates have not been
amended, modified, revoked or rescinded as of the Closing Date.

(b)

Loan Documents.  The Administrative Agent shall have received, on the Closing
Date, counterparts of each of the following documents duly executed and
delivered by each party thereto, and in full force and effect and reasonably
satisfactory to the Administrative Agent:

(i)

this Agreement;

(ii)

the Notes, if any;

(iii)

the Security Documents;

(iv)

the Intercreditor Agreement;

(v)

such corporate resolutions, certificates and other documents as the
Administrative Agent reasonably requests; and

(vi)

each other Loan Document, in each case duly executed and delivered by the
parties thereto and dated no later than the Closing Date, except for those Loan
Documents that are dated prior to the Closing Date and have been delivered prior
to the Closing Date to the Administrative Agent by the Credit Parties.

(c)

Capital Stock; Perfection of Liens.  All of the Capital Stock of the Borrower
shall be owned by the Parent, and all Capital Stock of the Borrower’s
Subsidiaries shall be owned by the Borrower as described on Schedule 6.01(e), in
each case free and clear of any Lien other than Permitted Encumbrances.  The
Administrative Agent, on behalf of the Secured Creditors, shall have a perfected
lien and security interest in the Collateral (subject only to Permitted
Encumbrances); all filings, recordations and searches necessary or desirable in
connection with such liens and security interests shall have been duly made or
arranged for; and all filing and recording fees and taxes shall have been duly
paid.

(d)

No Material Adverse Effect.  There shall not have occurred any event,
circumstance, change or condition since December 31, 2006, which could
reasonably be expected to have a Material Adverse Effect.

(e)

Consents, Etc.  Each Credit Party shall have received all material consents and
authorizations required pursuant to any Material Contract with any other Person
and shall have obtained all material Permits of, or approvals from, and effected
all notices to and filings with, any Governmental Authority or SRO as may be
necessary to allow such Credit Party lawfully (A) to execute, deliver and
perform, in all material respects, their respective obligations under the Loan
Documents to which each of them is, or shall be, a party and each other
agreement or instrument to be executed and delivered by each of them pursuant
thereto or in connection therewith, (B) consummate the transactions contemplated
hereunder and under the other Loan Documents and (C) create and perfect the
Liens on the Collateral to be owned by each of them to the extent, in the manner
and for the purpose contemplated by the Loan Documents.  Each Credit Party shall
have received all shareholder, Governmental and material third-party consents
and approvals necessary in connection with the transactions contemplated by the
Loan Documents, and any applicable waiting period shall have expired without any
action being taken by any Governmental Authority or SRO that could restrain,
prevent or impose any material adverse conditions on such Credit Party or such
transactions or that could seek to restrain or threaten any of the foregoing,
and no law or regulation shall be applicable which in the reasonable judgment of
the Administrative Agent could have such effect.  The Credit Parties shall have
received the approval of the NYSE, as applicable, to each of the transactions
contemplated herein.

(f)

Solvency.  Immediately prior to the incurrence of the Loans on the Closing Date,
and after giving effect to such Loans, and use of the proceeds of the Loans, the
Credit Parties, taken as a whole, shall be Solvent and the Administrative Agent
shall have received a solvency certificate from the chief financial officer of
the Borrower, on behalf of the Credit Parties (and not in such officer’s
individual capacity), dated the Closing Date, in a form reasonably satisfactory
to the Administrative Agent.

(g)

Opinions of Borrower’s Counsel.  The Lenders shall have received (i) the opinion
of Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to the Borrower and
the Guarantors, in substantially the form of Exhibit E-1, (ii) the opinion of
Borden Ladner Gervais LLP, special counsel to the Parent, in substantially the
form of Exhibit E-2 and (iii) the opinion of  Dennis McNamara, General Counsel
of the Borrower, in substantially the form of Exhibit E-3.

(h)

Collateral Information.  The Administrative Agent shall have received complete
and accurate information from each Credit Party granting a security interest to
Administrative Agent or any Lender with respect to the name and the location of
the principal place of business and chief executive office for such Credit
Party;

(i)

Good Standing Certificates.  The Administrative Agent shall have received, on
the Closing Date, governmental certificates, dated the most recent practicable
date prior to the Closing Date, showing that each Credit Party is organized and
in good standing in the jurisdiction of its organization, and is qualified as a
foreign corporation and in good standing in all other jurisdictions in which it
is qualified to transact business except where the failure to so qualify could
not reasonably be expected to have Material Adverse Effect.

(j)

Organizational Documents.  The Administrative Agent shall have received, on the
Closing Date, a copy of the certificate of incorporation or certificate of
formation, as applicable, and all amendments thereto of each Credit Party,
certified as of a recent date by the appropriate government official of the
jurisdiction of its organization, and copies of each Credit Party’s by-laws or
limited liability company agreement, as applicable, certified by the Secretary,
Assistant Secretary or managing member, as applicable, of such Credit Party as
true and correct as of the Closing Date.

(k)

Financial Statements.  The Administrative Agent shall have received the 2006
Financial Statements, all financial statements and projections described in
Section 6.01(g)(ii) and Section 7.01(c) and previously provided to the
administrative agent under the terms of the Existing Credit Agreement, in form
and substance reasonably satisfactory to the Administrative Agent.

(l)

Certificates.  (2) The Administrative Agent shall have received, on the Closing
Date, certificates of the Secretary, Assistant Secretary or managing member of
each Credit Party, dated the Closing Date, as to the incumbency and signatures
of its officers executing this Agreement and each other Loan Document to which
such Credit Party is a party and any other certificate or other document to be
delivered pursuant hereto or thereto, together with evidence of the incumbency
of such Secretary, Assistant Secretary or managing member.

(iii)

The Administrative Agent shall have received, on the Closing Date, the
certificate of a Senior Officer of each Credit Party, dated the Closing Date,
stating that to the knowledge of such officer and on behalf of such Credit Party
(not in such officer’s individual capacity) all of the representations and
warranties of such Credit Party contained herein or in any of the other Loan
Documents are true and correct in all material respects on and as of the Closing
Date as if made on such date, that no breach of any covenant contained in
Articles VIII, IX or X has occurred or would result from the closing of the
transaction contemplated hereunder and that all of the conditions set forth in
this Section 5.01(l)(ii) have been satisfied on such date (or shall, to the
extent permitted therein, be satisfied substantially simultaneously with the
incurrence of the Loans on the Closing Date).

(b)

Representations and Warranties.  As of the Closing Date, all of the
representations and warranties of any Credit Party contained in Article VI and
in the other Loan Documents shall be true and correct in all material respects
(except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date).

(c)

No Defaults.  As of the Closing Date, no Event of Default or Default shall have
occurred and be continuing or would result from the execution and delivery of,
or the performance under, the Loan Documents, or making the requested Loan or
the application of the proceeds therefrom.

ARTICLE I
REPRESENTATIONS AND WARRANTIES

SECTION 1.1.  Representations and Warranties.  In order to induce the Lenders to
enter into this Agreement and to make the Loans, each Credit Party hereby
represents and warrants as follows:

(a)

Organization, Good Standing, Etc.  Each Credit Party (i) is a corporation or
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to conduct its business as now conducted and as presently
contemplated, to make the borrowings hereunder (in the case of the Borrower), to
execute and deliver each Loan Document to which it is a party, and to consummate
the transactions contemplated thereby, and (iii) except where failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary for its business as currently conducted.

(b)

Authorization, Etc.  The execution, delivery and performance by each Credit
Party of each Loan Document to which it is or will be a party and the
transactions contemplated thereunder, (i) have been or, with respect to such
Credit Parties formed or acquired hereafter, will be, duly authorized by all
necessary corporate, limited liability company or partnership action, as
applicable, (ii) do not and will not contravene its Governing Documents,
(iii) do not and will not violate any Requirements of Law or any Material
Contract of such Credit Party binding on or otherwise affecting it, any of its
Subsidiaries or any of its properties or its Subsidiaries’ properties except
where failure to do so, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect, and (iv) do not and will not
result in or require the creation of any Lien (other than Permitted
Encumbrances) upon or with respect to any of its properties or its Subsidiaries’
properties.  Each Credit Party has the requisite corporate, limited liability
company or partnership power and authority, as applicable, to execute, deliver
and perform each of the Loan Documents to which it is a party.

(c)

Governmental Approvals.  No authorization or approval or other action by, and no
notice to or filing with, any Governmental Authority that has not been obtained
is required in connection with the due execution, delivery and performance by
each Credit Party of each Loan Document to which it is a party.

(d)

Enforceability of Loan Documents.  Each of the Loan Documents to which a Credit
Party is a party has been duly executed and delivered by such Credit Party and
constitutes the legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws, or by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(e)

Subsidiaries.  Schedule 6.01(e) is a complete and correct description of the
name, jurisdiction of organization and ownership of the outstanding Capital
Stock of each Subsidiary of the Borrower in existence on the date hereof.  All
of the issued and outstanding shares or units of Capital Stock of such
Subsidiaries have been validly issued and are fully paid and nonassessable, and
the holders thereof are not entitled to any preemptive, first refusal or other
similar rights.  Except as indicated on such Schedule, all such Capital Stock is
owned by the Borrower or one or more of its Wholly-Owned Subsidiaries.

(f)

Litigation.  Except as set forth in Schedule 6.01(f), there is no pending or, to
the knowledge of such Credit Party, threatened action, suit or proceeding
affecting any Credit Party, its Subsidiaries or any of their respective
properties or assets before any court or other Governmental Authority or any
arbitrator that, individually or in the aggregate, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the Loans evidenced hereby and by the other Loan Documents.

(g)

Financial Condition; Material Adverse Effect.

(i)

The 2006 Financial Statements, copies of which have been delivered to the
Administrative Agent, and any financial statements delivered pursuant to
Section 7.01, fairly present, in all material respects, the consolidated
financial condition of the Parent as at the respective dates thereof and the
consolidated results of operations of the Parent and the Borrower and its
Subsidiaries for the fiscal periods ended on such respective dates, all in
accordance with GAAP (subject to normal year-end adjustments and absence of
footnotes in the case of any quarterly statement).

(ii)

The Borrower has heretofore furnished to the Administrative Agent under this
Agreement (A) projected balance sheets, income statements and statements of cash
flows of the Parent, for the period from January 1, 2007 through
December 31, 2007, and (B) projected annual balance sheets, income statements
and statements of cash flows of the Parent for each subsequent Fiscal Year
ending on or prior to December 31, 2011.  Such projections are based upon
assumptions that are reasonably believed by the Parent to have been reasonable
at the time made (it being understood that any such forecasts or projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Credit Parties’ control, that no assurance can be given that any such
forecasts or projections will be realized and that actual results may differ
from any such forecasts or projections and such differences may be material) and
have been prepared in good faith by the Parent.

(iii)

Since December 31, 2006, no event or development has occurred and is continuing
that has had or could reasonably be expected to have a Material Adverse Effect.

(h)

Compliance with Law, Etc.  No Credit Party or any Subsidiary of any Credit Party
is in violation of its Governing Documents, any Requirements of Law, any
judgment or order of any Governmental Authority applicable to it or any of its
property or assets, or any material term of any Material Contract binding on it
or any of its properties except for any such violations which, individually or
in the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect.

(i)

ERISA.  Neither the Borrower nor any ERISA Affiliate has (i) any “accumulated
funding deficiency” (within the meaning of Section 412 of the Code and Section
302 of ERISA), whether or not waived, with respect to any Benefit Plan,
(ii) failed to make any contribution or payment to any Benefit Plan which has
resulted, or could reasonably be expected to result, in the imposition of a Lien
or the posting of a bond or other security under Section 302(f) of ERISA or
Section 401(a)(29) of the Code, (iii) incurred, or is reasonably likely to
incur, any material liability under Title IV of ERISA (other than a liability to
the PBGC for premiums under Section 4007 of ERISA) or (iv) violated any
provision of ERISA that individually or in the aggregate can reasonably by
expected to result in a material liability to the Borrower and its Subsidiaries
taken as a whole.  Neither the Borrower nor any ERISA Affiliate is obligated to
contribute to a Multiemployer Plan.

(j)

Taxes, Etc.  All Federal, state, provincial and material local tax returns and
other material reports required by Applicable Law to be filed by any Credit
Party or any Subsidiary of a Credit Party have been filed, or extensions have
been obtained, except to the extent subject to a Permitted Protest, and all
taxes shown on such tax returns to be due and payable and all assessments, fees
and other governmental charges upon such Credit Party and any Subsidiary of a
Credit Party and upon its properties, assets, income, businesses and franchises
that are due and payable have been paid when due and payable; provided, however,
that such taxes, assessments or governmental charges referred to above need not
be paid to the extent such taxes, assessments or governmental charges are being
contested pursuant to a Permitted Protest or, in the aggregate, do not exceed
$300,000 at any time.

(k)

Margin Regulations.  No proceeds of any Loan will be used for any purpose that
violates, or which is inconsistent with, the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System of the United States, as
in effect from time to time.  

(l)

Permits, Etc.  Such Credit Party and any Subsidiary of a Credit Party has, and
is in compliance with, all material permits, licenses, authorizations,
approvals, entitlements and accreditations (collectively, the “Permits”)
required for such Person lawfully to own, lease, manage or operate each business
currently owned, leased, managed or operated by such Person, except where the
failure to have or to so comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No condition exists
or event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment, forfeiture
or non-renewal of any Permit, and there is no claim that any thereof is not in
full force and effect, except, in each case, with respect to any Permits the
loss of which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(m)

Properties.  Such Credit Party and any Subsidiary of a Credit Party has good and
marketable title to, or valid leasehold interests (in the case of leasehold
interests in real or personal property) in, all property and assets (other than
intellectual property) material to its business, free and clear of all Liens
except Permitted Encumbrances.  Such properties are in good working order and
condition, ordinary wear and tear excepted, except to the extent that the
failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Such Credit Party owns no real
property other than the properties listed on Schedule 6.01(m).

(n)

Real Estate.  As of the Closing Date, Schedule 6.01(n) contains a true, accurate
and complete list of (i) all Real Estate Assets, and (ii) all leases, subleases
or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment.  Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and no Credit
Party has any knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Credit Party, enforceable against such Credit
Party in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.

(o)

Full Disclosure.  None of the reports, financial statements, certificates or
other written information furnished by or on behalf of a Credit Party to the
Administrative Agent under this Agreement or any other Loan Document in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in the light of the circumstances under which it was made, not materially
misleading; provided that to the extent any such reports, financial statements,
certificates or other written information therein was based upon or constitutes
a forecast or projection, such Credit Party represents only that the relevant
Credit Party acted in good faith and utilized assumptions believed by it to be
reasonable at the time made (it being understood that any such forecasts or
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Credit Parties’ control, that no assurance can be given
that any such forecasts or projections will be realized and that actual results
may differ from any such forecasts or projections and such differences may be
material).  As of the Closing Date, there are no contingent liabilities or
obligations that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

(p)

Environmental Matters.  Except as set forth on Schedule 6.01(p) and except for
such events that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:  (i) the operations of each Credit
Party and any Subsidiary of a Credit Party have at all times been in compliance
with applicable Environmental Laws, (ii) there has been no Release on, in, at,
to, from or under any of the properties currently or formerly owned or operated
by any Credit Party or any Subsidiary of a Credit Party or a predecessor in
interest that could reasonably be expected to result in any Environmental
Liabilities and Costs to any Credit Party or any Subsidiary of a Credit Party,
(iii) no Environmental Action has been asserted against any Credit Party or any
Subsidiary of a Credit Party or any predecessor in interest which is unresolved,
nor are there any threatened or pending Environmental Action against a Credit
Party or any Subsidiary of a Credit Party or any predecessor in interest,
(iv) no Environmental Action has been asserted against any facilities that may
have received Hazardous Materials generated by a Credit Party or any Subsidiary
of a Credit Party or any predecessor in interest, (v) none of the Credit Parties
or any Subsidiary of a Credit Party is subject to any order, decree, injunction
or other arrangement with any Governmental Authority or any indemnity or other
agreement with any third party relating to any Environmental Law; (vi) there are
no other circumstances or conditions involving any Credit Party or any
Subsidiary of a Credit Party that could reasonably be expected to result in any
Environmental Actions or Environmental Liabilities and Costs including any
restriction on the ownership, use, or transfer of any property in connection
with any Environmental Law; and (vii) the Credit Parties and any Subsidiary of a
Credit Party have delivered to the Administrative Agent copies of all
environmental reports, studies, assessments, sampling data and other
environmental information in its possession relating to the Credit Parties and
any Subsidiary of a Credit Party and their current and former properties and
operations.

(q)

Insurance.  Each Credit Party and any Subsidiary of a Credit Party keeps its
property adequately insured and maintains (i) insurance to such extent and
against such risks, including fire, as is customary with companies in the same
or similar businesses, (ii) workmen’s compensation insurance in the amount
required by applicable law, (iii) public liability insurance, which shall
include product liability insurance, but only to the extent and in the amount
customary with companies in the same or similar business against claims for
personal injury or death on properties owned, occupied or controlled by it and
(iv) such other insurance as may be required by law (including against larceny,
embezzlement or other criminal misappropriation).  Schedule 6.01(q) sets forth a
list of all insurance maintained by such Credit Party or any Subsidiary of a
Credit Party on the Closing Date.

(r)

Solvency.  Each Credit Party and any Subsidiary of a Credit Party, taken as a
whole, is and, after giving effect to each of the transactions contemplated by
the Loan Documents, each of the Credit Parties or any Subsidiary of a Credit
Party, taken as a whole, will be, Solvent.

(s)

Location of Bank Accounts.  Schedule 6.01(s) sets forth a complete and accurate
list as of the Closing Date of all Deposit Accounts and Securities Accounts of
the Credit Parties, together with a description thereof (i.e., the bank or
broker dealer at which such Deposit Account or Securities Account is maintained
and the account number and the purpose thereof).

(t)

Intellectual Property.  Schedule 6.01(t) sets forth a true and complete list of
all Registered Intellectual Property owned by the Credit Parties and their
Subsidiaries, indicating for each registered item the registration or
application number and the applicable filing jurisdiction.  The Credit Parties
exclusively own (beneficially and of record, where applicable) all right, title
and interest in and to all material Registered Intellectual Property set forth
on Schedule 6.01(t) free and clear of all Liens other than Permitted
Encumbrances, exclusive licenses and non-exclusive licenses granted in the
ordinary course of business.  Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Registered Intellectual Property set forth on Schedule 6.01(t) is not subject to
any outstanding order, judgment or decree adversely affecting the Credit
Parties’ use thereof or their rights thereto and, is valid, subsisting and, to
the knowledge of the Credit Parties, enforceable; (ii) to the knowledge of the
Credit Parties, the conduct of the Credit Parties does not infringe or otherwise
violate the Intellectual Property rights of any third party in any material
respect; (iii) the Credit Parties have sufficient rights to use all material
Intellectual Property used in their business as presently conducted; and (iv)
there is no litigation, opposition, cancellation, proceeding, objection or claim
pending, or, to the knowledge of the Credit Parties, asserted or threatened
against the Credit Parties concerning the ownership, validity, registerability,
enforceability, infringement or use of, or licensed right to use, any material
Intellectual Property.

(u)

Material Contracts.  Set forth in on Schedule 6.01(u) is a complete and accurate
list as of the Closing Date of all Material Contracts to which any Credit Party
or any Subsidiary of a Credit Party is a party showing the parties and subject
matter thereof and amendments and modifications thereto.

(v)

Investment Company Acts.  Each Credit Party either: (i) is not, or is not
controlled by, an “investment company”, or (ii) is not required to register as
an “investment company”, as such term is defined in the Investment Company Act
of 1940, as amended.

(w)

Employee and Labor Matters.  As of the Closing Date there is (i) no unfair labor
practice complaint pending or, to the best of any Credit Party’s or any
Subsidiary of a Credit Party’s knowledge, threatened against any Credit Party or
any Subsidiary of a Credit Party before any Governmental Authority and no
grievance or arbitration proceeding pending or, to the best of such Credit
Party’s or any Subsidiary of such Credit Party’s knowledge, threatened against
any Credit Party or any Subsidiary of a Credit Party which arises out of or
under any collective bargaining agreement, and (ii) no strike, labor dispute,
slowdown, stoppage or similar action or grievance pending or, to the best of
such Credit Party’s or any Subsidiary of a Credit Party’s knowledge, threatened
against any Credit Party or any Subsidiary of a Credit Party that, in the case
of (i) or (ii) could reasonably be expected to have a Material Adverse Effect.

(x)

Security Interests.  Each Security Document creates in favor of the
Administrative Agent a legal, valid and enforceable security interest in the
Collateral purported to be secured thereby.  Upon the filing of the UCC-1
financing statements and the recording of the Collateral Assignments for
security referred to in the Security Agreements in the United States Patent and
Trademark Office and the United States Copyright Office, such security interests
in and Liens on the Collateral granted thereby shall be perfected security
interests, in each case to the extent a Lien thereon can be perfected by filing
pursuant to the UCC or by the recording of such Collateral Assignments in the
United States Patent and Trademark Office or the United States Copyright Office,
and no further recordings or filings are or will be required in connection with
the creation, perfection or enforcement of such security interests and Liens,
other than (i) the filing of continuation statements or financing change
statements in accordance with Applicable Law, (ii) the recording of the
Collateral Assignments for security pursuant to the Security Agreement in the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable, with respect to after-acquired United States patent and
trademark applications and registrations and United States copyrights and
additional filings and/or other actions as may be required to perfect the
Administrative Agent’s lien in Registered Intellectual Property under the laws
of a jurisdiction outside the United States and (iii) additional filings if the
Borrower or any Guarantor changes its name, identity or organizational structure
or the jurisdiction in which the Borrower or any Guarantor is organized.

(y)

Foreign Assets Control Regulations, Etc.  Neither the execution and delivery of,
nor the borrowing under any Loan Document, nor the use of proceeds from any Loan
will violate (i) the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, (ii) the Patriot Act or (iii) Executive Order
No. 13,224, 66 Fed. Reg. 49,079 (2001), issued by the President of the United
States (Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism).  Without limiting
the foregoing, none of the Credit Parties is or will become a “blocked person”
as described in Section 1 of such Executive Order or engages or will engage in
any dealings or transactions with, or is otherwise associated with, any such
blocked person.

ARTICLE II
REPORTING COVENANTS

Each Credit Party covenants and agrees that, from and after the date hereof
(except as otherwise provided herein, or unless the Required Lenders have given
their prior written consent) until all amounts owing hereunder or under any
Security Document or in connection herewith or therewith have been paid in full,
that:

SECTION 2.1.  Financial Statements.  Each Credit Party (i) shall keep, and cause
each of its Subsidiaries to keep, proper books of record and account, in which
true and correct entries shall be made of all material financial transactions
and the assets and business of the Borrower and each such Subsidiary and
(ii) shall maintain a system of accounting established and administered in
accordance with sound business practices to permit preparation of consolidated
financial statements in conformity with GAAP, and each of the financial
statements described below shall be prepared from such system and records.  The
Borrower shall deliver or cause to be delivered to the Administrative Agent:

(a)

Monthly Reports.  Within thirty (30) days after the end of each Fiscal Month,
the Borrower shall deliver to the Administrative Agent the following information
from its Financial and Operational Combined Uniform Single Report (the “FOCUS
Report”) on Form X-17A-5 filed with the SEC pursuant to Rule 15c3-1 of the SEC
under the Securities Exchange Act for such month:  (i) Minimum Net Capital (line
3760 on the FOCUS Report), (ii) Excess Net Capital (line 3910 on the FOCUS
Report) and (iii) Monthly Profitability (line 4211 on the FOCUS Report).

(b)

Quarterly Reports.  As soon as available, but in any event within forty-five
(45) days after the end of each Fiscal Quarter in each Fiscal Year (excluding
the last Fiscal Quarter of each Fiscal Year), (i) the quarterly report of Parent
filed with the Securities and Exchange Commission pursuant to Section 13 or
15(d) of the Securities Exchange Act, including the unaudited consolidated
balance sheets of the Parent and its Subsidiaries as at the end of such period,
the related unaudited consolidated statements of income and cash flow of the
Parent and its Subsidiaries and the related unaudited consolidated statements of
income for such Fiscal Quarter, (ii) a certificate of a Responsible Officer of
the Parent stating that such unaudited financial information fairly presents, in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the dates indicated and the results of its operations and
cash flow for the Fiscal Quarters indicated, such consolidated balance sheets
and consolidated statements of income and cash flow in accordance with GAAP,
subject to normal year-end adjustments and the absence of footnotes and (iii) a
copy of the quarterly updated litigation report for such Fiscal Quarter.

(c)

Annual Reports and Insurance Information.  As soon as available, but in any
event within one hundred twenty (120) days after the end of each Fiscal Year,
(i) the annual report of Parent filed with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Securities Exchange Act,
including the audited consolidated balance sheets of the Parent and its
Subsidiaries as of the end of such Fiscal Year, the related audited consolidated
statements of income, stockholders’ equity and cash flow of the Parent and its
Subsidiaries and the related unaudited consolidated statements of income of the
Parent and its Subsidiaries for such Fiscal Year, (ii) a report on such
financial statements of PricewaterhouseCoopers LLP or other independent public
accountants of nationally recognized standing or other independent certified
public accountants reasonably acceptable to the Administrative Agent, which
report shall be unqualified in all material respects and (iii) an updated list
of all insurance maintained by the Credit Parties and their Subsidiaries as of
the end of such Fiscal Year.

(d)

Officer’s Certificate; Etc.  Together with each delivery of any financial
statement pursuant to subsections (b) and (c) of this Section 7.01, (i) an
Officer’s Certificate substantially in the form of Exhibit F attached hereto and
made a part hereof, stating that a Responsible Officer signatory thereto has
reviewed the terms of the Loan Documents, and has made, or caused to be made
under his or her supervision, a review in reasonable detail of the transactions
and consolidated financial condition of the Parent and its Subsidiaries during
the accounting period covered by such financial statements, that such review has
not disclosed the existence during or at the end of such accounting period, and
that such officer does not have knowledge of the existence as at the date of
such Officer’s Certificate, of any condition or event which constitutes an Event
of Default or a continuing Default, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Parent and its Subsidiaries have taken, are taking and propose to take with
respect thereto (the “Officer’s Certificate”) and (ii) a certificate
substantially in the form of Exhibit G attached hereto and made a part hereof
(the “Compliance Certificate”), signed by the Parent’s chief financial officer
or controller, setting forth calculations (with such specificity as the
Administrative Agent may reasonably request) for the period then ended which
demonstrate compliance, when applicable, with the provisions of Article IX and
Article X during such period.

(e)

Budgets; Business Plans; Financial Projections.  As soon as practicable and in
any event not later than 90 days after the beginning of each Fiscal Year of the
Parent or financial forecast, prepared in accordance with the Parent’s normal
accounting procedures applied on a consistent basis, for the two succeeding
Fiscal Years prior to the Maturity Date, including (A) a forecasted consolidated
balance sheet, and the related consolidated and statements of income and cash
flows of the Parent and its Subsidiaries for and as of the end of such Fiscal
Year and (B) the amount of forecasted Capital Expenditures for such Fiscal Year.

SECTION 2.2.  Other Financial Information.  Each Credit Party shall deliver to
Administrative Agent any Credit Party’s such other information, with respect to
(i) the Collateral or (ii) any Credit Party’s business, financial condition,
results of operations, properties, projections, business or business prospects
as Administrative Agent may, from time to time, reasonably request.  Each of the
Credit Parties hereby authorizes Administrative Agent and its representatives to
communicate directly with the accountants so long as a Responsible Officer of
such Credit Party participates in such communication and authorizes the
accountants to disclose to Administrative Agent, each Lender and their
respective representatives any and all financial statements and other financial
information, including copies of any final management letter, that such
accountants may have with respect to the Collateral or such Credit Party’s
financial condition, results of operations, properties, projections, business
and business prospects.  The Administrative Agent and such representatives shall
treat any non-public information so obtained as confidential.

SECTION 2.3.  Defaults, Events of Default.  Promptly upon any Responsible
Officer obtaining knowledge (i) of any condition or event which constitutes an
Event of Default or Default, the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate specifying (A) the nature and period of existence
of any such claimed default, Event of Default, Default, condition or event,
(B) the notice given or action taken by such Person in connection therewith and
(C) what action such Credit Party has taken, is and proposes to take with
respect thereto.

SECTION 2.4.Lawsuits.  (i) Promptly upon any Responsible Officer obtaining
knowledge of the institution of, or written threat of, (A) any action, suit,
proceeding or arbitration against or affecting such Credit Party or any asset of
such Credit Party not previously disclosed pursuant to Schedule 6.01(f), which
action, suit, proceeding or arbitration could reasonably be expected to have a
Material Adverse Effect, (B) any investigation or proceeding before or by any
Governmental Authority, the effect of which could reasonably be expected to
materially limit, prohibit or restrict the manner in which such Credit Party
currently conducts its business, (C) any Forfeiture Proceeding which could
reasonably be expected to have a Material Adverse Effect, or (D) any material
Condemnation or Condemnation proceeding, such Credit Party shall give written
notice thereof to the Administrative Agent and provide such other information
reasonably requested by the Administrative Agent as may be reasonably available
to enable the Administrative Agent to evaluate such matters except, in each
case, where the same is fully covered by insurance (other than applicable
deductible), and (ii) in addition to the requirements set forth in clause (i) of
this Section 7.04, such Credit Party upon request of the Administrative Agent,
shall promptly give written notice of the status of any action, suit,
proceeding, governmental investigation or arbitration covered by a report
delivered pursuant to clause (i) above and provide such other information as may
be reasonably requested by the Administrative Agent and reasonably available to
such Credit Party to enable the Administrative Agent to evaluate such matters.

SECTION 2.5.  Insurance.  As soon as practicable and in any event within ten
(10) Business Days of any cancellation without replacement thereof of any
material insurance coverage set forth on the most recent schedule delivered
pursuant to Section 6.01(q) or Section 7.01(c), as applicable, the Borrower
shall deliver to the Administrative Agent notice of such cancellation.

SECTION 2.6.  Environmental Notices.  The Borrower shall, and shall cause the
relevant Credit Party to, notify the Administrative Agent, in writing, promptly,
and in any event within ten (10) Business Days after such Credit Party’s
learning thereof, of any:  (i) notice or claim to the effect that such Credit
Party or any of its Subsidiaries is or may be liable to any Person as a result
of the Release or threatened Release of any Hazardous Material;
(ii) investigation by any Governmental Authority of any Credit Party or any of
its Subsidiaries evaluating whether any Remedial Action is needed to respond to
the Release or threatened Release of any Hazardous Material; (iii) notice that
any Property of such Credit Party or any of its Subsidiaries is subject to an
Environmental Lien; (iv) any material violation of Environmental Laws by such
Credit Party or any of its Subsidiaries or awareness by such Credit Party of a
condition which might reasonably result in a material violation of any
Environmental Law by such Credit Party or any of its Subsidiaries;
(v) commencement or written threat of any judicial or administrative proceeding
alleging a material violation of any Environmental Law by such Credit Party or
any of its Subsidiaries; (vi) any proposed acquisition of stock, assets, real
estate or leasing of property, or any other action by such Credit Party or any
of its Subsidiaries that could subject such Credit Party or such Subsidiary to
Environmental Liabilities and Costs; or (vii) document provided to a
Governmental Authority concerning any Release of a Hazardous Material in excess
of any reportable quantity from or onto property owned or operated by such
Credit Party or any of its Subsidiaries or the incurrence of such obligation
pursuant to any Environmental Law or any obligation to take any Remedial Action
to abate any Release.  For purposes of clauses (i), (ii), (iii) and (iv), notice
shall include any other written communications given to an agent or employee of
the Borrower or such Credit Party with direct or indirect supervisory
responsibility with respect to the activity, if any, which is the subject of
such communication.  With respect to clauses (i) through (vii) above, such
notice shall be required only if (A) the liability or potential liability, or
with respect to clause (vii), the cost or potential cost of compliance, which is
the subject matter of the notice is reasonably likely to exceed $6,000,000, or
if (B) such liability or potential liability or cost of compliance when added to
other liabilities of such Credit Party and its Subsidiaries of the kind referred
to in clauses (i) through (vi) above is reasonably likely to exceed $12,000,000.

SECTION 2.7.  Labor Matters.  The Borrower shall, and shall cause the relevant
Credit Party to, notify the Administrative Agent in writing, promptly, but in
any event with ten (10) Business Days after learning thereof, of (i) any
material labor dispute to which any Credit Party could reasonably be likely to
become a party, any actual or threatened strikes, lockouts or other disputes
relating to such Credit Party’s plants and other facilities and (ii) any
material liability incurred with respect to the closing of any plant or other
facility of such Credit Party.

SECTION 2.8.  Other Information.  Promptly upon receiving a request therefor
from the Administrative Agent, the Borrower shall, and shall cause the relevant
Credit Party to, prepare and deliver to the Administrative Agent such other
information with respect to such Credit Party or the Collateral, including,
without limitation, schedules identifying and describing the Collateral and any
Dispositions thereof, as from time to time may be reasonably requested by the
Administrative Agent.

ARTICLE III
AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees, from and after the date hereof (except
as otherwise provided herein, or unless the Required Lenders have given their
prior written consent) until all amounts owing hereunder or under any Security
Document or in connection herewith or therewith have been paid in full, that:

SECTION 3.1.  Compliance with Laws and Contractual Obligations.  Each Credit
Party shall, and shall cause each of its Subsidiaries to, comply with all
Requirements of Law (including with respect to the licenses, approvals,
certificates, permits, franchises, notices, registrations and other governmental
authorizations necessary to the ownership of its respective properties or to the
conduct of its respective business, antitrust laws or Environmental Laws and
laws with respect to social security and pension funds obligations) and all
Material Contracts obligations, except, in each case, where the failures to do
so, in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.2.  Payment of Taxes and Claims.  Each Credit Party shall, and shall
cause each of its Subsidiaries to, pay (a) all taxes, assessments and other
governmental charges imposed upon it or on any of its properties or assets or in
respect of any of its franchises, business, income or property, and (b) all
claims (including claims for labor, services, materials and supplies) for sums
material in the aggregate to such Credit Party which have become due and payable
and which by law have or may become a Lien upon any of such Credit Party’s
properties or assets, in each case prior to the time when any penalty or fine
will be incurred by the Credit Party with respect thereto, except for (i) such
taxes, assessments, other governmental charges and claims that are being
contested in a Permitted Protest or (ii) to the extent that the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

SECTION 3.3.  Maintenance of Insurance.  Each Credit Party shall maintain, and
cause each of its Subsidiaries to maintain (either in the name of such Credit
Party or in such Subsidiary’s own name), insurance with financially sound and
reputable insurance companies or associations with respect to their properties
and business, in such amounts and covering such risks as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated.  All property policies of the Credit Parties (other than
Parent), if any, shall name the Administrative Agent as an additional insured or
loss payee of the Credit Parties, in case of loss.  All certificates of
insurance of the Credit Parties (other than Parent) are to be delivered to the
Administrative Agent and the policies shall contain a loss payable and
additional insured endorsements in favor of the Administrative Agent
(substantially in the form reasonably requested by the Administrative Agent),
and shall provide for not less than 30 days’ prior written notice to the
Administrative Agent and other named insureds of the exercise of any right of
cancellation.

SECTION 3.4.  Conduct of Business and Preservation of Corporate Existence.  Each
Credit Party shall, and shall cause each of its Subsidiaries to, (a) continue to
engage in business of the same general type as now conducted by the Borrower and
its Subsidiaries, taken as a whole, and (b) preserve and maintain its corporate
existence, rights (charter and statutory), licenses, consents, permits, notices
or approvals and franchises deemed material to its business; provided that
neither the Borrower nor any of its Subsidiaries shall be required to preserve
any right or franchise if (i) the Borrower or any such Subsidiary shall
determine in good faith that the preservation thereof is no longer necessary,
and (ii) that the loss thereof could not reasonably be expected to have a
Material Adverse Effect, and provided further that this Section 8.04 shall not
prohibit any merger, consolidation, liquidation or dissolution otherwise
permitted by Section 9.03 or any sale, transfer or other Disposition permitted
under Section 9.04.

SECTION 3.5.  Inspection of Property; Books and Records; Discussions.  At any
reasonable time during normal business hours and from time to time with at least
three (3) Business Days’ prior notice, or at any time if a Default or Event of
Default shall have occurred and be continuing, each Credit Party shall, and
shall cause each of its Subsidiaries to, permit any authorized representative(s)
designated by the Administrative Agent to visit and inspect any of its assets,
to examine, audit, check and make copies of their respective financial and
accounting records, books, journals, orders, receipts and any correspondence
with regulators and other data relating to their respective businesses or the
transactions contemplated by the Loan Documents (including in connection with
environmental compliance, hazard or liability or insurance programs), and to
discuss their affairs, finances and accounts with their officers and independent
certified public accountants, all upon reasonable notice and at such reasonable
times during normal business hours.  The visitations and/or inspections by or on
behalf of the Administrative Agent shall be at the Borrower’s expense; provided,
however, that so long as no Default or Event of Default has occurred and is
continuing, no more than one (1) visitation or inspection shall be made in any
Fiscal Year.  Each Credit Party shall, and shall cause each of its Subsidiaries
to, keep and maintain in all material respects proper, complete and accurate
books of record and account, in which entries in conformity with GAAP shall be
made of all dealings and financial transactions and the assets and business of
such Credit Party or Subsidiary in relation to their respective businesses and
activities, including transactions and other dealings with respect to the
Collateral.  If an Event of Default has occurred and is continuing and the Loans
have been accelerated, the Borrower, upon the Administrative Agent’s request,
shall turn over any such records to the Administrative Agent or its
representatives.

SECTION 3.6.  Intentionally Omitted.  

SECTION 3.7.  Maintenance of Properties.  Each Credit Party shall, and shall
cause each of its Subsidiaries to, maintain, preserve and protect consistent
with past practice all of their tangible properties and Intellectual Property
and other intangible assets which are necessary or useful in the proper conduct
of their business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so could reasonably be expected to have
a Material Adverse Effect.  With respect to Intellectual Property, if consistent
with reasonable commercial judgment, each Credit Party shall, and shall cause
each of its Subsidiaries to, maintain all material Registered Intellectual
Property and Trade Secrets owned by such Credit Party or Subsidiary, including
taking all commercially reasonable steps to preserve and protect such material
Intellectual Property, including maintaining the quality of any and all products
or services used or provided in connection with any material Trademark,
substantially consistent with the quality of the products and services as of the
date hereof, and ensuring that all licensed users of any such Trademark use such
substantially consistent standards of quality, except where the failure to do
so, in each case, could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.8.  Transactions with Related Parties.  Each Credit Party shall, and
shall cause each of its Subsidiaries to, conduct all transactions otherwise
permitted under this Agreement with any of its Related Parties on terms that are
commercially reasonable and no less favorable to such Credit Party or
Subsidiary, as the case may be, than it would obtain in a comparable
arm’s-length transaction with a Person not a Related Party, provided that the
following shall be allowed notwithstanding the foregoing:  (a) investments in
the Capital Stock of the Parent, (b) nonexclusive licenses of patents,
copyrights, trademarks, trade secrets and other intellectual property by any
Credit Party or any Subsidiary to any Credit Party or any Subsidiary,
(c) transactions between or among any Credit Party and any Subsidiary otherwise
permitted under the Loan Documents, (d) the Exchangeable Debenture Subsequent
Transaction and (e) other transactions in the ordinary course of business of any
Credit Party or any Subsidiary.  Any Related Party may serve as director,
officer, employee or consultant of any Credit Party or its Subsidiaries, subject
to the preceding sentence.

SECTION 3.9.  Further Assurances.  Each Credit Party shall take such action and
execute, acknowledge and deliver, and cause each of its Subsidiaries to take
such action and execute, acknowledge and deliver, at its sole cost and expense,
such agreements, instruments or other documents as the Administrative Agent may
reasonably require from time to time in order (i) to carry out more effectively
the purposes of this Agreement and the other Loan Documents, (ii) to subject to
valid and perfected Liens (subject only to Permitted Encumbrances) on any of the
Collateral or any other property of the Borrower or any Guarantor acquired after
the Closing Date and required to be so perfected pursuant to any Loan Document,
(iii) to establish and maintain the validity and effectiveness of any of the
Loan Documents and the validity, perfection and priority of the Liens intended
to be created thereby (except for Permitted Encumbrances), and (iv) to better
assure, convey, grant, assign, transfer and confirm unto the Administrative
Agent for the ratable benefit of the Lenders the rights now or hereafter
intended to be granted to the Administrative Agent for the ratable benefit of
the Lenders under this Agreement or any other Loan Document.

SECTION 3.10.  Additional Security; Additional Guaranties; Further Assurances.

(a)

In the event that Borrower or any Guarantor acquires a fee interest in any Real
Estate Asset with a fair market value in excess of $5,000,000 and such interest
has not otherwise been made subject to a Lien in favor of Administrative Agent,
for the benefit of the Secured Creditors, then Borrower or such Guarantor, as
applicable, within 60 days after or such later time in the Administrative
Agent’s reasonable discretion with acquiring such Real Estate Asset, shall take
all such actions and execute and deliver, or cause to be executed and delivered,
all such mortgages, documents, instruments, agreements, opinions and
certificates that the Administrative Agent shall reasonably request to create in
favor of Administrative Agent, for the benefit of the Secured Creditors, a valid
and, subject to any filing and/or recording referred to herein, perfected
(subject only to Permitted Encumbrances) security interest in such Real Estate
Assets.  In addition to the foregoing, the Borrower shall, at the request of the
Required Lenders, deliver, from time to time, to the Administrative Agent such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Administrative Agent has been granted a Lien.

(b)

In the event that Borrower or any Guarantor enters into any lease after the
Closing Date with respect to a real property asset with an annual base rent in
excess of $2,000,000 after the expiration of any rent abatement or free rent
period, then Borrower or such Guarantor, as applicable, shall promptly (and, in
any event, within 60 days following the date of such lease or such later time in
the Administrative Agent’s reasonable discretion), use commercially reasonable
efforts to execute and deliver, all such mortgages, documents, instruments,
agreements, opinions and certificates that the Administrative Agent shall
reasonably request to create in favor of the Administrative Agent, for the
benefit of the Secured Creditors, a valid and, subject to any filing and/or
recording referred to herein, perfected security interest in such Leasehold
Property.

(c)

After the date hereof, each Credit Party shall (i) cause each Person that
becomes a Domestic Subsidiary of such Credit Party (other than Domestic
Subsidiaries described in clauses (ii), (iii), (iv) and (v) of Section 8.18(a))
promptly to guarantee the Obligations and to grant to the Administrative Agent,
for the benefit of the Secured Creditors, a security interest in the real,
personal and mixed property of such Subsidiary to secure the Obligations, and
(ii) pledge, or cause to be pledged, to the Administrative Agent, for the
benefit of the Administrative Agent and Lenders, all of the Capital Stock owned
by a Credit Party (other than Parent) of each Person that becomes a direct
Domestic Subsidiary of such Credit Party (other than a Broker-Dealer
Subsidiary), and 65% of the Capital Stock of each Person that becomes a Foreign
Subsidiary of such Credit Party.  The documentation for such guaranty, security
and pledge shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall be substantially similar to the Loan Documents
executed concurrently herewith with such modifications as are reasonably
requested by the Administrative Agent.

(d)

The Borrower will cause each Subsidiary which, after the Closing Date, is
required to become a Guarantor in accordance with the requirements of
Section 8.18 or Section 8.10(c) to, at their own expense, execute, acknowledge
and deliver, or cause the execution, acknowledgment and delivery of, and
thereafter register, file or record in any appropriate governmental office, any
document or instrument reasonably deemed by the Administrative Agent to be
necessary or desirable for the creation and perfection of the Liens on its
assets intended to be created pursuant to the relevant Security Documents.  The
Borrower will take, and cause each Subsidiary described above in Section 8.10(c)
to take, all actions reasonably requested by the Administrative Agent (including
the filing of UCC-1s (or the appropriate equivalent filings under the laws of
any relevant foreign jurisdiction), the furnishing of legal opinions, etc.) in
connection with the granting of such Liens.

(e)

The Liens required to be granted pursuant to this Section 8.10 shall be granted
pursuant to the respective Security Documents previously executed and delivered
by the Credit Parties (other than Parent) (or other security documentation
substantially similar to such Security Documents or otherwise reasonably
satisfactory in form and substance to the Administrative Agent) for the benefit
of the Secured Creditors and shall constitute valid and enforceable perfected
security interests on all of the Collateral subject thereto, prior to the rights
of all third Persons and subject to no other Liens except Permitted
Encumbrances, and with such exceptions, conditions and qualifications, as shall
be permitted by the respective Security Documents.  Any Additional Security
Documents and other instruments related thereto or related to existing Security
Documents shall be duly recorded or filed in such manner and in such places and
at such times as are required by law to create, maintain, effect, perfect,
preserve, maintain and protect the Liens, in favor of the Administrative Agent
for the benefit of the Secured Creditors, required to be granted pursuant to the
Additional Security Documents and all taxes, fees and other charges payable in
connection therewith shall be paid in full by the Borrower.  At the time of the
execution and delivery of any Security Documents or Additional Security
Documents, the Borrower will, at the request of the Administrative Agent, cause
to be delivered to the Administrative Agent such customary opinions of counsel
and other related documents as may be reasonably requested by the Administrative
Agent to assure that this Section 8.10 has been complied with.

(f)

Each Credit Party agrees that each action required above by this Section 8.10
shall be completed as promptly as reasonably practicable after such action is
requested to be taken by the Administrative Agent, provided that any action
required above by Sections 8.10(c), (d), and (e) with respect to a newly formed,
created or acquired Subsidiary shall be completed as promptly as practicable
following the formation, creation or acquisition of such Subsidiary.

SECTION 3.11.  Powers; Conduct of Business.  Each Credit Party shall, and shall
cause each of its Subsidiaries to, qualify and remain qualified to do business
in each jurisdiction in which the nature of its business requires it to be so
qualified except for those jurisdictions where failure to so qualify does not
have or could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.12.  Use of Proceeds.  Proceeds of the Loans shall be used in
accordance with Section 2.02 hereof.

SECTION 3.13.  Obtaining of Permits, Etc.  Each Credit Party shall obtain,
maintain and preserve, and cause each of its Subsidiaries to obtain, maintain
and preserve, all permits, licenses, authorizations, approvals, entitlements and
accreditations which are necessary or useful in the proper conduct of its
business, except where the failure to maintain and preserve such permits,
licenses, authorizations, approvals, entitlements and accreditations does not or
could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.14.  Environmental.  Each Credit Party shall, and shall cause each of
its Subsidiaries to, (i) comply, and cause it Subsidiaries to comply, in all
material respects with material Environmental Laws and provide to the
Administrative Agent documentation of such compliance which Administrative Agent
reasonably requests, which documentation shall include a notice by the Borrower
six months after the Closing Date of the steps taken by the Borrower or its
Subsidiaries to address any outstanding matters described on Schedule 6.01(p),
(ii) promptly notify the Administrative Agent of any material violation of any
material Environmental Law and undertake immediate measures to correct such
violation, (iii) promptly provide the Administrative Agent a copy of any
document provided to a Governmental Authority concerning any Release of a
Hazardous Material from or onto property owned or operated by the Borrower or
any of its Subsidiaries and take any Remedial Actions required of the Borrower
or such Subsidiary by Environmental Laws or otherwise appropriate to abate said
Release or avoid Environmental Liabilities and Costs; and (iv) perform any
Remedial Action at property owned or operated by the Borrower or any of its
Subsidiaries (x) that is required of the Borrower or such Subsidiary pursuant to
any Environmental Law or agreement with a Governmental Authority, or (y) that
was initiated prior to the Closing Date and is identified on Schedule 8.14.
 With respect to clauses (i) and (ii), such notice to the Administrative Agent
shall be required only if the liability or the cost or potential cost of
compliance resulting from such a violation or Release of a Hazardous Material is
reasonably likely to exceed $1,200,000.

SECTION 3.15.  Fiscal Year.  Each Credit Party shall cause its Fiscal Year to
end on December 31 of each year unless the Required Lenders consent to a change
in such Fiscal Year (and appropriate related changes to this Agreement).

SECTION 3.16.  Payment of Contractual Obligations.  Each Credit Party shall, and
shall cause each of its Subsidiaries to, pay on a timely basis (i) any and all
amounts due and payable pursuant to any Material Contracts (other than material
insurance policies) except where the failure to pay could not reasonably be
expected to cause a Material Adverse Effect and (ii) any and all premium, cash
reserve, claims or other payment obligations in respect of any material
insurance policy.

SECTION 3.17.  [Intentionally Omitted].

SECTION 3.18.  Formation of Subsidiaries.

(a)

The Parent shall have no Subsidiary other than the Borrower and Subsidiaries of
the Borrower.  The Borrower shall have no Subsidiaries other than (i) Credit
Parties (including any Persons that become Credit Parties after the date hereof
pursuant to Section 8.18(b)), (ii) Wholly-Owned Domestic Subsidiaries that are
(A) U.S. Broker-Dealer Subsidiaries, (B) registered investment companies under
the Investment Company Act, or (C) registered investment advisors under the
Investment Advisors Act or (D) prohibited by Applicable Law from becoming a
Guarantor hereunder, (iii) one or more other Wholly-Owned Domestic Subsidiaries
that are not Credit Parties so long as the assets of all such Wholly-Owned
Domestic Subsidiaries do not exceed $2,400,000 in aggregate book value as of the
last day of any Fiscal Quarter (iv) one or more Subsidiaries that (A) are not
Wholly-Owned Domestic Subsidiaries or (B) the Borrower has notified the
Administrative Agent that such Subsidiaries are expected to become not
Wholly-Owned Subsidiaries and, in each case of this clause (iv), are subject to
the restrictions on Investments provided in Section 9.07 and (v) LoanCo.  

(b)

At the time that any Credit Party forms any Domestic Subsidiary or acquires any
Domestic Subsidiary after the Closing Date (in each case, other than a
Subsidiary described in clauses (ii), (iii), (iv) and (v) of Section 8.18(a)
above), such Credit Party shall promptly (i) cause such Subsidiary to execute
and deliver to the Administrative Agent a Counterpart Agreement, the Security
Agreement, and such security documents, as well as appropriate financing
statements, all in form and substance reasonably satisfactory to the
Administrative Agent (including being sufficient to grant the Administrative
Agent a Lien (subject only to Permitted Encumbrances) in and to the assets of
such newly formed or acquired Subsidiary) and (ii) provide to the Administrative
Agent all other documentation, including, at the Administrative Agent’s request,
one or more opinions of counsel reasonably satisfactory to the Administrative
Agent, which in the opinion of each of them is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including the grant and perfection of any Lien contemplated thereby).  Any
document, agreement, or instrument executed or issued pursuant to this
Section 8.18 shall be a Loan Document.

SECTION 3.19.  Cash Management.

(a)

Neither the Borrower nor any Guarantor shall have any Deposit Account or
Securities Account other than accounts maintained in accordance with
Section 3.04(c) of the Security Agreement (together, the “Permitted Accounts”).
 To the extent the Borrower or any Guarantor has granted a valid, perfected
security interest to the holders of the Senior Debt, the Borrower shall cause
the Secured Creditors to have a valid, perfected, security in all Permitted
Accounts, subject only to Permitted Encumbrances, as and to the extent provided
in the Security Agreement.

(b)

The Borrower and Guarantors shall take all reasonable steps necessary from time
to time to deposit or cause to be deposited promptly all of their Collections
(including those sent in cash or otherwise directly to the Borrower or a
Guarantor) into a Permitted Account.  

ARTICLE IV
NEGATIVE COVENANTS

Each Credit Party covenants and agrees, from and after the date hereof (except
as otherwise provided herein, or unless the Required Lenders have given their
prior written consent) until all amounts owing hereunder or under any other Loan
Document or in connection herewith or therewith have been paid in full that:

SECTION 4.1.  Liens.  It shall not, and shall not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any of its property or assets, whether now owned or hereafter acquired, or
assign or otherwise transfer any account receivable or other right to receive
income, other than Permitted Encumbrances.

SECTION 4.2.  Indebtedness.  It shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to any Indebtedness, other than
Permitted Indebtedness.

SECTION 4.3.  Consolidation, Merger, Subsidiaries, Etc.  It shall not, and shall
not permit any of its Subsidiaries to, (a) liquidate or dissolve, consolidate
with, or merge into or with, any other corporation, provided that this
clause (a) shall not prevent (i) a merger or consolidation involving only the
Borrower and one or more of its Subsidiaries pursuant to which the Borrower is
the surviving party, (ii) a merger or consolidation involving only one or more
Wholly-Owned Domestic Subsidiaries of the Borrower pursuant to which the
surviving Person is a Wholly-Owned Domestic Subsidiary of the Borrower, (iii) a
merger or consolidation that constitutes a Permitted Acquisition or has the
effect of a disposition of assets permitted by Section 9.04 or an Investment
permitted by Section 9.07 or (iv) any liquidation or dissolution of a Subsidiary
of the Borrower that is not a Credit Party if the board of directors of the
Borrower determines that the book value of the assets of such Subsidiary is less
than $1,200,000 and such liquidation or dissolution is not otherwise
disadvantageous to the Lenders, or (b) purchase or otherwise acquire all or
substantially all of the Capital Stock or assets of any Person (or of any
division or business unit thereof), other than in a Permitted Acquisition.

SECTION 4.4.  Asset Dispositions, Etc.  It shall not, and it shall not permit
any of its Subsidiaries to, sell, transfer, lease or otherwise dispose of, or
grant options, warrants or other rights with respect to, any of its assets
(including any Capital Stock or Indebtedness of any Person), except:

(a)

sales, transfers, leases or other dispositions of Inventory or rights to
Inventory in the ordinary course of business;

(b)

sales, transfers, leases or other dispositions of assets to the Borrower or a
Wholly Owned Subsidiary;

(c)

the discount or sale, in each case without recourse and in the ordinary course
of business, of receivables more than 90 days overdue and arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing of receivables);

(d)

sales or other dispositions in the ordinary course of business of assets
(including intellectual property) that have become obsolete, uneconomic,
worn-out or no longer useful, including without limitation sales or dispositions
arising in connection with Permitted Acquisitions;

(e)

Restricted Payments permitted by the terms of this Agreement;

(f)

dispositions of cash and Cash Equivalents in the ordinary course of business;

(g)

nonexclusive licenses of patents, copyrights, Trademarks, Trade Secrets and
other intellectual property of the Borrower and its Subsidiaries entered into in
the ordinary course of business;

(h)

in a transaction permitted under Sections 9.03, 9.06 or 9.07 and the disposition
of the Exchangeable Debentures in connection with the Exchangeable Debenture
Subsequent Transaction;

(i)

leases, subleases or licenses of property to other Persons not materially
interfering with the business of the Borrower or any Subsidiary;

(j)

sales, transfers or other dispositions of assets by any Broker-Dealer
Subsidiary, any Investment Advisor Subsidiary or LoanCo in the ordinary course
of business;

(k)

sales, transfers or other dispositions of Capital Stock of a Subsidiary to any
employees, officers or directors; provided that the total Investment of the
Credit Parties and their Subsidiaries in such Subsidiary at the time it becomes
a non-Wholly-Owned Subsidiary is otherwise permitted under Section 9.07(i); and

(l)

sales, transfers, leases and other dispositions of assets (excluding any direct
or indirect interest in the Capital Stock of Oppenheimer & Co., Inc.,
Oppenheimer Asset Management Inc. or their respective successors) with an
aggregate fair market value not exceeding $12,000,000 in any Fiscal Year.  

SECTION 4.5.  Limitations on Dividends and Distributions and Other Payment
Restrictions Affecting Subsidiaries.  It shall not, and it shall not permit any
of its Subsidiaries to, create or otherwise cause, incur, assume, suffer or
permit to exist or become effective any consensual encumbrance or restriction of
any kind on its ability (i) to pay dividends or to make any other distribution
on any shares of its Capital Stock, (ii) to subordinate or to pay, prepay,
redeem or repurchase any Indebtedness owed to any Credit Party or Subsidiary of
a Credit Party, (iii) to make loans or advances to any Credit Party or
Subsidiary of a Credit Party or (iv) to transfer any of its property or assets
to any Credit Party or Subsidiary of a Credit Party; provided, however, that
nothing in clauses (i) through (iv) of this Section 9.05 shall prohibit or
restrict:  (A) this Agreement and the other Loan Documents; (B) any applicable
law, rule or regulation (including applicable currency control laws and
applicable state or provincial corporate statutes restricting the payment of
dividends or any other distributions in certain circumstances); (C) any
restriction set forth in any document or agreement governing or securing any
Existing Debt and any Permitted Refinancing thereof; (D) in the case of
clause (iv) any restrictions on the subletting, assignment or transfer of any
property or asset included in a lease, license, sale conveyance or similar
agreement with respect to such property or asset; (E) in the case of clause (iv)
any holder of a Permitted Encumbrance from restricting on customary terms the
transfer of any property or assets subject to such Permitted Encumbrance; (F)
any agreement or instrument in effect at the time a Person first became a
Subsidiary of the Borrower or the date such agreement or instrument is otherwise
assumed by the Borrower or any of its Subsidiaries, so long as such agreement or
instrument was not entered into solely in contemplation of such Person becoming
a Subsidiary of the Borrower or such assumption; (G) customary provisions
restricting assignment of any licensing agreement or other contract entered into
by the Borrower or any of its Subsidiaries in the ordinary course of business;
(H) restrictions on the transfer of any asset pending the close of the sale of
such asset; (I) customary provisions with respect to the payment of dividends or
other distributions by any Subsidiary that is not a Credit Party set forth in
the organizational documents for such Subsidiary so long as such provisions were
not entered into in connection with any other agreement or arrangement not
otherwise permitted under this Section 9.05; or (J) any restrictions in the
Existing Credit Agreement, the Permitted Loan Trading Platform Facility, the
Permitted Warehouse Facility, the Viner Debentures (as defined in the Asset
Purchase Agreement) or the C Israel Indebtedness (as defined in the Asset
Purchase Agreement).  The Lenders and the Administrative Agent acknowledge that
any payments to be made by a Broker-Dealer Subsidiary to a Credit Party shall be
subject to any required prior approval from an applicable SRO, including without
limitation the NYSE, and that a failure to obtain such approval shall not
constitute a violation of this Section 9.05.  

SECTION 4.6.  Limitation on Issuance of Capital Stock.  It shall not, and it
shall not permit any of its Subsidiaries to, issue or sell or enter into any
agreement or arrangement for the issuance and sale of any shares of its Capital
Stock, any Securities convertible into or exchangeable for its Capital Stock or
any warrants, options or other rights for the purchase or acquisition of any of
its Capital Stock, other than (i) the issuance of Capital Stock by Parent;
(ii) the issuance of Capital Stock to the Borrower or Wholly-Owned Subsidiaries
of the Borrower; (iii) the issuance of Capital Stock by any Subsidiary of
directors’ qualifying shares; or (iv) the issuance of Capital Stock by any
Subsidiary (other than a Credit Party) to any Person; provided that the
Investment in such Subsidiary at the time it becomes a non-Wholly-Owned
Subsidiary is otherwise permitted under Section 9.07(i).

SECTION 4.7.  Investments.  It shall not, and it shall not permit any of its
Subsidiaries to, directly or indirectly, hold, own or invest in or commit or
agree to hold or invest in, or purchase or otherwise acquire or commit or agree
to purchase or otherwise acquire any Investment, except the following:

(a)

Investments existing on the date hereof in Persons which are Subsidiaries of
such Credit Party on the Closing Date;

(b)

Investments existing on the Closing Date and set forth on Schedule 9.07;

(c)

Cash Equivalents, provided that any Cash Equivalents of the Credit Parties
(other than Parent) shall be held at all times in Securities Accounts or Deposit
Accounts with respect to which a Control Agreement has been executed and
delivered; provided, however, that if a Control Agreement has not been entered
into in favor of the holders of the Senior Debt with respect to any Securities
Account or Deposit Account, such Securities Account or Deposit Account will not
be subject to the requirement of this clause (c);

(d)

receivables or trade credits created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

(e)

Investments (including obligations owing under Indebtedness) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business;

(f)

deposits made in the ordinary course of business consistent with past practices
to secure the performance of leases;

(g)

Permitted Acquisitions (and Investments by Subsidiaries acquired in a Permitted
Acquisition to the extent outstanding at the time of acquisition) and the
acquisition of the Exchangeable Debentures in connection with the Exchangeable
Debenture Subsequent Transaction;

(h)

Investments in the Borrower and its Wholly-Owned Domestic Subsidiaries (other
than LoanCo);

(i)

Investments in Subsidiaries of the Borrower that are not Wholly-Owned Domestic
Subsidiaries, provided that, at the time the Investment is made, the aggregate
amount contributed to or invested in such Subsidiaries since the date hereof
(net of any return or repayment thereof) does not exceed (x) $6,000,000 plus
(y) the aggregate amount of operating losses generated by such Subsidiaries at
any time following the beginning of the third Fiscal Quarter 2006 to the extent
included in the definition of Consolidated EBITDA;

(j)

Investments of any Broker-Dealer Subsidiary (A) in the ordinary course of its
“broker-dealer” business, including without limitation short-term equity
positions maintained in the normal course of its securities clearing business
and margin loans to clients, and (B) in the ordinary course of its investment
banking business to the extent received in consideration of investment banking
or financial advisory services;

(k)

Investments consisting of non-cash consideration received from the purchaser of
assets in connection with a sale of such assets pursuant to Section 9.04;

(l)

Investments by LoanCo in the ordinary course of its business;

(m)

Investments in LoanCo; provided that an additional Investment in LoanCo shall
not be permitted if (i) after giving effect to such Investment, the Borrower’s
aggregate outstanding Investment in LoanCo (net of any cash distributions
received from LoanCo) exceeds $36,000,000, unless no Event of Default or Default
shall have occurred and be continuing and the Borrower shall have delivered a
certificate to that effect, signed by a Senior Officer of the Borrower, in form
and substance reasonably satisfactory to the Administrative Agent or (ii) at the
time of such Investment, the aggregate amount of cumulative net operating losses
(net of the aggregate amount of any cumulative net operating profits or gains)
generated by LoanCo since the date hereof exceeds $24,000,000; and

(n)

other Investments by the Borrower and its Subsidiaries not otherwise permitted
by this Section 9.07; provided that, at the time the Investment is made, the
aggregate amount contributed, advanced or otherwise invested pursuant hereto
since the date hereof (net of any return or repayment thereof) does not exceed
$30,000,000.

SECTION 4.8.  Sale and Leaseback.  It shall not, and it shall not permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capitalized Lease, of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, (i) that the Borrower or any
of its Subsidiaries has sold or transferred or is to sell or transfer to any
other Person or (ii) that the Borrower or any of its Subsidiaries intends to use
for substantially the same purpose as any other property that has been or is to
be sold or transferred by such Credit Party or any other Credit Party to any
Person in connection with such lease (a “Sale and Leaseback”).

SECTION 4.9.  Negative Pledges.  It shall not, and it shall not permit any of
its Subsidiaries to, enter into any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, except (i) pursuant to this Agreement and the Security
Documents, (ii) pursuant to any document or instrument governing Existing Debt
(and any Permitted Refinancing thereof) or governing Capital Lease Obligations
or purchase money debt incurred pursuant to Section 9.02 if any such restriction
contained therein relates only to the asset or assets acquired in connection
therewith or in connection with any Lien permitted by Section 9.01 or any
Disposition permitted by Section 9.04; (iii) pursuant to the Existing Credit
Agreement, the Permitted Loan Trading Platform Facility, the Permitted Warehouse
Facility, the Viner Debentures (as defined in the Asset Purchase Agreement) and
the C Israel Indebtedness (as defined in the Asset Purchase Agreement) as and to
the extent consistent with the definitions of those instruments; (iv)
prohibitions or conditions under applicable law, rule or regulation; (v) any
agreement or instrument to which any Person is a party existing on the date such
Person first becomes a Subsidiary of the Borrower or the date such agreement or
instrument is otherwise assumed by the Borrower or any of its Subsidiaries (so
long as such agreement or instrument was not entered into solely in
contemplation of such Person becoming a Subsidiary of the Borrower or such
assumption and such prohibitions or conditions do not affect any other
Subsidiary of the Borrower (other than Subsidiaries of such Person having
primary obligation for repayment of such Indebtedness)); (vi) customary
provisions restricting subletting or assignment of any lease governing any
leasehold interest of the Borrower or any of its Subsidiaries; (vii) customary
provisions restricting assignment of any licensing agreement or other contract
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business; or (viii) restrictions on the transfer of any asset pending the
close of the sale of such asset.

SECTION 4.10.  Change in Nature of Business.  It shall not, and it shall not
permit any of its Subsidiaries to, make any material change in the nature of its
business as such business is carried on as of the Closing Date or any business
substantially related or incidental thereto.  Parent will conduct no business
other than holding Indebtedness of the Borrower and owning the Capital Stock of
Borrower or other Subsidiaries.

SECTION 4.11.  Capital Expenditures.  It shall not, and shall not permit any of
its Subsidiaries to, make any Capital Expenditures that would cause the
aggregate amount of all Capital Expenditures made by the Borrower and its
Subsidiaries in any Fiscal Year to exceed the sum of (a) $24,000,000 plus (b) if
the aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during the immediately preceding Fiscal Year is less than
$24,000,000, the difference between (x) $24,000,000 minus (y) the aggregate
amount of Capital Expenditures made by the Borrower and its Subsidiaries during
such immediately preceding Fiscal Year.

SECTION 4.12.  Modifications of Organizational Documents and Certain Other
Agreements.  It shall not, and it shall not permit any of its Subsidiaries to,
amend, modify or otherwise change (i) its certificate of incorporation or bylaws
(or other similar organizational documents), including by the filing or
modification of any certificate of designation, or any agreement or arrangement
entered into by it, with respect to any of its Capital Stock (including any
shareholders’ agreement) except any such amendments, modifications or changes
pursuant to this clause that either individually or in the aggregate would not
be materially adverse to the interests of the Lenders; or (ii) its accounting
policies or reporting practices.

SECTION 4.13.  Federal Reserve Regulations.  It shall not, and it shall not
permit any of its Subsidiaries to, use any Loan or the proceeds of any Loan for
any purpose that would cause such Loan to be a margin loan under the provisions
of Regulation T, U or X.

SECTION 4.14.  Investment Company Act of 1940.  It shall not, and it shall not
permit any of its Subsidiaries (other than Oppenheimer Asset Management Inc. and
its Subsidiaries) to, engage in any business, enter into any transaction, use
any Securities or take any other action that would cause it or any of its
Subsidiaries (other than Oppenheimer Asset Management Inc. and its Subsidiaries)
to become subject to the registration requirements of the Investment Company Act
of 1940, as amended, by virtue of being an “investment company” or a company
“controlled” by an “investment company” not entitled to an exemption within the
meaning of such Act.

SECTION 4.15.  Securities Accounts.  Subject to Section 3.04(c) of the Security
Agreement, it shall not, and it shall not permit its Subsidiaries who are Credit
Parties to, establish or maintain any Securities Account, Deposit Account or
similar account unless the Administrative Agent shall have received a Control
Agreement in respect of such Securities Account, Deposit Account or similar
account.  Each Credit Party shall comply in all material respects with the
provisions of each Control Agreement to which it is a party.

SECTION 4.16.  Impairment of Security Interests.  Except as otherwise permitted
pursuant to any of the Loan Documents, it shall not, and it shall not permit its
Subsidiaries who are Credit Parties to, directly or indirectly, take any action
or do anything that would have the effect of terminating, limiting or impairing
the perfection or priority of any Lien securing the Obligations except as
expressly permitted under any Loan Document.

SECTION 4.17.  Restricted Payments.

It shall not, and it shall not permit any of its Subsidiaries to, make any
Restricted Payment, except:

(a)

(i) Restricted Payments made by Wholly-Owned Subsidiaries of the Borrower to the
Borrower or Wholly-Owned Subsidiaries of the Borrower and (ii) Restricted
Payments made by any Subsidiary of the Borrower other than a Wholly-Owned
Subsidiary, dividends or distributions on its Capital Stock to all holders of
any series of such Capital Stock pro rata to all holders of such series;

(b)

Restricted Payments made by the Borrower to the Parent to pay expenses of the
Parent; or otherwise to permit Parent to make any other Restricted Payment
permitted under this Section 9.17;

(c)

(i) dividends and distributions by Parent to its stockholders payable in Capital
Stock of Parent, (ii) Restricted Payments by Parent pursuant to and in
accordance with stock option plans or other benefit plans for management,
directors/or employees of the Parent and its Subsidiaries, (iii) repurchases of
Capital Stock of Parent deemed to occur upon the exercise of stock options if
such capital stock represents a portion of the exercise price thereof and
repurchases of Capital Stock deemed to occur upon the withholding or surrender
of a portion of the Capital Stock issued, granted or awarded to an employee or
director to pay for the taxes payable by such employee or director upon such
issuance, grant or award and (iv) repurchases of Capital Stock to the extent
funded with the proceeds of the contemporaneous issuance of other Capital Stock;

(d)

so long as no Default or Event of Default has occurred and is continuing, (i) at
the time of declaration thereof, cash dividends by Parent on any series of
Capital Stock of Parent, provided that the aggregate amount of dividends does
not exceed:  $9,000,000 during Fiscal Year 2007; $9,600,000 during Fiscal Year
2008; $10,200,000 during Fiscal Year 2009; $10,800,000 during Fiscal Year 2010;
$11,400,000 during Fiscal Year 2011; $12,000,000 during Fiscal Year 2012; and
$12,600,000 during Fiscal Year 2013; and $3,300,000 during the first Fiscal
Quarter of Fiscal Year 2014; and (ii) at the time of payment, cash payments by
Parent to repurchase the Class A Shares of the Parent listed on the New York
Stock Exchange, provided that the aggregate number of Class A Shares so
repurchased does not exceed: 325,000 during the last two Fiscal Quarters of
Fiscal Year 2006 (taken as one period); 650,000 during any Fiscal Year beginning
with Fiscal Year 2007 and ending with Fiscal Year 2013; and 162,500 during the
first Fiscal Quarter of Fiscal Year 2014 (taken as one period); and

(e)

Parent and any Subsidiary of the Parent may make regularly scheduled payments
(but not prepayments) with respect to any Indebtedness permitted hereunder that
is subordinated to the Obligations.

ARTICLE V
FINANCIAL COVENANTS

Each Credit Party covenants and agrees, from and after the date hereof (except
as otherwise provided herein, or unless the Required Lenders have given their
prior written consent) until all amounts owing hereunder or under any Security
Document or in connection herewith or therewith have been paid in full, that:

SECTION 5.1.  Total Leverage Ratio.  Total Leverage Ratio, as of each date set
forth below, for the Parent and its Subsidiaries (other than LoanCo) on a
consolidated basis, shall not be greater than the ratio set forth opposite such
date below:

Measurement Period Ending

Ratio

December 31, 2007

2.40:1.00

March 31, 2008

2.40:1.00

June 30, 2008

2.40:1.00

September 30, 2008

2.40:1.00

December 31, 2008

2.00:1.00

March 31, 2009

2.00:1.00

June 30, 2009

2.00:1.00

September 30, 2009

2.00:1.00

December 31, 2009

1.70:1.00

March 31, 2010

1.70:1.00

June 30, 2010

1.70:1.00

September 30, 2010

1.70:1.00

December 31, 2010

1.40:1.00

March 31, 2011

1.40:1.00

June 30, 2011

1.40:1.00

September 30, 2011

1.40:1.00

December 31, 2011

1.40:1.00

March 31, 2012

1.40:1.00

June 30, 2012

1.40:1.00

September 30, 2012

1.40:1.00

December 31, 2012

1.40:1.00

March 31, 2013

1.40:1.00

June 30, 2013

1.40:1.00

September 30, 2013

1.40:1.00

December 31, 2013

1.40:1.00




SECTION 5.2.  Regulatory Net Capital.  At all times, (a) the Regulatory Net
Capital of all of each Credit Party’s Wholly-Owned, U.S. Broker
Dealer-Subsidiaries, taken together, shall exceed the sum of (i) the required
minimum net capital of all of each Credit Party’s Subsidiaries that are
Wholly-Owned, U.S. Broker-Dealer Subsidiaries, taken together, plus
(ii) $83,333,333 and (b) the Regulatory Net Capital of each U.S. Broker
Dealer-Subsidiary shall exceed seven percent of its aggregate debit items for
purposes of Rule 15c3-1 under the Securities Exchange Act.

SECTION 5.3.  Fixed Charge Coverage Ratio.  The Fixed Charge Coverage Ratio, as
of any date set forth below, for the Parent and its Subsidiaries (other than
LoanCo) on a consolidated basis, shall not be less than the ratio set forth
opposite such date below:

Measurement Period Ending

Ratio

December 31, 2007

2.80:1.00

March 31, 2008

2.80:1.00

June 30, 2008

2.80:1.00

September 30, 2008

2.80:1.00

December 31, 2008

3.00:1.00

March 31, 2009

3.00:1.00

June 30, 2009

3.00:1.00

September 30, 2009

3.00:1.00

December 31, 2009

3.30:1.00

March 31, 2010

3.30:1.00

June 30, 2010

3.30:1.00

September 30, 2010

3.30:1.00

December 31, 2010

3.75:1.00

March 31, 2011

3.75:1.00

June 30, 2011

3.75:1.00

September 30, 2011

3.75:1.00

December 31, 2011

3.75:1.00

March 31, 2012

3.75:1.00

June 30, 2012

3.75:1.00

September 30, 2012

3.75:1.00

December 31, 2012

3.75:1.00

March 31, 2013

3.75:1.00

June 30, 2013

3.75:1.00

September 30, 2013

3.75:1.00

December 31, 2013

3.75:1.00




ARTICLE VI
EVENTS OF DEFAULT, RIGHTS AND REMEDIES

SECTION 6.1.  Events of Default.  Each of the following occurrences shall
constitute an event of default (an “Event of Default”) under this Agreement.

(a)

Failure to Make Payments When Due.  The Borrower shall fail to pay (i) any
principal or reimbursement obligations when due or (ii) any interest, fees, or
any other monetary Obligation, and such failure shall continue for a period of
three (3) Business Days after such amount was due (in each case, whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise).

(b)

Breach of Certain Covenants. Any Credit Party shall fail to perform or comply
with any covenant or agreement contained in Sections 8.04, 8.05, 8.11, 8.12,
8.15, 8.18(b), 8.19, Article IX or Sections 10.01 or 10.03 under this Agreement.

(c)

Breach of Representation or Warranty. Any representation, warranty or statement
made or deemed made by or on behalf of any Credit Party or by any officer of the
foregoing under any Loan Document or in any report, certificate, or other
document delivered to the Administrative Agent or any Lender pursuant to any
Loan Document prove to be incorrect or misleading in any material respect when
made or deemed made.

(d)

Section 10.02 Defaults (Ten (10) Day Cure).  Any Credit Party shall fail to
perform or comply with the covenant contained in Section 10.02 and such failure
continues for a period of ten (10) days provided that no more than one such
failure may occur in any Fiscal Month.

(e)

Other Defaults (Thirty (30) Day Cure).  Any Credit Party shall fail to perform
or comply with any other covenant or agreement and such failure continues for a
period of thirty (30) days after learning of such failure or receiving written
notice thereof from the Administrative Agent.

(f)

Default as to Other Indebtedness.  Any Credit Party or any Subsidiary of a
Credit Party shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness if the aggregate amount of such Indebtedness is in excess of
$6,000,000 in the aggregate and such failure shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any other breach, default or event of default shall occur, or
any other condition shall exist under any instrument, agreement or indenture
pertaining to any such Indebtedness, if the effect thereof (with or without the
giving of notice or lapse of time or both) is to permit or require an
acceleration, mandatory redemption or other required repurchase of such
Indebtedness or, as to such Indebtedness, permit the holder or holders of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a
redemption or other repurchase of such Indebtedness; or any Indebtedness if the
aggregate amount of such Indebtedness is $6,000,000 shall be declared due and
payable (by acceleration or otherwise) by a Person (other than a Credit Party or
any Subsidiary of a Credit Party) as a result of a breach, Default or Event of
Default by a Credit Party or any Subsidiary of a Credit Party, or required to be
prepaid, redeemed or otherwise repurchased by any Credit Party or any Subsidiary
of a Credit Party (other than by a regularly scheduled required prepayment)
prior to the stated maturity thereof; or the holder or holders of any Lien,
securing obligations of $6,000,000 or more, shall commence foreclosure of such
Lien upon property of any Credit Party or any Subsidiary of a Credit Party.

(g)

Voluntary Bankruptcy Proceeding.  Any Credit Party (i) shall institute any
proceeding or voluntary case seeking to adjudicate it as bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, receiver and manager, interim receiver, sequestration, administrator,
monitor, custodian or other similar official for any such Credit Party or any
Subsidiaries or for any substantial part of its property, (ii) shall consent to
the entry of an order for relief in an involuntary bankruptcy case or to the
conversion of an involuntary case to a voluntary case under bankruptcy,
insolvency or reorganization law, (iii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iv) shall make a general assignment for the benefit of
creditors or (v) shall take any action to authorize or effect any of the actions
set forth above in this Section 11.01(g).

(h)

Involuntary Bankruptcy Proceeding.

(i)

An involuntary case shall be commenced against any Credit Party or any
Subsidiary of a Credit Party and the petition shall not be dismissed, stayed,
bonded or discharged within sixty (60) days; or a court having jurisdiction in
the premises shall enter a decree or order for relief in respect of such Credit
Party or Subsidiary of a Credit Party in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, provincial, local or foreign law; or the board of directors of
such Credit Party or Subsidiary of a Credit Party (or any committee thereof)
adopts any resolution or otherwise authorizes any action to approve any of the
foregoing.

(ii)

A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, receiver and
manager, administrator, monitor, custodian or other officer having similar
powers over any Credit Party or any Subsidiary of a Credit Party or over all or
a substantial part of their respective assets shall be entered; or an interim
receiver, trustee or other custodian of any Credit Party or any Subsidiary of a
Credit Party or of all or a substantial part of their respective assets shall be
appointed or a warrant of attachment, execution or similar process against any
substantial part of their respective assets shall be issued and any such event
shall not be stayed, dismissed, bonded or discharged; or the board of directors
of any Credit Party or any Subsidiary of a Credit Party (or any committee
thereof) adopts any resolution or otherwise authorizes any action to approve any
of the foregoing.

(i)

Invalidity of Documents.  A court of competent jurisdiction shall declare that
any material provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against a Credit Party intended to be a party thereto; or the
validity or enforceability thereof shall be contested by any Credit Party that
is a party thereto; or a proceeding shall be commenced by a Credit Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof; or a Credit Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document.

(j)

Loan Documents; Impairment.  At any time, for any reason, (i) any Loan Document
shall for any reason (other than pursuant to the express terms hereof or
thereof) fail or cease to create a valid and perfected Lien on any Collateral or
the Liens intended to be created or perfected thereby are, or any Credit Party
seeks to render such Liens, invalid or unperfected with respect to any
Collateral except as otherwise contemplated hereby or thereby, or (ii) Liens
with respect to any Collateral in favor of the Administrative Agent contemplated
by the Loan Documents shall be invalidated or otherwise cease to be in full
force and effect, or such Liens shall be subordinated or shall not have the
priority contemplated hereby or by the other Loan Documents (subject to
Permitted Encumbrances and to the exceptions set forth in the applicable
Security Documents).

(k)

Judgments.  One or more judgments or judicial or administrative orders for the
payment of money exceeding $6,000,000 in the aggregate shall be rendered against
a Credit Party or any Subsidiary of a Credit Party and remain unsatisfied,
undischarged, unvacated or unbonded and either (i) enforcement proceedings shall
have been commenced by any creditor upon any such judgment or judicial or
administrative order or (ii) there shall be a period of twenty (20) consecutive
Business Days after entry thereof during which a stay of enforcement of any such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not give rise
to an Event of Default under this Section 11.01(k) if and to the extent that
(A) the amount of such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer covering full payment
thereof and (B) such insurer has been notified, and has not disputed the claim
made for payment, of the amount of such judgment or order.

(l)

Change of Control.  A Change of Control shall have occurred.

(m)

ERISA.  With respect to any Plan or Benefit Plan, as applicable, (i) a
prohibited transaction within the meaning of Section 4975 of the Code or Section
406 of ERISA occurs which could reasonably be expected to result in material
liability to any Credit Party or any Subsidiary of a Credit Party, (ii) any
accumulated funding deficiency (within the meaning of Section 412 of the Code
and Section 302 of ERISA), whether or not waived, shall exist with respect to
any Benefit Plan, or (iii) the occurrence of any ERISA Event; provided, however,
that the events listed in clauses (i) through (iv) shall constitute Events of
Default only if the liability or deficiency of any Credit Party or any
Subsidiary of a Credit Party or ERISA Affiliate, would reasonably be expected to
exceed 6,000,000 in the aggregate for all such events.  

SECTION 6.2.  Remedies.  If any Event of Default specified in Section 11.01
shall have occurred and be continuing, the Administrative Agent may, and upon
the written request of Required Lenders shall, by written notice to the
Borrower, take any or all of the following actions, without prejudice to the
rights of Administrative Agent or any Lender to enforce its claims against any
Guarantor or the Borrower: (i) terminate or reduce the Commitments, whereupon
the Commitments shall immediately be terminated or reduced, (ii) declare all or
a portion of the Loans then outstanding to be due and payable, whereupon all or
such portion of the aggregate principal of such Loans, all accrued and unpaid
interest thereon, all fees and all other amounts payable under this Agreement
and all other Obligations shall become immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower and (iii) exercise any and all of its
other rights and remedies hereunder, under the other Loan Documents, under
applicable law and otherwise; provided, however, that upon the occurrence of any
Event of Default described in subsection (g) or (h) of Section 11.01, the
Commitments shall automatically terminate and the Loans then outstanding,
together with all accrued and unpaid interest thereon, all fees and all other
amounts due under this Agreement shall become immediately due and payable
automatically, without presentment, demand, protest or notice of any kind, all
of which are expressly waived by the Borrower, and provided further that the
Administrative Agent shall pay and apply the proceeds and avails of any sale or
other disposition of the Collateral, or any part thereof, resulting from the
exercise of the remedies as provided for in this Section 11.02 in accordance
with Section 2.05.

SECTION 6.3.  Waivers by the Credit Parties.  Except as otherwise provided for
in this Agreement and Applicable Law, the Credit Parties waive (i) presentment,
demand, protest, notice of presentment or dishonor, notice of intent to
accelerate and notice of acceleration, (ii) all rights to notice and a hearing
prior to the Lenders’ taking possession or control of, or to the Lenders’
replevin, attachment or levy upon, any collateral securing the Obligations, if
any, or any bond or Security which might be required by any court prior to
allowing such Lenders to exercise any of their remedies, (iii) the benefit of
all valuation, appraisal and exemption laws and (iv) all rights of set-off
against any Lender as it applies to the payment of the Obligations.  The Credit
Parties acknowledge that they have been advised by counsel of their choice with
respect to this Agreement, the other Loan Documents and the transactions
evidenced by this Agreement and the other Loan Documents.

ARTICLE VII
GUARANTY OF OBLIGATIONS OF BORROWER

SECTION 7.1.  Guaranty.  In order to induce the Administrative Agent and the
Lenders to enter into this Agreement and to make available the Loans hereunder,
and in recognition of the direct benefits to be received by each Guarantor from
the proceeds of the Loans, each Guarantor hereby agrees with the Administrative
Agent, for the benefit of the Lenders, as follows:  each Guarantor hereby
jointly, severally, unconditionally and irrevocably guarantees, as primary
obligor and not merely as surety, the full and prompt payment when due, whether
upon maturity, acceleration or otherwise, and the performance, of any and all of
the Obligations of all other Credit Parties (such Obligations, collectively, the
“Guaranteed Obligations”).  If any or all of the Obligations becomes due and
payable hereunder, each Guarantor irrevocably and unconditionally promises to
pay such Indebtedness to the Administrative Agent, for the benefit of the
Lenders.

SECTION 7.2.  Nature of Liability.  The Guarantors agree that this Guaranty is a
guaranty of payment and performance and not of collection, and that their
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and the liability of each Guarantor shall not be affected by,
nor shall this Guaranty be discharged or reduced by reason of:

(a)

the genuineness, validity, regularity, enforceability or any future amendment
of, or change in this Guaranty, any other Loan Document or any other agreement,
document or instrument to which any Credit Party and/or Guarantors are or may
become a party;

(b)

the absence of any action to enforce this Guaranty or any other Loan Document or
the waiver or consent by the Administrative Agent and/or Lenders with respect to
any of the provisions thereof;

(c)

any other continuing or other guaranty, undertaking or maximum liability of a
Guarantor or of any other party as to the Obligations, or any payment on or in
reduction of any such other guaranty or undertaking;

(d)

the incapacity or any change in the name, style or constitution of any Credit
Party or any other person liable;

(e)

any dissolution, termination, increase, decrease or change in personnel by the
Borrower;

(f)

the Administrative Agent granting any time, indulgence or concession to, or
compounding with, discharging, releasing or varying the liability of, any Credit
Party or any other person liable or renewing, determining, varying or increasing
any accommodation, facility or transaction or otherwise dealing with the same in
any manner whatsoever or concurring in, accepting or varying any compromise,
arrangement or settlement or omitting to claim or enforce payment from any
Credit Party or any other person liable;

(g)

the existence, value or condition of, or failure to perfect its Lien against,
any Collateral for the Guaranteed Obligations or any action, or the absence of
any action, by the Administrative Agent in respect thereof (including, without
limitation, the release of any such Collateral);

(h)

the insolvency of any Credit Party, or any payment made to Administrative Agent
or Lender on the Obligations which Administrative Agent or any such Lender
repays to the Borrower pursuant to a court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding;

(i)

any act or omission which would not have discharged or affected the liability of
a Guarantor had it been a principal debtor instead of a Guarantor or by anything
done or omitted which but for this provision might operate to exonerate or
discharge a Guarantor; or

(j)

any other action or circumstances which might otherwise constitute a legal or
equitable discharge or defense of a surety or Guarantor.

SECTION 7.3.  Independent Obligation.

(a)

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, any other party or the Borrower, and a separate action
or actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor, any other party or the Borrower
and whether or not any other Guarantor, any other party or the Borrower be
joined in any such action or actions.

(b)

Each Guarantor shall be regarded, and shall be in the same position, as
principal debtor with respect to the Guaranteed Obligations.  Each Guarantor
agrees that any notice or directive given at any time to the Administrative
Agent that is inconsistent with the preceding paragraph shall be null and void
and may be ignored by the Administrative Agent and the Lenders, and, in
addition, may not be pleaded or introduced as evidence in any litigation
relating to this Guaranty for the reason that such pleading or introduction
would be at variance with the written terms of this Guaranty, unless the
Administrative Agent and the Lenders have specifically agreed otherwise in
writing.  It is agreed among each Guarantor, the Administrative Agent and the
Lenders that the foregoing waivers are of the essence of the transaction
contemplated by the Loan Documents and that, but for this Guaranty and such
waivers, the Administrative Agent and the Lenders would decline to enter into
this Agreement.

SECTION 7.4.  Demand by the Administrative Agent or the Lenders.  In addition to
the terms of the Guaranty set forth in Section 12.01, and in no manner imposing
any limitation on such terms, it is expressly understood and agreed that, if, at
any time, the outstanding principal amount of the Guaranteed Obligations under
this Agreement (including all accrued interest thereon) is declared to be
immediately due and payable, then the Guarantors shall, without demand, pay to
the holders of the Guaranteed Obligations the entire outstanding Guaranteed
Obligations due and owing to such holders.  Payment by the Guarantors shall be
made to the Administrative Agent in immediately available funds to an account
designated by the Administrative Agent or at the address set forth herein for
the giving of notice to the Administrative Agent or at any other address that
may be specified in writing from time to time by the Administrative Agent, and
shall be credited and applied to the Guaranteed Obligations.

SECTION 7.5.  Enforcement of Guaranty.  In no event shall the Administrative
Agent have any obligation (although it is entitled, at its option) to proceed
against the Borrower or any other Credit Party or any Collateral pledged to
secure Guaranteed Obligations before seeking satisfaction from any or all of the
Guarantors, and the Administrative Agent may proceed, prior or subsequent to, or
simultaneously with, the enforcement of the Administrative Agent’s rights
hereunder, to exercise any right or remedy it may have against any Collateral,
as a result of any Lien it may have as security for all or any portion of the
Guaranteed Obligations.

SECTION 7.6.  Waiver.  In addition to the waivers contained in Section 12.02,
the Guarantors waive, and agree that they shall not at any time insist upon,
plead or in any manner claim or take the benefit or advantage of, any appraisal,
valuation, stay, extension, marshaling of assets or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
Guaranteed Obligations under, or the enforcement by the Administrative Agent or
the Lenders of, the Guaranty.  The Guarantors hereby waive diligence,
presentment and demand (whether for non-payment or protest or of acceptance,
maturity, extension of time, change in nature or form of the Guaranteed
Obligations, acceptance of further Collateral, release of further Collateral,
composition or agreement arrived at as to the amount of, or the terms of, the
Guaranteed Obligations, notice of adverse change in the Borrower’s financial
condition or any other fact which might increase the risk to the Guarantors)
with respect to any of the Guaranteed Obligations or all other demands
whatsoever and waive the benefit of all provisions of law which are or might be
in conflict with the terms of the Guaranty.  The Guarantors represent, warrant
and jointly and severally agree that, as of the date of this Agreement, their
obligations under the Guaranty are not subject to any offsets or defenses
against the Administrative Agent or the Lenders or any Credit Party of any kind.
 The Guarantors further jointly and severally agree that their obligations under
this Guaranty shall not be subject to any counterclaims, offsets or defenses
against the Administrative Agent or any Lender or against any Credit Party of
any kind which may arise in the future.

SECTION 7.7.  Benefit of Guaranty.  The provisions of the Guaranty are for the
benefit of the Administrative Agent and the Lenders and their respective
permitted successors, permitted transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any Credit Party and the
Administrative Agent or the Lenders, the obligations of any Credit Party under
the Loan Documents.  In the event all or any part of the Guaranteed Obligations
are transferred, endorsed or assigned by the Administrative Agent or any Lender
to any Person or Persons in a manner permitted by this Agreement, any reference
to “the Administrative Agent” or “the Lender” herein shall be deemed to refer
equally to such Person or Persons.

SECTION 7.8.  Modification of Guaranteed Obligations, Etc.  Each Guarantor
hereby acknowledges and agrees that the Administrative Agent and the Lenders may
at any time or from time to time, with or without the consent of, or notice to,
the Guarantors:

(a)

change or extend the manner, place or terms of payment of, or renew or alter all
or any portion of, the Guaranteed Obligations;

(b)

take any action under or in respect of the Loan Documents in the exercise of any
remedy, power or privilege contained therein or available to it at law, equity
or otherwise, or waive or refrain from exercising any such remedies, powers or
privileges;

(c)

subject to Section 14.02, amend or modify, in any manner whatsoever, the Loan
Documents;

(d)

extend or waive the time for any Credit Party’s performance of, or compliance
with, any term, covenant or agreement on its part to be performed or observed
under the Loan Documents, or waive such performance or compliance or consent to
a failure of, or departure from, such performance or compliance;

(e)

take and hold Collateral for the payment of the Guaranteed Obligations
guaranteed hereby or sell, exchange, release, dispose of, or otherwise deal
with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the Lenders have been granted a Lien, to secure any
Obligations;

(f)

release anyone who may be liable in any manner for the payment of any amounts
owed by the Guarantors or any Credit Party to the Administrative Agent or any
Lender;

(g)

modify or terminate the terms of any intercreditor or subordination agreement
pursuant to which claims of other creditors of any Guarantor or any Credit Party
are subordinated to the claims of the Administrative Agent and the Lenders;

(h)

apply any sums by whomever paid or however realized to any amounts owing by any
Guarantor or any Credit Party to the Administrative Agent or any Lender in such
manner as the Administrative Agent or any Lender shall determine in its
discretion; and/or

(i)

the Administrative Agent and the Lenders shall not incur any liability to the
Guarantors as a result thereof, and no such action shall impair or release the
Guaranteed Obligations of the Guarantors or any of them under the Guaranty.

SECTION 7.9.  Reinstatement.

(a)

The Guaranty shall remain in full force and effect and continue to be effective
should any petition be filed by or against any Credit Party or any Guarantor for
liquidation or reorganization, should any Credit Party or any Guarantor become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of such Credit
Party’s or such Guarantor’s assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Guaranteed Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by the
Administrative Agent or any Lender, whether as a “voidable preference”,
“fraudulent conveyance”, or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Guaranteed Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

(b)

If claim is ever made upon Administrative Agent or any Lender for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Obligations and any of the aforesaid payees repays all or part of said
amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) compliance by the Lenders or the Administrative Agent with any
requirement of a Governmental Authority having jurisdiction over the Lenders or
the Administrative Agent, then and in such event each Guarantor agrees that any
such judgment, decree or order shall be binding upon it, notwithstanding any
revocation of the Guaranty or other instrument evidencing any liability of the
Borrower or any termination of this Agreement, and each Guarantor shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.  In the event that any payment, or any part thereof,
is rescinded, reduced, restored or returned, the Guaranteed Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

SECTION 7.10.  Waiver of Subrogation, Etc.  Notwithstanding anything to the
contrary in the Guaranty or in any other Loan Document, each Guarantor hereby:

(a)

until the indefeasible payment and satisfaction in full in cash of the
Guaranteed Obligations, expressly waives, on behalf of itself and its successors
and assigns (including any surety), any and all rights at law or in equity to
subrogation, to reimbursement, to exoneration, to contribution, to
indemnification, to set off or to any other rights that could accrue to a surety
against a principal, to a Guarantor against a principal, to a Guarantor against
a maker or obligor, to an accommodation party against the party accommodated, to
a holder or transferee against a maker, or to the holder of any claim against
any Person, and which such Guarantor may have or hereafter acquire against any
Credit Party in connection with or as a result of such Guarantor’s execution,
delivery and/or performance of this Agreement, or any other documents to which
such Guarantor is a party or otherwise; and

(b)

acknowledges and agrees (i) that this waiver is intended to benefit the
Administrative Agent and the Lenders and shall not limit or otherwise effect any
Guarantor’s liability hereunder or the enforceability of the Guaranty and
(ii) that the Administrative Agent, the Lenders and their respective successors
and assigns are intended third-party beneficiaries of the waivers and agreements
set forth in this Section 12.10 and their rights under this Section 12.10 shall
survive payment in full of the Guaranteed Obligations.

SECTION 7.11.  Election of Remedies.  If Administrative Agent may, under
applicable law, proceed to realize benefits under any of the Loan Documents
giving the Administrative Agent and the Lenders a Lien upon any Collateral owned
by any Credit Party, either by judicial foreclosure or by non judicial sale or
enforcement, the Administrative Agent may, at its sole option, determine which
of such remedies or rights it may pursue without affecting any of such rights
and remedies under this Guaranty.  If, in the exercise of any of its rights and
remedies, the Administrative Agent shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Credit Party,
whether because of any applicable laws pertaining to “election of remedies” or
the like, the Guarantors hereby consent to such action by Administrative Agent
and waive any claim based upon such action, even if such action by
Administrative Agent shall result in a full or partial loss of any rights of
subrogation which the Guarantors might otherwise have had but for such action by
Administrative Agent.  Any election of remedies that results in the denial or
impairment of the right of Administrative Agent to seek a deficiency judgment
against any Credit Party shall not impair each Guarantor’s obligation to pay the
full amount of the Guaranteed Obligations.  In the event Administrative Agent
shall bid at any foreclosure or trustee’s sale or at any private sale permitted
by law or the Loan Documents, Administrative Agent may bid all or less than the
amount of the Guaranteed Obligations and the amount of such bid need not be paid
by Administrative Agent but shall be credited against the Guaranteed
Obligations.  The amount of the successful bid at any such sale shall be
conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Guaranteed
Obligations shall be conclusively deemed to be the amount of the Guaranteed
Obligations guaranteed under the Guaranty, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which the Administrative Agent and the Lenders
might otherwise be entitled but for such bidding at any such sale.  

SECTION 7.12.  Funds Transfers.  If any Guarantor shall engage in any
transaction as a result of which the Borrower is required to make a mandatory
prepayment with respect to the Guaranteed Obligations under the terms of this
Agreement, such Guarantor shall distribute to, or make a contribution to the
capital of, the Borrower an amount equal to the mandatory prepayment required
under the terms of this Agreement.

SECTION 7.13.  Further Assurances.  Each Guarantor agrees, upon the written
request of the Administrative Agent, to execute and deliver to the
Administrative Agent, from time to time, any additional instruments or documents
reasonably considered necessary by the Administrative Agent to cause the
Guaranty to be, become or remain valid and effective in accordance with its
terms.

SECTION 7.14.  Payments Free and Clear of Taxes.  Except as set forth below, all
payments required to be made by each Guarantor hereunder shall be made to the
Administrative Agent and the Lenders free and clear of, and without deduction
for, any and all present and future Taxes.  If any Guarantor shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder,
(a) the sum payable shall be increased as much as shall be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 12.14) the Administrative Agent or
the Lenders, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (b) such Guarantor shall make such
deductions and (c) such Guarantor shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law.
 Notwithstanding the foregoing, no Guarantor should be required to pay any such
additional amounts to Administrative Agent or a Lender with respect to any Taxes
in respect of which the Borrower would not be required to pay any additional
amounts pursuant to Section 3.04(a) if such Taxes were withheld or deducted by
the Borrower and the payment had been made by the Borrower instead of the
Guarantor.  Within thirty (30) days after the date of any payment of Taxes, each
applicable Guarantor shall furnish to the Administrative Agent the original or a
certified copy of a receipt evidencing payment thereof.  Except as set forth
below, each Guarantor shall jointly and severally indemnify and, within ten (10)
days of receipt of written demand therefor, pay the Administrative Agent and
each Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 12.14) paid by the
Administrative Agent or such Lender, as appropriate, with respect to any payment
by or on account of any obligation of a Guarantor hereunder and any penalties,
interest and reasonable out-of-pocket expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally asserted.
 Notwithstanding the foregoing, each Guarantor shall not be required to
indemnify a Lender or Administrative Agent with respect to any Taxes in respect
of which the Borrower would not be required to indemnify the Lender or
Administrative Agent pursuant to Section 3.04(c) if the payment had been made by
the Borrower and such Taxes arose with respect to any payment by or on account
of any obligation of the Borrower.  Section 3.04(g) shall apply with respect to
payments by a Guarantor pursuant to this Section 12.14 as it applies to payments
by the Borrower pursuant to Section 3.04.

SECTION 7.15.  Limitation on Amount Guarantied; Contribution by Guarantors.
 Anything contained in this Article XII to the contrary notwithstanding, if any
Fraudulent Transfer Law (as defined below) is determined by a court of competent
jurisdiction to be applicable to the obligations of any Guarantor under this
Agreement, such obligations of such Guarantor hereunder shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code or any applicable provisions
of comparable state law (collectively, the “Fraudulent Transfer Laws”), in each
case after giving effect to all other liabilities of such Guarantor, contingent
or otherwise, that are relevant under the Fraudulent Transfer Laws (excluding,
however, any liabilities of such Guarantor (a) in respect of intercompany
indebtedness to Borrower or other affiliates of Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder and (b) under any guarantee of any subordinated indebtedness
which guarantee contains a limitation as to maximum amount similar to that set
forth in this Section 12.15, pursuant to which the liability of such Guarantor
hereunder is included in the liabilities taken into account in determining such
maximum amount).

ARTICLE VIII
THE ADMINISTRATIVE AGENT

SECTION 8.1.  Appointment Powers and Immunities; Delegation of Duties, Liability
of Administrative Agent.

(a)

Each Lender hereby irrevocably designates and appoints Canadian Imperial Bank of
Commerce as Administrative Agent for itself and each Lender under this Agreement
and the other Loan Documents.  Such Lender hereby irrevocably authorizes
Administrative Agent to take such action on such Lender’s behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Administrative Agent agrees to act as such on
the express conditions contained in this Article XIII.  The provisions of this
Article XIII are solely for the benefit of the Administrative Agent and the
Lenders.  Neither the Borrower nor any other Persons shall have any rights as
third-party beneficiaries of any of the provisions contained herein; provided,
however, that the right to consent to a successor Administrative Agent as
provided under Section 13.08 also shall be for the benefit of the Borrower.  Any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document notwithstanding, Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Administrative Agent; it being expressly
understood and agreed that the use of the word “Administrative Agent” is for
convenience only and that Administrative Agent is merely the representative of
the Lenders, and has only the contractual duties set forth in this Agreement and
the other Loan Documents.  Except as expressly otherwise provided in this
Agreement, Administrative Agent shall have and may use its sole discretion with
respect to exercising or refraining from exercising any discretionary rights or
taking or refraining from taking any actions which Administrative Agent is
expressly entitled to take or assert under or pursuant to this Agreement and the
other Loan Documents.  No Lender shall have any right of action whatsoever
against Administrative Agent as a result of Administrative Agent acting or
refraining from acting hereunder pursuant to such discretion and any action
taken or failure to act pursuant to such discretion shall be binding on the
Lenders.  Without limiting the generality of the foregoing, or of any other
provision of the Loan Documents that provides rights or powers to the
Administrative Agent, each Lender agrees that, as long as this Agreement remains
in effect:  (i) (A) the Administrative Agent shall have the right to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Obligations, the Loans, the Collections and related
matters and (B) the Administrative Agent shall have the right to maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Collateral and related matters; (ii) the Administrative Agent
shall have the right to execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents; (iii) the Administrative Agent shall have the right to
make the Loans, for itself; (iv) the Administrative Agent shall have the right
to exclusively receive, apply, and distribute the Collections as provided in the
Loan Documents; (v) the Administrative Agent shall have the right to open and
maintain such bank accounts and lock boxes as the Administrative Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collections and the Collateral; (vi) the
Administrative Agent shall have the right to perform, exercise, and enforce any
and all other rights and remedies of the Lenders with respect to the Borrower,
the Obligations, the Collateral, the Collections, or otherwise related to any of
same as provided in the Loan Documents; and (vii) the Administrative Agent shall
have the right to incur and pay such fees, charges, and expenses under the Loan
Documents as the Administrative Agent reasonably may deem necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to the Loan Documents.  The Administrative Agent may deem and treat the
payee of any Obligation as the holder thereof for all purposes of the Loan
Documents unless and until a notice of the assignment or transfer of such
Obligation shall have been filed with the Administrative Agent.  Each Lender
further consents to (x) the execution, delivery, and performance by the
Administrative Agent of each Loan Document entered into by the Administrative
Agent on behalf of the Lenders as contemplated by this Agreement, and (y) the
terms of such Loan Documents.

(b)

Except as otherwise provided in this Section 13.01, the Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made in
compliance with this section and without gross negligence or willful misconduct.

(c)

None of the Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct) or (ii) be responsible in any manner
to any Lender for any recital, statement, representation or warranty made by any
Credit Party or any Subsidiary or Affiliate of any Credit Party, or any officer
or director thereof, contained in this Agreement or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by Administrative Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Credit Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder.  No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of the Borrower or any of its Subsidiaries.

SECTION 8.2.  Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person, and upon advice and statements of legal
counsel (including counsel to the Borrower or counsel to any Lender),
independent accountants and other experts selected by Administrative Agent.
 Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it first shall
receive such advice or concurrence of the Lenders as it deems appropriate and
until such instructions are received, Administrative Agent shall act, or refrain
from acting, as it deems advisable.  If the Administrative Agent so requests, it
first shall be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense that may be incurred by it by reason of taking
or continuing to take any such action.  The Administrative Agent in all cases
shall be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Lenders and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Lenders.  

SECTION 8.3.  Defaults.  Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Administrative Agent for the account of the
Lenders, except with respect to Events of Default of which Administrative Agent
has actual knowledge, and unless Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default, and stating that such notice is a
“Notice of Default”.  Administrative Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which
Administrative Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Administrative Agent of such Event of Default.  Each Lender shall be
solely responsible for giving any notices to its Participants, if any.  Subject
to Sections 13.02 and 13.07, Administrative Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Article XI; provided, however, that unless and until
Administrative Agent has received any such request, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable.

SECTION 8.4.  Rights as a Lender.  With respect to its Commitments and the Loans
made by it, the Administrative Agent (and any successor acting as Administrative
Agent, if any, as permitted by Section 13.08(a)) in its capacity as a Lender
under the Loan Documents shall have the same rights, privileges and powers under
the Loan Documents as any other Lender and may exercise the same as though it
were not acting as Administrative Agent, and the term “Lender” or “Lenders”
shall, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity.  The Administrative Agent (and any successor acting
as Administrative Agent) and its Affiliates may (without having to account for
the same to any Lender) accept deposits from, lend money to, make investments in
and generally engage in any kind of banking, trust or other business with the
Borrower (and any of its Subsidiaries or Affiliates) as if it were not acting as
Administrative Agent, and the Administrative Agent (and its successors) and its
Affiliates may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

SECTION 8.5.  Costs and Expenses; Indemnification.  Administrative Agent may
incur and pay fees, costs, and expenses under the Loan Documents to the extent
Administrative Agent deems reasonably necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including without limiting the generality of the
foregoing, court costs, reasonable attorneys fees and expenses, costs of
collection by outside collection agencies and auctioneer fees and costs of
security guards or insurance premiums paid to maintain the Collateral, whether
or not the Borrower is obligated to reimburse the Lenders for such expenses
pursuant to the Loan Agreement or otherwise (to the extent the Borrower has not
done so and without limiting its obligation to do so).  Each Lender hereby
agrees that it is and shall be obligated to pay to or reimburse the
Administrative Agent for the amount of such Lender’s Pro Rata Share thereof.
 Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand the Agent-Related Persons (to the extent the
Borrower has not done so and without limiting the obligation of the Borrower to
do so), according to their Pro Rata Shares, from and against any and all
Indemnified Matters (including without limitation Indemnified Matters arising
under any Environmental Law as provided in Section 14.18); provided, however,
that no Lender shall be liable for the payment to the Agent-Related Persons of
any portion of such Indemnified Matters resulting solely from such Person’s
gross negligence or willful misconduct as determined in a final order by a court
of competent jurisdiction.  Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for such Lender’s ratable
share of any costs or out of pocket expenses (including reasonable attorneys
fees and expenses) incurred by Administrative Agent in connection with the
administration, modification, amendment, or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document.  The
undertaking in this Section 13.05 shall survive the payment of all Obligations
hereunder and the resignation or replacement of Administrative Agent.

SECTION 8.6.  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Administrative Agent
hereinafter taken, including any review of the affairs or Property of the
Borrower and any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrower and any other Person (other
than the Lenders) party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower.  Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and any other Person
(other than the Lenders) party to a Loan Document.  Except for notices, reports
and other documents expressly herein required to be furnished to the Lenders by
Administrative Agent, Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of Borrower and any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related Persons.

SECTION 8.7.  Failure to Act.  Except for action expressly required of
Administrative Agent under the Loan Documents, Administrative Agent shall in all
cases be fully justified in failing or refusing to act under any Loan Document
unless it shall receive further assurances to its satisfaction from the Lenders
of their indemnification obligations under Section 13.05 against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

SECTION 8.8.  Resignation of Administrative Agent.  Subject to the appointment
and acceptance of a successor Administrative Agent as provided below, the
Administrative Agent may resign at any time by notice to the Lenders and the
Borrower.  Upon any such resignation, the Required Lenders with the consent of
the Borrower (which consent shall not be unreasonably withheld) shall have the
right to appoint a successor Administrative Agent.  If no successor
Administrative Agent shall have been appointed by the Required Lenders and
consented to by the Borrower and no successor Administrative Agent shall have
accepted such appointment within 30 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent;
provided, however, if the failure to do so was not a result of the failure by
the Borrower to consent to any appointment, the Borrower shall retain the right
to consent; provided, further, that if the failure to do so was not a result of
the failure of the Required Lenders to appoint such successor, the Required
Lenders shall obtain the right to consent to such successor.  Upon the
acceptance of any appointment as the Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, remedies, powers, privileges,
duties and obligations of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations, under
the Loan Documents.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Article XIII shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.

SECTION 8.9.  Sub-Agents.  Each Lender by its execution and delivery of this
Agreement (or any joinder hereto or any Assignment and Acceptance hereunder),
agrees that, in the event it shall hold any monies or other investments on
account of the Borrower, such monies or other investments shall be held in the
name and under the control of such Lender, and such Lender shall hold such
monies or other investments as a sub-agent for Administrative Agent under this
Agreement and the other Loan Documents.  The Borrower, by its execution and
delivery of this Agreement, hereby consents to the foregoing.

SECTION 8.10.  Communications by Borrower.  Except as otherwise provided in this
Agreement, the Borrower’s communications with respect to the Loan Documents
shall be with the Administrative Agent, and the Borrower shall be under no
obligation to communicate directly with the Lenders.

SECTION 8.11.  Collateral Matters.

(a)

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full of all
Obligations; (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if the Borrower certifies
in writing to the Administrative Agent that the sale or disposition is permitted
under this Agreement or the other Loan Documents (and the Administrative Agent
may rely conclusively on any such certificate, without further inquiry); (iii)
constituting Property in which the Borrower owned no interest at the time the
security interest was granted or at any time thereafter; (iv) constituting
property leased to the Borrower under a lease that has expired or is terminated
in a transaction permitted under this Agreement; or (v) constituting Equipment
which, in the aggregate with all other dispositions of Equipment covered by this
clause (v), has a fair market value or book value, whichever is less, of
$1,000,000 or less.  Upon request by the Administrative Agent or the Borrower at
any time, the Lenders will confirm in writing the Administrative Agent’s
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 13.11; provided, however, that (1) the Administrative
Agent shall not be required to execute any document necessary to evidence such
release on terms that, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Borrower in respect of)
all interests retained by the Borrower, including, the proceeds of any sale, all
of which shall continue to constitute part of the Collateral.

(b)

Subject to Section 13.01(c)(i), the Administrative Agent shall have no
obligation whatsoever to any other Lenders to assure that the Collateral exists
or is owned by the applicable Credit Party or is cared for, protected, or
insured or has been encumbered, or that the Lenders’ Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Administrative Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, subject to the terms and conditions contained herein, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion given the Administrative Agent’s own interest in the Collateral in
its capacity as one of the Lenders and that the Administrative Agent shall have
no other duty or liability whatsoever to any other Lender as to any of the
foregoing, except as otherwise provided herein.

SECTION 8.12.  Restrictions on Actions by the Administrative Agent and the
Lenders; Sharing Payments.

(a)

Each of the Lenders agrees that it shall not, without the express consent of the
Administrative Agent, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of the Administrative Agent, set off against the
Obligations, any amounts owing by such Lenders to the Borrower or any accounts
of the Borrower now or hereafter maintained with such Lenders.  Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
by the Administrative Agent, take or cause to be taken any action, including the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral the purpose of
which is, or could be, to give such Lenders any preference or priority against
the other Lenders with respect to the Collateral.

(b)

Subject to Section 13.04, if, at any time or times any Lender shall receive (i)
by payment, foreclosure, set-off or otherwise, any proceeds of Collateral or any
payments with respect to the Obligations arising under, or relating to, this
Agreement or the other Loan Documents, except for any such proceeds or payments
received by such Lender from the Administrative Agent pursuant to the terms of
this Agreement or (ii) payments from the Administrative Agent in excess of such
Lender’s ratable portion of all such distributions by the Administrative Agent,
such Lender promptly shall turn the same over to the Administrative Agent, in
kind, and with such endorsements as may be required to negotiate the same to the
Administrative Agent, or in same-day funds, as applicable, for the account of
the Lenders and for apportionment and application to the Obligations in
accordance with Section 3.01.

SECTION 8.13.  Several Obligations; No Liability.  Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of Administrative Agent in its capacity as such, and not by or in
favor of the Lenders, any and all obligations on the part of the Administrative
Agent, if any, to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments.  Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lenders.  Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender.  Except as provided in
Section 13.05, Administrative Agent shall not have any liability for the acts of
any Lender and no Lender shall have any liability for the acts of Administrative
Agent or any other Lender.  No Lender shall be responsible to the Borrower or
any other Person for any failure by any other Lender to fulfill its obligations
to make credit available hereunder, nor to advance for it or on its behalf in
connection with its Commitment, nor to take any other action on its behalf
hereunder or in connection with the financing contemplated herein.

ARTICLE IX
MISCELLANEOUS

SECTION 9.1.  Notices, Etc.  All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied, emailed or
delivered:

if to Borrower, at the following address:

c/o Oppenheimer & Co. Inc.

125 Broad Street, 16th Floor

New York, NY 10004

Telephone:  (212) 668-8000

Facsimile:  (212) 668-8081

Email:  albert.lowenthal@opco.com

Attention: Albert G. Lowenthal

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY  10036

Telephone:  (212) 735-2444

Facsimile:  (917) 777-2444

Email:  tgowan@skadden.com

Attention: Thomas W. Gowan

if to the Administrative Agent, at the following address:

Canadian Imperial Bank of Commerce

300 Madison Avenue, 6th floor

New York, New York 10017

Telephone:

(212) 856 3649

Facsimile:

(212) 885 4844

Email: gerald.girardi@us.cibc.com

Attn: Gerald Girardi

 

with operational notices to

 

CIBC Credit Processing Services

40 Dundas Street West, 5th Floor

Toronto, ON Canada M5G 2C2

Telephone:

(416) 542-4502

Facsimile:

(416) 542-4558

Email:  blair.kissack@cibc.ca

Attn:  Blair Kissack

 

with a copy to:

Mayer Brown LLP

1675 Broadway

New York, NY 10019

Telephone:  (212) 506-2555

Facsimile:  (212) 849-5555

Email:  pjorissen@mayerbrown.com

Attn:  Paul A. Jorissen

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 14.01.  All such notices and other communications shall be
effective, (i) if mailed, when received or five (5) days after deposited in the
mails as registered or certified (in each case with return receipt requested)
with postage pre-paid and properly addressed, whichever occurs first, (ii) if
telecopied, when transmitted and confirmation received, (iii) if emailed, when
transmitted and confirmation acknowledged by recipient or (iv) if delivered,
upon delivery, except that notices to the Administrative Agent pursuant to
Article II shall not be effective until received by the Administrative Agent.

SECTION 9.2.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, any Loan or any other Loan Document, nor consent to any departure by
any Credit Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Borrower and the Required Lenders (or the
Administrative Agent at the request of the Required Lenders), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall:

(a)

in each case without the consent of the Administrative Agent, the Borrower and
each Lender directly affected thereby;

(i)

subject such Lender to any additional obligations;

(ii)

reduce or forgive the principal of, or interest on, any Loan, fees or other
amounts payable hereunder or release or discharge the Borrower from its
obligations to make such payments;

(iii)

postpone any date fixed for any payment or principal of, or interest on, any
Loan, any Obligations, fees or other amounts payable hereunder;

(iv)

other than as expressly permitted hereunder or in the other Loan Documents,
release (or otherwise limit such Person’s liability with respect to its
Obligations) the Borrower or any material Guarantor;

(v)

release, or permit the Credit Parties to otherwise dispose of, all or
substantially all of the Collateral, or subordinate the right of the
Administrative Agent and the Lenders with respect to all or substantially all of
the Collateral (except as expressly permitted herein or in the other Loan
Documents);

(vi)

amend, modify or waive Sections 2.05, 3.03(a), 3.03(b) or 3.03(c), 14.02 or the
definition of “Pro Rata Share”;

(vii)

increase or extend any Commitment of such Lender;

(viii)

change the percentage specified in the definition of Required Lenders which
shall be required for the Lenders or any of them to take any action under this
Agreement.

Notwithstanding anything herein to the contrary, the consent of the FINRA is
required for any amendment to this Agreement or the Security Agreement.

SECTION 9.3.  Non-Consenting Lenders.  If, in connection with any proposed
amendment, waiver or consent requiring consent of “each Lender” or “each Lender
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then so long as Administrative Agent is not a
Non-Consenting Lender and no Default or Event of Default has occurred and is
continuing, the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (a) another bank or other entity which is reasonably satisfactory
to the Parent, Borrower and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Acceptance and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of Section 14.10 and (b) the Borrowers shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (i) all
principal, interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 3.05 and 5.02, and (ii) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 4.03 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.  Any processing or
recordation fees associated with the transfer of a Non-Consenting Lender’s Loans
shall be for the account of the Borrower.

SECTION 9.4.  No Waiver; Remedies, Etc.  No failure on the part of the Lenders
or Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any right under any Loan Document
preclude any other or further exercise thereof or the exercise of any other
right.  The rights and remedies of the Lenders and Administrative Agent provided
herein and in the other Loan Documents are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by law.  The rights of the
Lenders and Administrative Agent under any Loan Document against any party
thereto are not conditional or contingent on any attempt by the Lenders and
Administrative Agent to exercise any of their rights under any other Loan
Document against such party or against any other Person.  

SECTION 9.5.  Expenses; Taxes; Attorneys’ Fees.  The Borrower will pay promptly
following demand therefor, all reasonable fees, costs and expenses incurred by
or on behalf of the Administrative Agent, including, without limitation,
reasonable out-of-pocket fees, costs and expenses of counsel for the
Administrative Agent, accounting, investigations, environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals arising from
or relating to:  (a) any requested amendments (other than amendments requested
solely by the Lenders), waivers or consents to this Agreement or the other Loan
Documents whether or not such documents become effective or are given, (b) the
preservation and protection of any of the Lenders’ rights under this Agreement
or the other Loan Documents, (c) the filing of any petition, complaint, answer,
motion or other pleading by the Lenders, or the taking of any action in respect
of the Collateral or other Security, in connection with this Agreement or any
other Loan Document, (d) the protection, collection, lease, sale, taking
possession of or liquidation of, any Collateral or other Security in connection
with this Agreement or any other Loan Document, (e) any attempt to enforce any
Lien or security interest in any Collateral or other Security in connection with
this Agreement or any other Loan Document, (f) any attempt to collect from any
Borrower or any other Credit Party, (g) during the continuance of an Event of
Default, the receipt by any Lender of any advice from its professionals
(including without limitation, the reasonable fees of its outside attorneys and
consultants) with respect to any of the foregoing (to the extent that such fees,
costs and expenses are not otherwise recoverable pursuant to any other provision
of this Agreement or any other Loan Document), (h) all liabilities and costs
arising from or in connection with the past, present or future operations of a
Credit Party involving any damage to real or personal Property or natural
resources or harm or injury alleged to have resulted from any Release of
Hazardous Materials on, upon or into such Property, (i) any Environmental
Liabilities and Costs incurred in connection with facility of any Credit Party
including any Remedial Action for any Hazardous Materials present or arising out
of the operations of any facility of a Credit Party or (j) any liabilities and
costs incurred in connection with any Environmental Lien.  Without limitation of
the foregoing or any other provision of any Loan Document:  (x) the Borrower
agrees to pay all stamp, document, transfer, recording or filing taxes or fees
and similar impositions now or hereafter determined by the Lenders to be payable
in connection with this Agreement or any other Loan Document, and the Borrower
agrees to hold the Lenders harmless from and against any and all present or
future claims, liabilities or losses with respect to or resulting from any
omission to pay or delay in paying any such taxes, fees or impositions, (y) the
Borrower agrees to pay all broker fees with respect to any broker retained by
the Borrower or any of its Subsidiaries that may become due in connection with
the transactions contemplated by this Agreement and (z) during the continuance
of a Default or an Event of Default, if a Credit Party (A) fails to make any
payments or deposits with respect to any taxes of any kind or nature to the
extent that such payments or deposits are due and payable prior to delinquency,
(B) fails to make any payments or deposits with respect to any other
governmental assessment prior to the time that any Lien may inure against any
property of any Credit Party, or (C) fails to make any payments or deposits with
respect to any insurance premiums then due and payable or otherwise comply with
Section 8.03, then the Administrative Agent, in their sole discretion and
without prior notice to the Borrower, may do any or all of the following,
without duplication:  (X) make payment of the same or any part thereof, (Y) in
the case of any failure described in Section 14.05(z)(C), obtain and maintain
insurance policies of the type described in Section 7.05 and take the actions
with respect to such policies which are authorized pursuant to Section 12.21(c).
 Any payment described above in clause (z) shall not constitute an agreement by
the Lenders to make similar payments in the future or a waiver by the Lenders of
any Event of Default under this Agreement.  The Administrative Agent need not
inquire as to, or contest the validity of, any such obligation.  The foregoing
to the contrary notwithstanding, the agreements set forth above in this
Section 14.05 are subject to the limitations set forth in Section 9.07, solely
to the extent applicable.  The Administrative Agent agree to provide to the
Borrower an invoice with respect to each cost or expense incurred in connection
with the Loan Documents by any Lender promptly upon the Administrative Agent’s
receipt thereof, and agrees, upon the reasonable request of the Borrower, to
provide reasonable backup information with respect to such costs or expenses
(subject to the right of the Administrative Agent to take whatever steps are
reasonably necessary to protect any confidential or privileged information which
may be contained therein).

SECTION 9.6.  Right of Set-Off, Sharing of Payments, Etc.

(a)

Upon the occurrence and during the continuance of any Event of Default, and in
addition to (and without limitation of) any right of set-off, banker’s lien or
counterclaim any Lender may otherwise have, each Lender may, and is hereby
authorized by the Borrower to, at any time and from time to time, without notice
to the Borrower (any such notice being expressly waived by the Borrower), to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held for the
credit or the account of the Borrower against any and all Obligations now or
hereafter existing under any Loan Document, irrespective of whether or not the
Lenders shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured.  During the continuance of any Event
of Default, the Lenders may, and are hereby authorized to, at any time and from
time to time, without notice to the Borrower (any such notice being expressly
waived by the Borrower), to the fullest extent permitted by law, set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held for the credit or the account of the Borrower against
any and all Obligations now or hereafter existing under any Loan Document,
irrespective of whether or not the Lenders shall have made any demand hereunder
or thereunder.  The Lenders agree to notify the Borrower and the Administrative
Agent promptly after any such set-off and application made by the Lenders,
provided that the failure to give such notice to the Borrower shall not affect
the validity of such set-off and application.  The rights of the Lenders under
this Section 14.06 are in addition to other rights and remedies which the
Lenders may have.

(b)

Nothing contained in this Section 14.06 shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
Obligation of the Borrower.  If, under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section 14.06 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 14.06 to share in the
benefits of any recovery on such secured claim.

SECTION 9.7.  Severability.  Any provision of this Agreement, which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

SECTION 9.8.  Replacement of Lenders.  If any Lender requests compensation under
Sections 3.04, 4.03, or 4.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.04, or if any Lender defaults in its obligation
to fund Loans hereunder, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 14.10), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld and (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts).  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

SECTION 9.9.  Complete Agreement; Sale of Interest.  The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter hereof and thereof, supersede any previous agreement or
understanding between them relating hereto or thereto and may not be modified,
altered or amended except by an agreement in writing signed by the Credit
Parties and the Lenders in accordance with Section 14.02.  The Credit Parties
may not sell, assign or transfer any of the Loan Documents or any portion
thereof, including their rights, title, interests, remedies, powers and duties
hereunder or thereunder.  The Credit Parties hereby consent to any Lender’s sale
of participations, assignment, transfer or other disposition, at any time or
times, of any of the Loan Documents or of any portion thereof or interest
therein, including such Lender’s rights, title, interests, remedies, powers or
duties thereunder, subject, in the case of a participation, assignment, transfer
or other disposition, to the provisions of Section 14.10.

SECTION 9.10.  Assignment; Register.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that no Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Credit Party without such
consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Affiliates of the Administrative
Agent) any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b)

Any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Loans at the time owing to it); provided that (i) except in the case of an
assignment of the entire remaining outstanding amount of the Loans at the time
owing to it (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) or in the
case of an assignment to an entity described in clause (a), (b) or (c) of the
definition of Eligible Assignee, any such assignment shall not be less than
$1,000,000, unless the Administrative Agent otherwise consents (such consent not
to be unreasonably withheld or delayed), and (ii) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance.  Subject to acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Acceptance, the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.04, 4.03, 4.04 and 14.17 to the
extent any claim thereunder relates to an event arising or such Lender’s status
or activity as Lender prior to such assignment.  Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender, an Eligible Assignee,
the Administrative Agent and any other Person whose consent is required by this
Section 14.10, together with a processing and recordation fee of $3,500 (except
in the case of an assignment to an Affiliate of the assigning Lender or an
Approved Fund of the assigning Lender, the processing and recordation fee shall
be $500), and the Eligible Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an administrative questionnaire and an original tax
form.

(c)

Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 14.10 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (e) of this Section.  

(d)

The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loan owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”).  The entries in the Register shall be conclusive, and
the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender (for purposes of confirming its Commitment only), at any reasonable
time and from time to time upon reasonable prior notice.  The Borrower may
request in writing a copy of the Register from time to time and the
Administrative Agent will promptly deliver a copy of such Register to the
Borrower promptly thereafter.

(e)

Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower and the
Lender Group shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement, provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (a)(ii) or (a)(iii) of
the proviso to Section 14.02 that affects such Participant.  Subject to
paragraph (f) of this Section the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.04, 4.03 and 4.04 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 14.06 as though it were a
Lender, provided such Participant agrees to be subject to Section 3.03 as though
it were a Lender.

(f)

A Participant shall not be entitled to receive any greater payment under
Section 3.04 or Article IV than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Non-U.S. Lender if it were
a Lender shall not be entitled to the benefits of Section 3.04 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section 3.04
as though it were a Lender.

(g)

Any Lender may, without the consent of the Borrower or the Administrative Agent,
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including
without limitation (i) any pledge or assignment to secure obligations to a
Federal Reserve Bank and (ii) in the case of any Lender that is a Fund, any
pledge or assignment of all or any portion of such Lender’s rights under this
Agreement to any holders of obligations owed, or securities issued, by such
Lender as security for such obligations or securities, or to any trustee for, or
any other representative of, such holders, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 9.11.  Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement or any of the other Loan Documents by telecopy shall have the
same force and effect as the delivery of an original executed counterpart of
this Agreement or any of such other Loan Documents.  Any party delivering an
executed counterpart of any such agreement by telecopy shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

SECTION 9.12.  GOVERNING LAW.  THIS AGREEMENT, THE NOTES AND, EXCEPT TO THE
EXTENT OTHERWISE PROVIDED THEREIN, THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.13.  CONSENT TO JURISDICTION, SERVICE OF PROCESS AND VENUE.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF
MANHATTAN, COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE BORROWER HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS.  THE BORROWER
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER
AT ITS ADDRESS FOR NOTICES SET FORTH IN SECTION 14.01, SUCH SERVICE TO BECOME
EFFECTIVE FIVE (5) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE LENDERS OR THE ADMINISTRATIVE AGENT TO SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION.  THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

SECTION 9.14.  WAIVER OF JURY TRIAL, ETC.  THE BORROWER, THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, THE NOTES
OR OTHER LOAN DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT,
DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREE THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THE BORROWER
CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDERS OR
THE ADMINISTRATIVE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE
LENDERS OR THE ADMINISTRATIVE AGENT WOULD NOT, IN THE EVENT OF ANY ACTION,
PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE FOREGOING WAIVERS.  THE BORROWER
HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS
AND THE ADMINISTRATIVE AGENT ENTERING INTO THIS AGREEMENT.

SECTION 9.15.  Consent.  Except as otherwise expressly set forth herein or in
any other Loan Document to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an “Action”) of the
Lenders or Administrative Agent, shall be permitted or required pursuant to any
provision hereof or any provision of any other agreement to which the Borrower
or any other Guarantors are parties and to which the Lenders or Administrative
Agent have succeeded thereto, such Action shall be required to be in writing and
may be withheld or denied by the Lenders or Administrative Agent with or without
any reason in their reasonable discretion.

SECTION 9.16.  Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lenders,
Administrative Agent or the Borrower, whether under any rule of construction or
otherwise.  On the contrary, this Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto.

SECTION 9.17.  Reinstatement; Certain Payments.  If any claim is ever made upon
the Lenders or Administrative Agent for repayment or recovery of any amount or
amounts received by the Lenders or Administrative Agent in payment or received
on account of any of the Obligations, the Lenders or Administrative Agent shall
give prompt notice of such claim to the Borrower, and if the Lenders or
Administrative Agent repay all or part of such amount by reason of (i) any
judgment, decree or order of any court of competent jurisdiction or
administrative body having jurisdiction over the Lenders or Administrative Agent
or any of their respective property, or (ii) compliance by the Lenders or
Administrative Agent with any requirement of a Governmental Authority having
jurisdiction over the Lenders or Administrative Agent, then and in such event
the Borrower agrees that (A) any such judgment, decree or order shall be binding
upon it notwithstanding the cancellation of any instrument evidencing the
Obligations or the other Loan Documents or the termination of this Agreement or
the other Loan Documents and (B) it shall be and remain liable to the Lenders or
Administrative Agent hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by the Lenders or
Administrative Agent.

SECTION 9.18.  Indemnification.  In addition to the Borrower’s other Obligations
under this Agreement, the Borrower agrees to defend, protect, indemnify and hold
harmless the Lenders and each of their respective Affiliates and their officers,
directors, trustees, employees, agents and advisors, the Administrative Agent,
the Agent-Related Persons and the Lender-Related Persons (collectively called
the “Indemnitees”) from and against any and all claims, losses, demands,
settlements, damages, liabilities, obligations, penalties, fines, fees,
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees, costs and expenses, but excluding income, franchise and similar
taxes of an Indemnitee) incurred by such Indemnitees (but not taxes, which shall
be governed by Section 3.04), whether prior to or from and after the Closing
Date, as a result of or arising from or relating to or in connection with any of
the following:  (i) the Administrative Agent or the Lenders furnishing of funds
to the Borrower under this Agreement, including, without limitation, the
management of any such Loans, (ii) any matter relating to the financing
transactions contemplated by this Agreement or the other Loan Documents,
(iii) any claim, litigation, investigation or administrative or judicial
proceeding in connection with any transaction consummated under the Loan
Documents or (iv) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto (it being
understood and agreed that the indemnifications provisions herein do not cover
any other transaction, action or proceeding under the Asset Purchase Agreement
or contemplated thereby), including without limitation, claims, litigations,
investigations or other proceedings arising out of (A) the presence, disposal,
Release or threatened Release of any Hazardous Materials on, in, at, to, from or
under any property at any time owned or occupied by the Borrower or any of its
Subsidiaries (or any of their respective predecessors in interest or title) or
at any facility which received Hazardous Materials generated by the Borrower or
any of its Subsidiaries or any of their respective predecessors in interest in
connection with the receipt of such Hazardous Materials, (B) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to any Hazardous Materials generated by the Borrower or any of its
Subsidiaries, (C) any investigation, lawsuit brought or threatened, settlement
reached or government order relating to such Hazardous Materials, (D) any
violation of any Environmental Law by the Borrower or any of its Subsidiaries or
any of their respective predecessors in interest, and/or (E) any Environmental
Action (collectively, the “Indemnified Matters”); provided, however, that the
Borrower shall not have any obligation to any Indemnitee under this
Section 14.18 for any Indemnified Matter to the extent resulting from the bad
faith, gross negligence or willful misconduct of such Indemnitee; provided,
however, that no Credit Party shall be required to reimburse the legal fees and
expenses of more than one outside counsel (in addition to up to one local
counsel in each applicable local jurisdiction) for all Indemnitees under this
Section 14.18 unless on advice of outside counsel, representation of all such
Indemnitees would be inappropriate due to the existence of an actual or
potential conflict of interest.  It is further agreed that notwithstanding
anything to the contrary herein, no Credit Party shall have any liability to any
Indemnitee for any Indemnified Matters that such Indemnitee has agreed to
indemnify such Credit Party against pursuant to the terms of the Asset Purchase
Agreement.  Such indemnification for all of the foregoing losses, damages, fees,
costs and expenses of the Indemnitees shall be due and payable promptly after
demand therefor.  To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section 14.18 may be unenforceable because it is
violative of any law or public policy, the Borrower shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable law, to the
payment and satisfaction of all Indemnified Matters incurred by the Indemnitees.
 This Indemnity shall survive the repayment of the Obligations and the discharge
of the Liens granted under the Loan Documents.  

SECTION 9.19.  Interest.  It is the intention of the parties hereto that
Administrative Agent and each Lender shall conform strictly to usury laws
applicable to it.  Accordingly, if the transactions contemplated hereby or by
any other Loan Document would be usurious as to Administrative Agent or any
Lender under laws applicable to it (including the laws of the United States of
America and the State of New York or any other jurisdiction whose laws may be
mandatorily applicable to Administrative Agent or such Lender notwithstanding
the other provisions of this Agreement), then, in that event, notwithstanding
anything to the contrary in this Agreement or any other Loan Document or any
agreement entered into in connection with or as security for the Obligations, it
is agreed as follows:  (i) the aggregate of all consideration which constitutes
interest under law applicable to Administrative Agent or any Lender that is
contracted for, taken, reserved, charged or received by Administrative Agent or
such Lender under this Agreement or any other Loan Document or agreements or
otherwise in connection with the Obligations shall under no circumstances exceed
the maximum amount allowed by such applicable law, any excess shall be canceled
automatically and if theretofore paid shall be credited by Administrative Agent
or such Lender on the principal amount of the Obligations (or, to the extent
that the principal amount of the Obligations shall have been or would thereby be
paid in full, refunded by Administrative Agent or such Lender, as applicable, to
the Borrower); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to Administrative Agent or any
Lender may never include more than the maximum amount allowed by such applicable
law, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically by Administrative Agent or such Lender, as
applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by Administrative Agent or such Lender, as
applicable, on the principal amount of the Obligations (or, to the extent that
the principal amount of the Obligations shall have been or would thereby be paid
in full, refunded by Administrative Agent or such Lender to the Borrower).  All
sums paid or agreed to be paid to Administrative Agent or any Lender for the
use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to Administrative Agent or such Lender, be
amortized, prorated, allocated and spread throughout the full term of the Loans
until payment in full so that the rate or amount of interest on account of any
Loans hereunder does not exceed the maximum amount allowed by such applicable
law.  If at any time and from time to time, (x) the amount of interest payable
to Administrative Agent or any Lender on any date shall be computed at the
Highest Lawful Rate applicable to Administrative Agent or such Lender pursuant
to this Section 14.19 and (y) in respect of any subsequent interest computation
period the amount of interest otherwise payable to Administrative Agent or such
Lender would be less than the amount of interest payable to Administrative Agent
or such Lender computed at the Highest Lawful Rate applicable to Administrative
Agent or such Lender, then the amount of interest payable to Administrative
Agent or such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to
Administrative Agent or such Lender until the total amount of interest payable
to Administrative Agent or such Lender shall equal the total amount of interest
which would have been payable to Administrative Agent or such Lender if the
total amount of interest had been computed without giving effect to this
Section 14.19.

For purposes of this Section 14.19, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrower, on the one hand, and Administrative Agent and the Lenders, on the
other, that lawfully permits the charging and collection of the highest
permissible, lawful non-usurious rate of interest on such loan transaction and
this Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

SECTION 9.20.  Records.  The unpaid principal of, and interest on, the
Obligations, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability and the Commitment shall at all
times be ascertained from the records of the Lender and Administrative Agent,
which shall be conclusive and binding absent manifest or demonstrable error.

SECTION 9.21.  Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Borrower, Parent, Guarantors, the Lenders and
Administrative Agent, and their respective successors and assigns, subject to
Section 14.10.

SECTION 9.22.  Confidentiality.  The Lenders and the Administrative Agent each
agree (on behalf of itself and each of its Affiliates, directors, officers,
employees and representatives) (each, a “Recipient”) to hold in complete
confidence and not disclose, in accordance with its customary procedures for
handling confidential information of this nature and in accordance with safe and
sound practices of comparable commercial finance companies, any non-public
information supplied to it by the Credit Parties pursuant to this Agreement or
the other Loan Documents (and which at the time is not, and does not thereafter
become, publicly available or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information), or available to such Person from another source not
known to be subject to a confidentiality obligation to such Person not to
disclose such information, provided that nothing herein shall limit the
disclosure of any such information (a) to the extent required by statute, rule,
regulation or judicial process, (b) to the Lender, Administrative Agent, to
counsel, accountants, auditors and other advisors for such member of the
Lenders, or to counsel for any other member of the Lenders (it being understood
that the persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential pursuant to the terms hereof), (c) any actual or prospective
counterparty (or its advisors) to any Hedging Agreement or other swap or
derivative transaction relating to Borrower or any of its Subsidiaries and their
obligations so long as such counter party or prospective counterparty first
agrees in writing to the confidentiality provisions of this Section 14.22,
(d) to examiners, auditors or accountants to the extent required by any court,
governmental or administrative agency, pursuant to any subpoena or other legal
process, or by any law, statute, regulation or court order, or in connection
with any litigation to which Administrative Agent or any of the Lenders are
party, (e) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant) first agrees in writing to the confidentiality provisions of this
Section 14.22, (f) to any Person that is an investor or prospective investor in
a Securitization that agrees that its access to information regarding the Credit
Parties and the Loans is solely for purposes of evaluating an investment in such
Securitization and agrees in writing to maintain the confidentiality of such
information in accordance herewith or (g) to a Person that is a trustee,
collateral manager, servicer, noteholder, rating agency or secured party in a
Securitization in connection with the administration, servicing and reporting on
the assets serving as collateral for such Securitization, so long as such person
agrees in writing to maintain the confidentiality of such information.

Upon the request of the Borrower to a Recipient on or after the Maturity Date,
and subject to applicable law, rule or policy, such Recipient shall destroy any
Borrower-related confidential information to the extent consistent with such
Recipient’s document retention policies

SECTION 9.23.  Lender Advertising.  Administrative Agent and the Lenders shall
be entitled to advertise the closing of the transactions contemplated by this
Agreement in such trade publications, business journals, newspapers of general
circulation and otherwise, as the Administrative Agent and the Lenders shall
deem appropriate, including, without limitation, the publication of a tombstone
announcing the closing of this transaction; provided that the Administrative
Agent and the Lenders shall obtain written consent of the Borrower prior to
disseminating any advertisement described in this Section 14.23 which consent
shall not be reasonably withheld.

SECTION 9.24.  Common Enterprise.  The successful operation and condition of
each of the Credit Parties is dependent on the continued successful performance
of the functions of the group of the Credit Parties as a whole and the
successful operation of each of the Credit Parties is dependent on the
successful performance and operation of each other Credit Party.  Each Credit
Party expects to derive benefit (and its board of directors or other governing
body has determined that it may reasonably be expected to derive benefit),
directly and indirectly, from (i) successful operations of each of the other
Credit Parties and (ii) the credit extended by the Lenders to the Borrower
hereunder, both in their separate capacities and as members of the group of
companies.  Each Credit Party has determined that execution, delivery and
performance of this Agreement and any other Loan Documents to be executed by
such Credit Party is within its purpose, will be of direct and indirect benefit
to such Credit Party, and is in its best interest.

SECTION 9.25.  USA PATRIOT ACT.  Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.  

SECTION 9.26.  Amendments to the Existing Credit Agreement.  In the event the
parties thereto enter into any amendment, waiver or consent permitted hereunder
in respect of any of the Existing Credit Agreement or any other Loan Document
(as defined in the Existing Credit Agreement) for the purpose of adding to, or
deleting from, or waiving or consenting to any departures from any
representations and warranties similar to those set forth in Article VI, any
reporting covenants similar to those set forth in Article VII, any affirmative
covenants similar to those set forth in Article VIII, any negative covenants
similar to those set forth in Article IX, any financial covenants similar to
those set forth in Article X, or any events of default similar to those set
forth in Article XI of any Loan Document (as defined in the Existing Credit
Agreement), then such amendment, waiver or consent shall, upon prior notice from
the administrative agent under the Existing Credit Agreement or the Borrower to
the Administrative Agent or to the Required Lenders, apply automatically to any
comparable provision of this Agreement and the comparable Loan Document without
the consent of the Administrative Agent, Lenders, the Parent, the Borrower or
any Guarantor and without any action by the Administrative Agent, Lenders, the
Parent, the Borrower or any Guarantor; provided, that (A) no such amendment,
waiver or consent shall have the effect of (i) imposing duties on the
Administrative Agent without its consent or (ii) modifying the terms of
subordination under Article XV in this Agreement; and (B) the failure of any
such notice to be given shall not create any liability on the part of the
administrative agent under the Existing Credit Agreement or any Secured Creditor
(as defined in the Existing Credit Agreement), or impair or affect the
Administrative Agent’s or any Lender’s obligations to the administrative agent
under the Existing Credit Agreement or any Secured Creditor (as defined in the
Existing Credit Agreement), the rights of the agents under the Existing Credit
Agreement hereunder, the enforceability of this Agreement or any liens created
or granted under any Loan Document (as defined in the Existing Credit
Agreement), or limit or impair the effectiveness or effect in the Loan Documents
(as defined in the Existing Credit Agreement) of any such amendment, waiver or
consent.   

SECTION 9.27.  Schedules.  The parties to this Agreement acknowledge and agree
that all Schedules to this Agreement provided as of the Closing Date are
provided immediately prior to giving effect to the closing of the transactions
contemplated under the Asset Purchase Agreement.

ARTICLE X
SUBORDINATION

SECTION 10.1.  Agreement to Subordinate.  The Borrower agrees, and each Lender
agrees, that the Indebtedness evidenced by the Notes and this Agreement is
subordinated in right of payment, to the extent and in the manner provided in
this Article XV, to the prior payment in full of all Senior Debt, and that the
subordination is for the benefit of the holders of Senior Debt.

SECTION 10.2.  Liquidation; Dissolution; Bankruptcy.  Upon any distribution to
creditors of the Borrower in a liquidation or dissolution of the Borrower or in
a bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to the Borrower or its property or in an assignment for the benefit of
creditors or any marshalling of the assets and liabilities of the Borrower:

(1)

holders of Senior Debt shall be entitled to receive payment in full of all
obligations with respect to the Senior Debt (including interest after the
commencement of any such proceeding at the rate specified in the applicable
Senior Debt) before the Lenders shall be entitled to receive any payment of any
Obligations with respect to the Notes or this Agreement; and

(2)

until all obligations with respect to Senior Debt (as provided in subsection (1)
above) are paid in full, any distribution to which the Lenders would be entitled
but for this Article XV shall be made to holders of Senior Debt, except that the
Lenders may receive securities that are subordinated to at least the same extent
as the Notes to (a) Senior Debt and (b) any securities issued in exchange for
Senior Debt.

SECTION 10.3.  Payment Default on Senior Debt.  The Borrower may not make any
payment or distribution to the Administrative Agent in respect of obligations
with respect to the Notes or this Agreement until all obligations with respect
to the Senior Debt have been paid in full if:

(i)

a default in the payment of any obligations with respect to the Senior Debt
occurs and is continuing beyond any applicable grace period in the documentation
evidencing the Senior Debt; or

(ii)

a default, other than a payment default, on the Senior Debt occurs and is
continuing that then permits holders of the Senior Debt to accelerate its
maturity, and such default is the subject of judicial proceedings or the
Administrative Agent receives a notice of the default from a Person who may give
it pursuant to Section 15.11 hereof.  If the Administrative Agent receives any
such notice, a subsequent notice received within 360 days thereafter shall not
be effective for purposes of this Section.  No nonpayment default which existed
or was continuing on the date of delivery of any such notice to the
Administrative Agent shall be, or be made, the basis for a subsequent notice
unless such default shall have been cured or waived for a period of not less
than 90 days.

The Borrower may and shall resume payments on and distributions in respect of
the Notes when:

(1)

the default is cured or waived, or

(2)

in the case of a default referred to in Section 15.03(ii) hereof, 180 days pass
after notice is received if the default is not the subject of judicial
proceedings,

if this Article otherwise permits the payment at the time of such payment.

SECTION 10.4.  Acceleration of Notes.  If payment of the Notes or obligations
due under this Agreement are accelerated because of an Event of Default, the
Borrower shall promptly notify holders of Senior Debt of the acceleration.

SECTION 10.5.  When Distribution Must Be Paid Over.  In the event that the
Administrative Agent or any Lender receives any payment of any obligations with
respect to the Notes or this Agreement at a time when the Administrative Agent
has actual knowledge that such payment is prohibited by Section 15.03 hereof,
such payment shall be held by the Administrative Agent or such Lender, in trust
for the benefit of, and shall be paid forthwith over and delivered, upon written
request, to, the holders of Senior Debt for application to the payment of all
obligations with respect to Senior Debt remaining unpaid to the extent necessary
to pay such obligations in full in accordance with their terms, after giving
effect to any concurrent payment or distribution to or for the holders of Senior
Debt.

If a distribution is made to the Administrative Agent or any Lender that because
of this Article XV should not have been made to it, the Administrative Agent or
such Lender who receives the distribution shall hold it in trust for the benefit
of, and, upon written request, pay it over to, the holders of Senior Debt for
application to the payment of all obligations with respect to Senior Debt
remaining unpaid to the extent necessary to pay such obligations in full in
accordance with their terms, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Debt.

With respect to the holders of Senior Debt, the Administrative Agent undertakes
to perform only such obligations on the part of the Administrative Agent as are
specifically set forth in this Article XV, and no implied covenants or
obligations with respect to the holders of Senior Debt shall be read into this
Article XV against the Administrative Agent.  The Administrative Agent shall not
be deemed to owe any fiduciary duty to the holders of Senior Debt, and shall not
be liable to any such holders if the Administrative Agent shall pay over or
distribute to or on behalf of Lenders or the Borrower or any other Person money
or assets to which any holders of Senior Debt shall be entitled by virtue of
this Article XV, except if such payment is made as a result of the willful
misconduct or gross negligence of the Administrative Agent.

SECTION 10.6.  Notice by Borrower.  The Borrower shall promptly notify the
Administrative Agent of any facts known to the Borrower that would cause a
payment of any obligations with respect to the Notes or this Agreement to
violate this Article XV, but failure to give such notice shall not affect the
subordination of the Notes and this Agreement to the Senior Debt as provided in
this Article XV.

SECTION 10.7.  Subrogation.  After all Senior Debt is paid in full and until the
Notes and obligations due under this Agreement are paid in full, the Lenders
shall be subrogated (equally and ratably with all other Indebtedness pari passu
with the Notes and the obligations due under this Agreement) to the rights of
holders of Senior Debt to receive distributions applicable to Senior Debt to the
extent that distributions otherwise payable to the Lenders have been applied to
the payment of Senior Debt.  A distribution made under this Article XV to
holders of Senior Debt that otherwise would have been made to Lenders is not, as
between the Borrower and Lenders, a payment by the Borrower on the Notes and the
obligations due under this Agreement.

SECTION 10.8.  Relative Rights.  This Article XV defines the relative rights of
the Lenders and holders of Senior Debt.  Nothing in this Article XV shall:

(1)

impair, as between the Borrower and the Lenders, the obligation of the Borrower,
which is absolute and unconditional, to pay principal of and interest on the
Loans in accordance with their terms of this Agreement;

(2)

affect the relative rights of the Lenders and creditors of the Borrower other
than their rights in relation to holders of Senior Debt; or

(3)

prevent the Administrative Agent or any Lender from exercising its available
remedies upon a Default or Event of Default, subject to the rights of holders
and owners of Senior Debt to receive distributions and payments otherwise
payable to the Lenders.

If the Borrower fails because of this Article XV to pay principal of or interest
due under this Agreement on the due date, the failure is still a Default or
Event of Default.

SECTION 10.9.  Subordination May Not Be Impaired by Borrower.  No right of any
holder of Senior Debt to enforce the subordination of the Indebtedness evidenced
by the Notes and this Agreement shall be impaired by any act or failure to act
by the Borrower any Lender or by the failure of the Borrower or any Lender to
comply with this Article XV.

SECTION 10.10.  Distribution or Notice.  Upon any payment or distribution of
assets of the Borrower referred to in this Article XV, the Administrative Agent
and the Lenders shall be entitled to rely upon any order or decree made by any
court of competent jurisdiction or upon any certificate of the Administrative
Agent under the documentation evidencing the Senior Debt or to the Lenders for
the purpose of ascertaining the Persons entitled to participate in such
distribution, the holders of the Senior Debt and other Indebtedness of the
Borrower, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to his Article XV.
 

SECTION 10.11.  Rights of Administrative Agent.  Notwithstanding the provisions
of this Article XV, the Administrative Agent shall not be charged with knowledge
of the existence of any facts that would prohibit the making of any payment or
distribution by the Administrative Agent, and the Administrative Agent may
continue to make payments on the Notes and this Agreement, unless the
Administrative Agent shall have received at least five Business Days prior to
the date of such payment written notice of facts that would cause the payment of
any obligations with respect to the Notes and this Agreement to violate this
Article XV.  Only the Borrower or the Administrative Agent under the Existing
Credit Agreement may give the notice.  

SECTION 10.12.  Authorization to Effect Subordination.  Each Lender authorizes
and directs the Administrative Agent on the Lender’s behalf to take such action
as may be necessary or appropriate to effectuate the subordination as provided
in this Article XV, and appoints the Administrative Agent the Lender’s
attorney-in-fact for any and all such purposes.  If the Administrative Agent
does not file a proper proof of claim or proof of debt in the form required in
any proceeding referred to in Section 15.08 hereof at least 30 days before the
expiration of the time to file such claim, the Lenders are hereby authorized to
file an appropriate claim for and on behalf of the Lenders.

SECTION 10.13.  No Modification.  The provisions of this Article XV and the
defined terms used in this Article XV are for the benefit of the holders from
time to time of Senior Debt and, so long as any Senior Debt or any commitments
with respect thereto remain outstanding, such provisions and defined terms may
not be modified, rescinded or canceled in whole or in part; provided that the
provisions of this Article XV and the defined terms used in this Article XV may
be modified, amended or supplemented by the parties to this Agreement upon
obtaining the prior written consent of the Required Lenders (as defined by the
Existing Credit Agreement or any Permitted Refinancing thereof) as in effect on
the date hereof.

SECTION 10.14.  Reinstatement.  If, at any time, all or part of any payment with
respect to Senior Debt previously made by the Borrower or any other Person is
rescinded for any reason whatsoever (including, without limitation, the
insolvency, bankruptcy or reorganization of the Borrower or such other Person),
the subordination provisions set forth herein shall continue to be effective or
be reinstated, as the case may be, all as though such payment had not been made.

SECTION 10.15.  Proofs of Claim.  If, while any Senior Debt is outstanding, any
Event of Default of this Agreement, with respect to any Credit Party, occurs,
the Administrative Agent and each Lender shall, to the extent permitted by
applicable law, duly and promptly take such action as any agent of the Senior
Debt may reasonably request to collect any payment hereunder to which the
holders of Senior Debt may be entitled hereunder, and to file appropriate claims
or proofs of claim in respect of this Agreement.  Upon the failure of the
Administrative Agent or any Lender to take any such action, the agents of the
Senior Debt are hereby irrevocably authorized and empowered (in its own name or
otherwise and to the extent permitted by applicable law), but shall have no
obligation, to demand, use, collect and receive every payment or distribution
referred to hereunder and to file claims and proofs of claim with respect to
this Agreement and the Administrative Agent and the Lenders hereby appoint such
agent of the Senior Debt as attorney-in-fact for such Persons to take any and
all actions permitted by this paragraph to be taken by such Persons; provided,
however, that such agent shall only be permitted to file such proofs of claim
upon notice to the Administrative Agent and each Lender and to the extent that
the Administrative Agent and Lenders have failed to make such filings by the
date which is ten (10) days prior to the last date on which such Persons are
permitted to make such filings under the Bankruptcy Code.

SECTION 10.16.  Enforcement of Rights.  The Borrower, the Administrative Agent
and the Lenders hereby expressly agree that the holders of Senior Debt may
enforce any and all rights derived herein by suit, either in equity or at law,
for specific performance of any agreement contained in this Article XV or for
judgment at law and any other relief whatsoever appropriate to such action or
procedure.

SECTION 10.17.  Subordination of Guarantees.  Without limiting the foregoing,
the obligations of each Guarantor under any Guaranty shall be junior and
subordinated to the Senior Debt on the same basis as the Obligations under this
Agreement are junior and subordinated to the Senior Debt.  For the purposes of
the foregoing sentence, the Administrative Agent and the Lenders shall have the
right to receive and/or retain payments by any of the Guarantors only at such
times as they may be entitled to receive and/or retain payments in respect of
this Agreement pursuant to this Agreement, including this Article XV.

(signature pages follow)





1










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

BORROWER:

E.A. VINER INTERNATIONAL CO.

By:




Name:

Title:

PARENT:

OPPENHEIMER HOLDINGS INC.

By:




Name:

Title:

GUARANTOR:

VINER FINANCE INC.

By:




Name:

Title:

ADMINISTRATIVE AGENT:

CANADIAN IMPERIAL BANK OF COMMERCE

By:




Name:

Title:

LENDER:

CIBC INC.

By:




Name:

Title:





2





















